Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 1 of 52 PageID: 1




WILSON ELSER
WILSON      ELSER MOSKOWITZ
                    MOSKOWITZ EDELMAN
                                    EDELMAN &     & DICKER,
                                                    DICKER, LLPLLP
Andrew J.
Andrew      Heck, Esq.
         J. Heck,      (11802012)
                  Esq. (11802012)
Kathryn B.
Kathryn  B. Moynihan,
            Moynihan, Esq.
                        Esq. (277752018)
                             (277752018)
200 Campus
200  Campus Drive
              Drive
Florham Park,
Florham  Park, New
                New Jersey 07932
                    Jersey 07932
T. (973) 624-0800
T. (973) 624-0800
F. (973)
F. (973) 624-0808
         624-0808
Attorneys for
Attorneys  for Defendants,
               Defendants, Autobus
                           Autobus Fleur
                                   Fleur de
                                         de Lys,
                                            Lys, Inc. and Jean-Francois
                                                 Inc. and Jean-Francois Labranche
                                                                        Labranche


                             UNITED STATES
                             UNITED        DISTRICT COURT
                                    STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                         NEWARK
                                         NEWARK


                                                :: Civil
                                                     Civil Action
                                                           Action No.
                                                                  No.
DIANILDA POLANCO and ELBA A.                    :: Hon. ___________
ARRENDELL,
ARRENDELL,                                       :
                                                 :                  Civil Action
                                                                    Civil Action
               Plaintiff,
               Plaintiff,                        :
        v.
        v.                                      :: NOTICE
                                                      NOTICE OF  OF REMOVAL
                                                                    REMOVAL OF   OF A
                                                                                    A CIVIL
                                                                                      CIVIL
                                                 :                    ACTION
                                                                      ACTION
QUEBEC INC.,
QUEBEC   INC., AUTOBUS FLEUR DE LYS             :
INC.,
INC., JEAN-FRANCOIS
      JEAN-FRANCOIS LABRANCHE,
                          LABRANCHE,             :.
       CORP., (fictitious
A.B.C. CORP., (fictitious corporations)
                          corporations) &&       :.•
X.Y.Z. EMPLOYER
X.Y.Z. EMPLOYER 1-10 1-10 (fictitious
                           (fictitious names)
                                       names)   ::
                                                 :
                                                 :
               Defendants.
               Defendants.                       :
                                                 :

TO:
TO:     THE
        THE JUDGES OF THE
            JUDGES OF     UNITED STATES
                      THE UNITED        DISTRICT COURT
                                 STATES DISTRICT COURT FOR
                                                       FOR THE DISTRICT
                                                           THE DISTRICT

OF NEW
OF NEW JERSEY:
       JERSEY:

        PLEASE TAKE
        PLEASE TAKE NOTICE,
                    NOTICE, that
                            that pursuant
                                 pursuant to
                                          to 28
                                             28 U.S.C.
                                                U.S.C. §
                                                       § 1446(a),
                                                         1446(a), Defendants,
                                                                  Defendants, Autobus
                                                                              Autobus

Fleur de
Fleur de Lys, Inc. and
         Lys, Inc. and Jean-Francois
                       Jean-Francois Labranche (hereinafter "Defendants"),
                                     Labranche (hereinafter “Defendants”), by
                                                                           by and
                                                                              and through
                                                                                  through the
                                                                                          the

undersigned attorneys,
undersigned attorneys, Wilson
                       Wilson Elser Moskowitz Edelman
                              Elser Moskowitz         & Dicker,
                                              Edelman & Dicker, LLP, on this
                                                                LLP, on this date
                                                                             date have
                                                                                  have filed
                                                                                       filed

this Notice
this Notice of
            of Removal
               Removal of
                       of aa Civil
                             Civil Action
                                   Action from
                                          from the
                                               the Superior Court of
                                                   Superior Court of New
                                                                     New Jersey,
                                                                         Jersey, Law Division,
                                                                                 Law Division,

Essex County, Docket
Essex County, Docket No.
                     No. ESX-L-3254-21,
                         ESX-L-3254-21, to
                                        to the
                                           the United
                                               United States District Court
                                                      States District Court for the District
                                                                            for the District of
                                                                                             of




253496362v.1
253496362v.1
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 2 of 52 PageID: 2




New Jersey,
New         together with
    Jersey, together with all
                          all process,
                              process, pleadings,
                                       pleadings, and
                                                  and Orders,
                                                      Orders, as
                                                              as required by 28
                                                                 required by 28 U.S.C.
                                                                                U.S.C. §
                                                                                       § 1446(a),
                                                                                         1446(a),

copies of
copies of which
          which are
                are attached
                    attached hereto
                             hereto and
                                    and made
                                        made part
                                             part hereof,
                                                  hereof, respectfully shows:
                                                          respectfully shows:

1.
1.      Plaintiffs, Dianilda
        Plaintiffs, Dianilda Polanco
                             Polanco and
                                     and Elba A. Arrendell
                                         Elba A. Arrendell (hereinafter,
                                                           (hereinafter, "Plaintiffs"),
                                                                         “Plaintiffs”), filed
                                                                                        filed aa

Complaint on
Complaint on April
             April 23,
                   23, 2021,
                       2021, (the
                             (the "Complaint"),
                                  “Complaint”), commencing
                                                commencing aa personal
                                                              personal injury action in
                                                                       injury action    the
                                                                                     in the

Superior Court of
Superior Court of New
                  New Jersey,
                      Jersey, Law Division, Essex
                              Law Division,       County, Docket
                                            Essex County, Docket No.
                                                                 No. ESX-L-3254-21,
                                                                     ESX-L-3254-21, entitled
                                                                                    entitled

Polanco, et
Polanco, et al.,
            al., v.
                 v. Quebec,
                    Quebec, Inc.,
                            Inc., et al., (the
                                  et al., (the "Action").
                                               “Action”). A
                                                          A true
                                                            true and
                                                                 and correct
                                                                     correct copy
                                                                             copy of
                                                                                  of Plaintiffs'
                                                                                     Plaintiffs’

Complaint is
Complaint    annexed hereto
          is annexed hereto as
                            as Exhibit A.
                               Exhibit A.

2.
2.      The Complaint names
        The Complaint names Defendants,
                            Defendants, Autobus
                                        Autobus Fleur
                                                Fleur de
                                                      de Lys, Inc. and
                                                         Lys, Inc. and Jean-Francois
                                                                       Jean-Francois

Labranche (hereinafter "Defendants")
Labranche (hereinafter “Defendants”) in
                                     in addition
                                        addition Quebec,
                                                 Quebec, Inc.
                                                         Inc. See
                                                              See Ex. A.
                                                                  Ex. A.

3.
3.      The Action is
        The Action is alleged
                      alleged to
                              to arise
                                 arise out
                                       out of
                                           of aa September 28, 2019
                                                 September 28, 2019 motor
                                                                    motor vehicle
                                                                          vehicle accident
                                                                                  accident involving
                                                                                           involving

Plaintiffs and
Plaintiffs and Defendant
               Defendant Jean-Francois
                         Jean-Francois Labranche, acting as
                                       Labranche, acting as an
                                                            an employee
                                                               employee of
                                                                        of Defendant
                                                                           Defendant Autobus
                                                                                     Autobus

Fleur de
Fleur de Lys, Inc., that
         Lys, Inc., that caused Plaintiffs to
                         caused Plaintiffs to sustain
                                              sustain "severe
                                                      “severe and
                                                              and serious
                                                                  serious injuries"
                                                                          injuries” as
                                                                                    as well
                                                                                       well as
                                                                                            as "extreme
                                                                                               “extreme

mental anguish."
mental anguish.” See
                 See Ex. A.
                     Ex. A.

4.
4.      According to
        According to the
                     the Complaint,
                         Complaint, Plaintiff
                                    Plaintiff Dianilda
                                              Dianilda Polanco
                                                       Polanco is
                                                               is aa resident of the
                                                                     resident of the State of New
                                                                                     State of New

York and
York and Plaintiff
         Plaintiff Elba A. Arrendell
                   Elba A. Arrendell is
                                     is aa resident
                                           resident of
                                                    of the
                                                       the State of Florida.
                                                           State of Florida. See
                                                                             See Ex. A.
                                                                                 Ex. A.

5.
5.      Defendant, Autobus
        Defendant, Autobus Fleur
                           Fleur de
                                 de Lys,
                                    Lys, Inc., is aa Canadian
                                         Inc., is    Canadian corporation with aa principal
                                                              corporation with    principal place
                                                                                            place of
                                                                                                  of

business in
business    Levis, Quebec.
         in Levis, Quebec.

6.
6.      Defendant, Jean-Francois
        Defendant, Jean-Francois Labranche, is an
                                 Labranche, is an individual and aa Canadian
                                                  individual and    Canadian citizen.
                                                                             citizen.

7.
7.      Upon information
        Upon             and belief,
             information and belief, Defendant,
                                     Defendant, Quebec,
                                                Quebec, Inc.,
                                                        Inc., is
                                                              is not
                                                                 not aa real
                                                                        real company
                                                                             company or,
                                                                                     or, if
                                                                                         if so,
                                                                                            so, has
                                                                                                has

no role
no role in
        in this
           this lawsuit;
                lawsuit; however,
                         however, to
                                  to the
                                     the extent that is
                                         extent that is incorrect, Plaintiff’s Complaint
                                                        incorrect, Plaintiff's Complaint alleges
                                                                                         alleges it
                                                                                                 it is
                                                                                                    is aa

Canadian corporation
Canadian corporation based
                     based also
                           also in
                                in Levis, Quebec. See
                                   Levis, Quebec. See Ex. A.
                                                      Ex. A.




253496362v.1
253496362v.1
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 3 of 52 PageID: 3




8.
8.      For purposes
        For purposes of
                     of diversity
                        diversity jurisdiction,
                                  jurisdiction, aa corporate party is
                                                   corporate party is aa citizen
                                                                         citizen of
                                                                                 of both
                                                                                    both its state of
                                                                                         its state of

incorporation and
incorporation and the
                  the state
                      state in which its
                            in which     principal place
                                     its principal place of
                                                         of business
                                                            business is located. Hertz
                                                                     is located. Hertz Corp.
                                                                                       Corp. v.
                                                                                             v.

Friend, 559
Friend,     U.S. 77
        559 U.S.    (2010).
                 77 (2010).

9.
9.      Pursuant to
        Pursuant to 28
                    28 U.S.C.
                       U.S.C. §1446(b),
                              §1446(b), Notice
                                        Notice of
                                               of Removal
                                                  Removal "shall
                                                          “shall be
                                                                 be filed
                                                                    filed within
                                                                          within thirty
                                                                                 thirty days
                                                                                        days after
                                                                                             after

the receipt
the receipt by
            by the
               the defendant, through service
                   defendant, through service or
                                              or otherwise,
                                                 otherwise, of
                                                            of aa copy
                                                                  copy of
                                                                       of the
                                                                          the initial pleading setting
                                                                              initial pleading setting

forth the claim
forth the       for relief
          claim for relief upon
                           upon which
                                which such
                                      such action
                                           action or
                                                  or proceeding
                                                     proceeding is based .. .. .. ."
                                                                is based          .”

10.
10.     Defendants have
        Defendants have yet
                        yet to
                            to be
                               be property
                                  property served.
                                           served.

11.
11.     Plaintiff’s Complaint
        Plaintiff's Complaint was
                              was filed on April
                                  filed on April 23,
                                                 23, 2021,
                                                     2021, less
                                                           less than
                                                                than thirty
                                                                     thirty days
                                                                            days prior
                                                                                 prior to
                                                                                       to this
                                                                                          this filing.
                                                                                               filing.

12.
12.     Accordingly, this
        Accordingly, this Notice
                          Notice of
                                 of Removal
                                    Removal is
                                            is timely
                                               timely filed
                                                      filed regardless of status
                                                            regardless of status of
                                                                                 of service.
                                                                                    service.

13.
13.     Plaintiffs allege
        Plaintiffs allege that
                          that they
                               they each have sustained
                                    each have sustained personal
                                                        personal injuries
                                                                 injuries to
                                                                          to their
                                                                             their head,
                                                                                   head, body,
                                                                                         body, neck,
                                                                                               neck,

back, limbs,
back,        and nervous
      limbs, and nervous system,
                         system, some
                                 some of
                                      of which
                                         which are
                                               are permanent
                                                   permanent in nature. See
                                                             in nature. See Ex. A.
                                                                            Ex. A.

14.
14.     Accordingly, upon
        Accordingly, upon information and belief,
                          information and belief, Defendants
                                                  Defendants respectfully
                                                             respectfully submits
                                                                          submits that
                                                                                  that the
                                                                                       the amount
                                                                                           amount

in controversy
in controversy in
               in this
                  this matter
                       matter is reasonably believed
                              is reasonably believed to
                                                     to be
                                                        be in
                                                           in excess
                                                              excess of
                                                                     of $75,000.
                                                                        $75,000.

15.
15.     This action is
        This action    one in
                    is one in which
                              which this
                                    this Court
                                         Court has
                                               has original
                                                   original jurisdiction
                                                            jurisdiction under
                                                                         under the
                                                                               the provisions
                                                                                   provisions of
                                                                                              of 28
                                                                                                 28

U.S.C. §
U.S.C. § 1332(a)
         1332(a) in
                 in that
                    that the
                         the matter
                             matter in
                                    in controversy
                                       controversy is
                                                   is between
                                                      between citizens
                                                              citizens of
                                                                       of different
                                                                          different states
                                                                                    states and
                                                                                           and

involves alleged
involves alleged damages
                 damages in
                         in excess
                            excess of
                                   of $75,000.
                                      $75,000.

16.
16.     Defendants have
        Defendants have also
                        also filed
                             filed copies
                                   copies of
                                          of this
                                             this Notice
                                                  Notice with
                                                         with the
                                                              the Clerk
                                                                  Clerk of
                                                                        of the
                                                                           the Superior Court of
                                                                               Superior Court of

New Jersey,
New Jersey, Law Division, Essex
            Law Division,       County, to
                          Essex County, to perfect
                                           perfect the
                                                   the removal
                                                       removal of
                                                               of this
                                                                  this action
                                                                       action to
                                                                              to the
                                                                                 the United
                                                                                     United States
                                                                                            States

District Court
District Court pursuant
               pursuant to
                        to 28
                           28 U.S.C.
                              U.S.C. §
                                     § 1441
                                       1441 and
                                            and U.S.C.
                                                U.S.C. §
                                                       § 1446(b).
                                                         1446(b). A
                                                                  A true
                                                                    true and
                                                                         and exact copy of
                                                                             exact copy of the
                                                                                           the

Notice of
Notice of Filing,
          Filing, without
                  without exhibits,
                          exhibits, filed with the
                                    filed with the Superior Court of
                                                   Superior Court of New
                                                                     New Jersey
                                                                         Jersey is annexed hereto
                                                                                is annexed hereto

as Exhibit
as Exhibit B.
           B.




253496362v.1
253496362v.1
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 4 of 52 PageID: 4




        WHEREFORE, Defendants
        WHEREFORE, Defendants pray
                              pray that
                                   that given
                                        given that
                                              that the
                                                   the statutory
                                                       statutory requirements
                                                                 requirements having
                                                                              having been
                                                                                     been

met, that
met, that the
          the above-captioned
              above-captioned action
                              action now
                                     now pending
                                         pending in
                                                 in Superior Court of
                                                    Superior Court of New
                                                                      New Jersey,
                                                                          Jersey, Law Division,
                                                                                  Law Division,

Essex County, be
Essex County, be removed therefrom to
                 removed therefrom to this
                                      this Court.
                                           Court.


                     WILSON, ELSER,
                     WILSON,    ELSER, MOSKOWITZ,         EDELMAN &
                                         MOSKOWITZ, EDELMAN            & DICKER
                                                                           DICKER LLP
                                                                                    LLP
                     Attorneys for
                     Attorneys for Defendants,
                                   Defendants, Autobus
                                               Autobus Fleur
                                                       Fleur de
                                                             de Lys,
                                                                Lys, Inc. and Jean-Francois
                                                                     Inc. and Jean-Francois
                     Labranche
                     Labranche

                     By: /s/
                     By:     Andrew J.
                         /s/ Andrew    Heck
                                    J. Heck
                             Andrew J.
                             Andrew    Heck. (AH9361)
                                    J. Heck. (AH9361)
                             Andrew.Heck@wilsonelser.com
                             Andrew.Heck@wilsonelser.com

               Dated: May 21, 2021




253496362v.1
253496362v.1
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 5 of 52 PageID: 5




                                  CERTIFICATE OF
                                  CERTIFICATE OF SERVICE
                                                 SERVICE

        II hereby
           hereby certify that on
                  certify that on behalf
                                  behalf of
                                         of Defendants,
                                            Defendants, Autobus
                                                        Autobus Fleur
                                                                Fleur de
                                                                      de Lys,
                                                                         Lys, Inc.
                                                                              Inc. and
                                                                                   and Jean-Francois
                                                                                       Jean-Francois

Labranche,
Labranche, II caused
              caused the
                     the within
                         within Notice
                                Notice of
                                       of Removal
                                          Removal to
                                                  to be
                                                     be filed with the
                                                        filed with the United
                                                                       United States District Court
                                                                              States District Court

on this
on this date.
        date.

        Clerk, United
        Clerk, United States  District Court
                       States District Court
        District of
        District of New
                    New Jersey
                         Jersey
        Martin Luther
        Martin          King Building
                Luther King  Building && U.S.
                                         U.S. Courthouse
                                              Courthouse
        50 Walnut Street
        50 Walnut   Street
        Newark, New
        Newark,   New Jersey  07102
                       Jersey 07102

        II further certify that
           further certify that aa copy
                                   copy was
                                        was sent
                                            sent via
                                                 via Electronic Filing to:
                                                     Electronic Filing to:

        Clerk
        Clerk
        New Jersey
        New  Jersey Superior Court
                    Superior Court
        465 Dr.
        465 Dr. Martin
                Martin Luther King Jr.
                       Luther King     Boulevard
                                   Jr. Boulevard
        Newark, New
        Newark,  New Jersey  07102
                      Jersey 07102

                 Maggiano, Esq.
        Michael Maggiano,   Esq.
        Maggiano, DiGirolamo
        Maggiano,  DiGirolamo &  & Lizzi, P.C.
                                   Lizzi, P.C.
             Columbia Avenue
        201 Columbia   Avenue
        Fort Lee,
        Fort      New Jersey
             Lee, New         07024
                       Jersey 07024
        Attorneys for
        Attorneys  for Plaintiff


        II further certify that
           further certify that the
                                the foregoing
                                    foregoing statements
                                              statements made
                                                         made by
                                                              by me
                                                                 me are
                                                                    are true.
                                                                        true. II am
                                                                                 am aware
                                                                                    aware that
                                                                                          that if any
                                                                                               if any

of the
of the foregoing
       foregoing statements
                 statements made
                            made by
                                 by me
                                    me are
                                       are willfully
                                           willfully false,
                                                     false, II am
                                                               am subject
                                                                  subject to
                                                                          to punishment.
                                                                             punishment.

                        WILSON, ELSER,
                        WILSON,    ELSER, MOSKOWITZ,         EDELMAN &
                                            MOSKOWITZ, EDELMAN            & DICKER
                                                                              DICKER LLP
                                                                                       LLP
                        Attorneys for
                        Attorneys for Defendants,
                                      Defendants, Autobus
                                                  Autobus Fleur
                                                          Fleur de
                                                                de Lys,
                                                                   Lys, Inc. and Jean-Francois
                                                                        Inc. and Jean-Francois
                        Labranche
                        Labranche

                        By: /s/
                        By:     Andrew J.
                            /s/ Andrew    Heck
                                       J. Heck
                                Andrew J.
                                Andrew    Heck. (AH9361)
                                       J. Heck. (AH9361)
                                Andrew.Heck@wilsonelser.com
                                Andrew.Heck@wilsonelser.com

                Dated: May
                Dated: May 21,
                           21, 2021
                               2021




253496362v.1
253496362v.1
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 6 of 52 PageID: 6




                  EXHIBIT A
                  EXHIBIT A
   ESX-L-003254-21 04/23/2021
   ESX-L-003254-21  04/23/2021 11:40:47 AM Pg 1
                                              1 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 7 of 52 PageID: 7




MAGGIANO, DiGIROLAMO
MAGGIANO,        DiGIROLAMO &        & LIZZI,
                                       LIZZI, P.C.
                                               P.C.
Michael Maggiano,
Michael  Maggiano, Esq.    (ID: 014581974)
                      Esq. (ID: 014581974)
201 Columbia
201  Columbia Avenue
               Avenue
Fort Lee,
Fort      New Jersey
     Lee, New           07024
                Jersey 07024
(201) 585-9111
(201) 585-9111
Attorneys for
Attorneys for Plaintiffs
              Plaintiffs
Dianilda Polanco
Dianilda  Polanco and    Elba A.
                     and Elba   A. Arrendell
                                   Arrendell
 DIANILDA POLANCO
 DIANILDA       POLANCO and            ELBA A.
                                and ELBA        A. :   SUPERIOR COURT
                                                       SUPERIOR COURT OF
                                                                       OF NEW
                                                                          NEW JERSEY
                                                                              JERSEY
ARRENDELL
ARRENDELL                                          :   LAW DIVISION:
                                                       LAW DIVISION: ESSEX
                                                                     ESSEX COUNTY
                                                                           COUNTY
                                                   :
                                                   :   DOCKET NO.:
                                                       DOCKET NO.: ESX-L- -21
                                                                   ESX-L- -21
                         Plaintiffs,
                         Plaintiffs,               :
                                                   :               Civil Action
                                                                   Civil Action
                                                   :
vs.
vs.                                                :
                                                   :
QUEBEC INC.,
QUEBEC      INC., AUTOBUS
                      AUTOBUS FLEUR  FLEUR DE  DE :    COMPLAINT, JURY
                                                       COMPLAINT, JURY DEMAND,
                                                                       DEMAND, NOTICE
                                                                                NOTICE
LYS
LYS          INC.,
             INC.,           JEAN-FRANCOIS :
                             JEAN-FRANCOIS                TO TAKE
                                                          TO TAKE ORAL
                                                                  ORAL DEPOSITIONS,
                                                                       DEPOSITIONS,
LABRANCHE, JOHN
LABRANCHE,          JOHN DOES DOES I-X,I-X, (said
                                             (said :       DEMAND FOR
                                                           DEMAND      ANSWERS TO
                                                                   FOR ANSWERS  TO
names   being fictitious,
names being                true names
               fictitious, true          presently :
                                 names presently        INTERROGATORIES, DEMAND
                                                        INTERROGATORIES,  DEMAND FOR
                                                                                  FOR
unknown),   ABC CORPORATION
unknown), ABC      CORPORATION I-X           (said :
                                         I-X (said       CERTIFICATION OF
                                                         CERTIFICATION OF INSURANCE
                                                                          INSURANCE
names being fictitious, true names presently :
names   being  fictitious, true  names   presently          COVERAGE, DEMAND FOR
                                                            COVERAGE, DEMAND  FOR
unknown),   and XYZ
unknown), and    XYZ EMPLOYER
                        EMPLOYER I-X         (said :
                                         I-X (said        PRODUCTION OF
                                                          PRODUCTION OF DOCUMENTS,
                                                                        DOCUMENTS,
names   being fictitious,
names being                true names
               fictitious, true          presently :
                                 names presently         STATEMENT OF
                                                         STATEMENT  OF DAMAGES,
                                                                       DAMAGES, AND
                                                                                 AND
unknown),
unknown),                                          :    CIVIL INFORMATION
                                                        CIVIL              STATEMENT
                                                              INFORMATION STATEMENT
                                                   :
                                                                    (CIS)
                                                                    (CIS)
                                                   :
                                                   :
                         Defendants.
                         Defendants.               :



       Plaintiff, DIANILDA
       Plaintiff, DIANILDA POLANCO,
                           POLANCO, residing
                                    residing at
                                             at 10
                                                10 Oakbridge
                                                   Oakbridge Place,
                                                             Place, Apt.
                                                                    Apt. 6c,
                                                                         6c, Town of
                                                                             Town of

Eastchester, County of
Eastchester, County of Westchester
                       Westchester and
                                   and State of New
                                       State of New York,
                                                    York, and
                                                          and Plaintiff,
                                                              Plaintiff, ELBA
                                                                         ELBA A.
                                                                              A.

ARRENDELL, residing
ARRENDELL, residing at
                    at 1540
                       1540 NW
                            NW 96 th Avenue,
                               96th  Avenue, Apt.
                                             Apt. 1,
                                                  1, City
                                                     City of
                                                          of Pembroke
                                                             Pembroke Pines,
                                                                      Pines, County
                                                                             County of
                                                                                    of

Broward and
Broward and State of Florida,
            State of Florida, by
                              by way
                                 way of
                                     of Complaint
                                        Complaint against
                                                  against the
                                                          the Defendants,
                                                              Defendants, say:
                                                                          say:

                                       FACTUAL BACKGROUND
                                       FACTUAL BACKGROUND

       1.
       1.      Pursuant to
               Pursuant to Rule
                           Rule 4:3-2(a),
                                4:3-2(a), the
                                          the basis
                                              basis for venue in
                                                    for venue    County of
                                                              in County of Essex
                                                                           Essex derives
                                                                                 derives from in
                                                                                         from in

which the
which the cause of action
          cause of action arose
                          arose in City of
                                in City of Newark,
                                           Newark, County
                                                   County of
                                                          of Essex,
                                                             Essex, State of New
                                                                    State of New Jersey.
                                                                                 Jersey.
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 2 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 8 of 52 PageID: 8




       2.
       2.      On and
               On and before
                      before September 28, 2019,
                             September 28, 2019, the
                                                 the Defendants,
                                                     Defendants, QUEBEC
                                                                 QUEBEC INC.
                                                                        INC. and
                                                                             and

AUTOBUS FLEUR
AUTOBUS       DE LYS
        FLEUR DE LYS INC., was aa limited
                     INC., was            liability company
                                  limited liability company doing
                                                            doing business
                                                                  business in the State
                                                                           in the State

of New
of New Jersey as aa commercial
       Jersey as    commercial bus
                               bus transportation
                                   transportation carrier
                                                  carrier enterprise
                                                          enterprise providing
                                                                     providing interstate,
                                                                               interstate, intrastate
                                                                                           intrastate

transport and
transport and shipping
              shipping with
                       with aa main
                               main office
                                    office at
                                           at 2591
                                              2591 Avenue
                                                   Avenue De
                                                          De La Rotonde, City
                                                             La Rotonde, City of
                                                                              of Levis,
                                                                                 Levis,

Providence of
Providence of Quebec,
              Quebec, Country
                      Country of
                              of Canada.
                                 Canada.

       3.
       3.      Upon information
               Upon             and belief,
                    information and belief, at
                                            at all
                                               all relevant times stated
                                                   relevant times stated herein,
                                                                         herein, the
                                                                                 the defendants,
                                                                                     defendants,

QUEBEC INC.
QUEBEC INC. and AUTOBUS FLEUR
            and AUTOBUS FLEUR DE
                              DE LYS
                                 LYS INC., doing business
                                     INC., doing business at
                                                          at 2591
                                                             2591 Avenue
                                                                  Avenue De
                                                                         De La
                                                                            La

Rotonde, City
Rotonde, City of
              of Levis, Providence of
                 Levis, Providence of Quebec,
                                      Quebec, Country
                                              Country of
                                                      of Canada
                                                         Canada was
                                                                was engaged
                                                                    engaged in
                                                                            in the
                                                                               the business
                                                                                   business of
                                                                                            of

aa common
   common carrier
          carrier providing
                  providing commercial
                            commercial busing
                                       busing interstate,
                                              interstate, intrastate
                                                          intrastate transport
                                                                     transport and
                                                                               and shipping
                                                                                   shipping in
                                                                                            in

conjunction with
conjunction with the
                 the Co-Defendants,
                     Co-Defendants, JOHN
                                    JOHN DOES
                                         DOES I-X, (said names
                                              I-X, (said names being
                                                               being fictitious,
                                                                     fictitious, true
                                                                                 true names
                                                                                      names

presently unknown),
presently unknown), ABC
                    ABC CORPORATION I-X (said
                        CORPORATION I-X (said names
                                              names being
                                                    being fictitious,
                                                          fictitious, true
                                                                      true names
                                                                           names

presently unknown),
presently unknown), and
                    and XYZ
                        XYZ EMPLOYER
                            EMPLOYER I-X (said names
                                     I-X (said names being
                                                     being fictitious,
                                                           fictitious, true
                                                                       true names
                                                                            names

presently unknown).
presently unknown).

       4.
       4.      At all
               At all relevant
                      relevant times,
                               times, herein,
                                      herein, the
                                              the Defendant,
                                                  Defendant, JEAN-FRANCOIS
                                                             JEAN-FRANCOIS LABRANCHE
                                                                           LABRANCHE

was an
was an employee,
       employee, agent
                 agent and/or
                       and/or servant
                              servant of
                                      of the
                                         the defendant,
                                             defendant, QUEBEC
                                                        QUEBEC INC.
                                                               INC. and AUTOBUS
                                                                    and AUTOBUS

FLEUR DE
FLEUR DE LYS
         LYS INC., JOHN DOES
             INC., JOHN DOES I-X, (said names
                             I-X, (said names being
                                              being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently

unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), and
unknown), and XYZ
              XYZ EMPLOYER I-X (said
                  EMPLOYER I-X (said names
                                     names being
                                           being fictitious, true names
                                                 fictitious, true names presently
                                                                        presently

unknown) at
unknown) at all
            all relevant
                relevant times
                         times herein
                               herein was
                                      was acting
                                          acting in
                                                 in the
                                                    the scope
                                                        scope of
                                                              of his
                                                                 his employment
                                                                     employment during
                                                                                during the
                                                                                       the

underlying commercial
underlying commercial bus
                      bus collision
                          collision described below.
                                    described below.

                                             FIRST COUNT
                                             FIRST COUNT

       1.
       1.      On or
               On or about
                     about September
                           September 28, 2019, the
                                     28, 2019, the Plaintiff,
                                                   Plaintiff, DIANILDA
                                                              DIANILDA POLANCO, was the
                                                                       POLANCO, was the

restrained operator
restrained operator of
                    of aa motor
                          motor vehicle
                                vehicle registered under the
                                        registered under the State of New
                                                             State of New York
                                                                          York and
                                                                               and was
                                                                                   was stopped
                                                                                       stopped on
                                                                                               on




                                                 2
   ESX-L-003254-21 04/23/2021
                    04/23/2021 11:40:47 AM Pg 3 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 9 of 52 PageID: 9




Foundry Street
Foundry        at or
        Street at or near
                     near its intersection with
                          its intersection with Roanoke
                                                Roanoke Avenue
                                                        Avenue in
                                                               in the
                                                                  the City
                                                                      City of Newark, County
                                                                           of Newark, County of
                                                                                             of

Essex,
Essex, State of New
       State of New Jersey at some
                    Jersey at some distance behind Defendants'
                                   distance behind Defendants’ bus
                                                               bus due
                                                                   due to
                                                                       to said
                                                                          said bus
                                                                               bus coming
                                                                                   coming to
                                                                                          to aa

standstill in
standstill in the
              the roadway.
                  roadway.

        2.
        2.      The defendant,
                The defendant, JEAN-FRANCOIS
                               JEAN-FRANCOIS LABRANCHE,
                                             LABRANCHE, so improperly, negligently
                                                        so improperly, negligently

and carelessly
and            operated the
    carelessly operated the Co-Defendant's
                            Co-Defendant’s bus
                                           bus he
                                               he was
                                                  was employed
                                                      employed to
                                                               to operate
                                                                  operate that
                                                                          that without
                                                                               without any
                                                                                       any

warning placed
warning placed the
               the said bus in
                   said bus in reverse
                               reverse causing
                                       causing it
                                               it to
                                                  to collide three times
                                                     collide three times into
                                                                         into the
                                                                              the front
                                                                                  front of Plaintiff’s
                                                                                        of Plaintiff's

vehicle in
vehicle in the
           the intersection
               intersection of
                            of Foundry
                               Foundry Street and Roanoke
                                       Street and Roanoke Avenue
                                                          Avenue after missing the
                                                                 after missing the turn
                                                                                   turn to
                                                                                        to

Roanoke Avenue.
Roanoke Avenue.

        3.
        3.      At the
                At the time
                       time and
                            and place
                                place aforesaid,
                                      aforesaid, the
                                                 the Defendants,
                                                     Defendants, QUEBEC
                                                                 QUEBEC INC.,
                                                                        INC., and AUTOBUS
                                                                              and AUTOBUS

FLEUR DE LYS
FLEUR DE LYS INC., JOHN DOES
             INC., JOHN DOES I-X,
                             I-X, (said names being
                                  (said names being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently

unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), and
unknown), and XYZ
              XYZ EMPLOYER I-X (said
                  EMPLOYER I-X (said names
                                     names being
                                           being fictitious, true names
                                                 fictitious, true names presently
                                                                        presently

unknown) were
unknown) were the
              the owners
                  owners of
                         of aa commercial bus, which
                               commercial bus, which was
                                                     was being
                                                         being operated
                                                               operated by
                                                                        by the
                                                                           the Defendant,
                                                                               Defendant,

JEAN-FRANCOIS LABRANCHE,
JEAN-FRANCOIS LABRANCHE, as
                         as their
                            their agent,
                                  agent, servant, and/or employee,
                                         servant, and/or employee, and
                                                                   and within
                                                                       within their
                                                                              their

permission improperly
permission improperly reversing
                      reversing north
                                north and
                                      and then
                                          then colliding
                                               colliding three
                                                         three times
                                                               times into
                                                                     into Plaintiff's
                                                                          Plaintiff’s vehicle
                                                                                      vehicle on
                                                                                              on

Foundry Street
Foundry Street at or near
               at or near its
                          its intersection
                              intersection with
                                           with Roanoke
                                                Roanoke Avenue
                                                        Avenue in
                                                               in the
                                                                  the City
                                                                      City of Newark, County
                                                                           of Newark, County of
                                                                                             of

Essex, State
Essex,       of New
       State of New Jersey.
                    Jersey.

        4.
        4.      At the
                At the time
                       time and
                            and place
                                place aforesaid, all of
                                      aforesaid, all    the Defendants
                                                     of the Defendants above
                                                                       above named,
                                                                             named, as
                                                                                    as aa common
                                                                                          common

carrier owed
carrier owed aa high
                high duty
                     duty of care to
                          of care to not
                                     not only
                                         only its
                                              its passengers
                                                  passengers but
                                                             but to
                                                                 to all
                                                                    all vehicular
                                                                        vehicular traffic
                                                                                  traffic and the general
                                                                                          and the general

public making
public making use
              use of
                  of the
                     the above-described
                         above-described street and more
                                         street and more particularly
                                                         particularly to
                                                                      to the
                                                                         the Plaintiff,
                                                                             Plaintiff, DIANILDA
                                                                                        DIANILDA

POLANCO, through
POLANCO, through their
                 their agents,
                       agents, servants and employees
                               servants and employees maintaining
                                                      maintaining and operating said
                                                                  and operating said

commercial bus,
commercial bus, to
                to operate
                   operate and
                           and control their bus
                               control their bus as
                                                 as aa common
                                                       common carrier
                                                              carrier in
                                                                      in aa reasonably
                                                                            reasonably safe and
                                                                                       safe and




                                                   3
                                                   3
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 4 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 10 of 52 PageID: 10




careful manner,
careful manner, and
                and further
                    further to
                            to make
                               make observation
                                    observation of
                                                of other
                                                   other vehicles
                                                         vehicles on
                                                                  on the
                                                                     the street
                                                                         street and
                                                                                and maintain
                                                                                    maintain control
                                                                                             control

of the
of the commercial
       commercial bus,
                  bus, its
                       its instrumentalities
                           instrumentalities and
                                             and parts,
                                                 parts, at
                                                        at all
                                                           all times.
                                                               times.

       5.
       5.      At the
               At the time
                      time and
                           and place
                               place aforesaid
                                     aforesaid the
                                               the defendants,
                                                   defendants, did
                                                               did breach
                                                                   breach the
                                                                          the requisite duty of
                                                                              requisite duty    due
                                                                                             of due

care and
care and applicable
         applicable statutory
                    statutory sections
                              sections of
                                       of the
                                          the New
                                              New Jersey Motor Vehicle
                                                  Jersey Motor Vehicle and
                                                                       and Traffic
                                                                           Traffic Laws and the
                                                                                   Laws and the

statutory provisions
statutory provisions and
                     and regulatory
                         regulatory provisions
                                    provisions of
                                               of the
                                                  the Federal
                                                      Federal Motor
                                                              Motor Carrier
                                                                    Carrier Safety Act regarding
                                                                            Safety Act regarding

operating aa bus
operating    bus and
                 and in maintaining and
                     in maintaining and operating
                                        operating the
                                                  the above-described
                                                      above-described commercial
                                                                      commercial vehicle
                                                                                 vehicle in
                                                                                         in such
                                                                                            such

aa negligent,
   negligent, grossly
              grossly negligent,
                      negligent, careless
                                 careless and
                                          and reckless
                                              reckless manner,
                                                       manner, in that by
                                                               in that by and
                                                                          and through
                                                                              through its agent,
                                                                                      its agent,

servant and/or
servant and/or employee, the defendants,
               employee, the             JEAN-FRANCOIS LABRANCHE,
                             defendants, JEAN-FRANCOIS LABRANCHE, QUEBEC
                                                                  QUEBEC INC.,
                                                                         INC.,

and AUTOBUS FLEUR
and AUTOBUS       DE LYS
            FLEUR DE LYS INC., JOHN DOES
                         INC., JOHN DOES I-X,
                                         I-X, (said
                                              (said names
                                                    names being
                                                          being fictitious,
                                                                fictitious, true
                                                                            true

names presently
names presently unknown), ABC CORPORATION
                unknown), ABC             I-X (said
                              CORPORATION I-X (said names
                                                    names being
                                                          being fictitious,
                                                                fictitious, true
                                                                            true names
                                                                                 names

presently unknown),
presently unknown), and
                    and XYZ
                        XYZ EMPLOYER
                            EMPLOYER I-X (said names
                                     I-X (said names being
                                                     being fictitious,
                                                           fictitious, true
                                                                       true names
                                                                            names

presently unknown),
presently unknown), he/they
                    he/they failed
                            failed to
                                   to observe,
                                      observe, caused and permitted
                                               caused and permitted the
                                                                    the afore-described
                                                                        afore-described

commercial bus
commercial bus of
               of the
                  the defendants
                      defendants to
                                 to crash
                                    crash into the stopped
                                          into the stopped automobile
                                                           automobile operated
                                                                      operated and
                                                                               and occupied
                                                                                   occupied by
                                                                                            by

the plaintiff,
the plaintiff, DIANILDA
               DIANILDA POLANCO
                        POLANCO causing her to
                                causing her to sustain
                                               sustain and
                                                       and suffer
                                                           suffer severe
                                                                  severe and
                                                                         and permanent
                                                                             permanent

injuries and
injuries and other
             other damages
                   damages hereafter alleged, all
                           hereafter alleged, all of
                                                  of which
                                                     which was
                                                           was aa foreseeable
                                                                  foreseeable harm
                                                                              harm and
                                                                                   and loss caused
                                                                                       loss caused

by the
by the aforesaid
       aforesaid negligence,
                 negligence, gross
                             gross and
                                   and reckless
                                       reckless conduct
                                                conduct complained
                                                        complained of
                                                                   of and
                                                                      and committed by the
                                                                          committed by the

defendants as
defendants as above
              above referred.
                    referred.

       6.
       6.      Upon information
               Upon             and belief,
                    information and belief, Defendant,
                                            Defendant, QUEBEC
                                                       QUEBEC INC.,
                                                              INC., and AUTOBUS
                                                                    and AUTOBUS

FLEUR DE
FLEUR DE LYS
         LYS INC., JOHN DOES
             INC., JOHN DOES I-X, (said names
                             I-X, (said names being
                                              being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently

unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), and
unknown), and XYZ
              XYZ EMPLOYER I-X (said
                  EMPLOYER I-X (said names
                                     names being
                                           being fictitious, true names
                                                 fictitious, true names presently
                                                                        presently

unknown), are
unknown), are transportation
              transportation brokers
                             brokers which
                                     which arranged
                                           arranged for
                                                    for the
                                                        the transportation
                                                            transportation of
                                                                           of the
                                                                              the passengers
                                                                                  passengers being
                                                                                             being

transported at
transported at the
               the time
                   time and
                        and place
                            place aforesaid
                                  aforesaid and
                                            and owed
                                                owed aa duty
                                                        duty to
                                                             to assure
                                                                assure that
                                                                       that the
                                                                            the commercial
                                                                                commercial bus
                                                                                           bus for
                                                                                               for




                                                  4
                                                  4
       ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 5 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 11 of 52 PageID: 11




transport was
transport was reasonably
              reasonably safe
                         safe and
                              and the
                                  the operator
                                      operator competent for the
                                               competent for the operation
                                                                 operation of
                                                                           of said
                                                                              said commercial
                                                                                   commercial

bus.
bus.

        7.
        7.     Said Defendant brokers,
               Said Defendant brokers, QUEBEC
                                       QUEBEC INC.,
                                              INC., and AUTOBUS FLEUR
                                                    and AUTOBUS       DE LYS
                                                                FLEUR DE LYS

INC., JOHN
INC., JOHN DOES
           DOES I-X,
                I-X, (said
                     (said names
                           names being
                                 being fictitious,
                                       fictitious, true
                                                   true names
                                                        names presently
                                                              presently unknown), ABC
                                                                        unknown), ABC

CORPORATION I-X
CORPORATION     (said names
            I-X (said names being
                            being fictitious, true names
                                  fictitious, true names presently
                                                         presently unknown),
                                                                   unknown), and
                                                                             and XYZ
                                                                                 XYZ

EMPLOYER I-X
EMPLOYER I-X (said
             (said names
                   names being
                         being fictitious,
                               fictitious, true
                                           true names
                                                names presently
                                                      presently unknown),
                                                                unknown), was
                                                                          was negligent
                                                                              negligent in
                                                                                        in

engaging the
engaging the subject
             subject commercial
                     commercial bus
                                bus and
                                    and the
                                        the negligent
                                            negligent and
                                                      and incompetent
                                                          incompetent operator,
                                                                      operator, JEAN-
                                                                                JEAN-

FRANCOIS LABRANCHE.
FRANCOIS LABRANCHE.

        8.
        8.     As aa result
               As    result of
                            of the
                               the negligence,
                                   negligence, gross
                                               gross negligence
                                                     negligence and
                                                                and reckless
                                                                    reckless conduct
                                                                             conduct of
                                                                                     of the
                                                                                        the

respective defendants,
respective             as hereinabove
           defendants, as             set forth,
                          hereinabove set        the Plaintiff,
                                          forth, the Plaintiff, DIANILDA
                                                                DIANILDA POLANCO,
                                                                         POLANCO, was
                                                                                  was

caused to
caused to sustain
          sustain severe
                  severe and
                         and serious
                             serious injuries
                                     injuries to
                                              to her
                                                 her head,
                                                     head, neck,
                                                           neck, back,
                                                                 back, body,
                                                                       body, limbs and nervous
                                                                             limbs and nervous

system, which
system, which further
              further caused
                      caused her
                             her to
                                 to suffer
                                    suffer severe
                                           severe and
                                                  and excruciating
                                                      excruciating pain,
                                                                   pain, as
                                                                         as well
                                                                            well as,
                                                                                 as, extreme
                                                                                     extreme mental
                                                                                             mental

anguish, pre-impact
anguish, pre-impact terror
                    terror and
                           and the
                               the extreme
                                   extreme shock,
                                           shock, horror
                                                  horror and
                                                         and mental
                                                             mental anguish
                                                                    anguish of
                                                                            of witnessing
                                                                               witnessing from
                                                                                          from

the occupant
the occupant compartment
             compartment of
                         of her
                            her automobile,
                                automobile, the
                                            the impending
                                                impending violent
                                                          violent collision and resulting
                                                                  collision and           trauma
                                                                                resulting trauma

in great
in great fear
         fear of
              of her
                 her boyfriend's
                     boyfriend’s mother
                                 mother also
                                        also about
                                             about to
                                                   to suffer
                                                      suffer severe
                                                             severe and
                                                                    and serious
                                                                        serious physical
                                                                                physical injuries
                                                                                         injuries and
                                                                                                  and

perhaps death.
perhaps death. Upon
               Upon information
                    information and
                                and belief,
                                    belief, said
                                            said injuries suffered by
                                                 injuries suffered by Plaintiff,
                                                                      Plaintiff, DIANILDA
                                                                                 DIANILDA

POLANCO, or
POLANCO, or some
            some of
                 of them,
                    them, and
                          and the
                              the disabling
                                  disabling effects
                                            effects resulting therefrom, are
                                                    resulting therefrom, are permanent
                                                                             permanent in
                                                                                       in

nature. As
nature. As aa further
              further result
                      result of
                             of said
                                said injuries,
                                     injuries, the
                                               the Plaintiff,
                                                   Plaintiff, DIANILDA
                                                              DIANILDA POLANCO,
                                                                       POLANCO, was
                                                                                was required
                                                                                    required

to expend
to expend sums
          sums of
               of money
                  money for
                        for medical
                            medical care
                                    care and
                                         and attention,
                                             attention, which
                                                        which were
                                                              were administered
                                                                   administered to
                                                                                to her
                                                                                   her in an
                                                                                       in an

attempt to
attempt to cure
           cure and/or
                and/or alleviate
                       alleviate said
                                 said injuries and the
                                      injuries and the disabling
                                                       disabling effects resulting therefrom,
                                                                 effects resulting therefrom, and
                                                                                              and

Plaintiff, DIANILDA
Plaintiff, DIANILDA POLANCO,
                    POLANCO, in
                             in the
                                the future will be
                                    future will be required
                                                   required to
                                                            to submit
                                                               submit to
                                                                      to further medical
                                                                         further medical

attention. As
attention. As aa further result of
                 further result of said
                                   said injuries,
                                        injuries, Plaintiff,
                                                  Plaintiff, has
                                                             has been
                                                                 been unable
                                                                      unable to
                                                                             to perform
                                                                                perform her
                                                                                        her usual
                                                                                            usual daily
                                                                                                  daily

work, tasks
work, tasks and
            and has
                has been
                    been prevented
                         prevented from
                                   from participating
                                        participating in
                                                      in activities
                                                         activities enjoyed
                                                                    enjoyed by
                                                                            by others
                                                                               others like
                                                                                      like situated
                                                                                           situated




                                                  55
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 6 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 12 of 52 PageID: 12




in life,
in       all of
   life, all of which
                which has
                      has prevented
                          prevented her
                                    her from enjoying the
                                        from enjoying the normal
                                                          normal fruits of her
                                                                 fruits of her existence,
                                                                               existence, both
                                                                                          both socially
                                                                                               socially

and economically,
and               and the
    economically, and the plaintiff
                          plaintiff was
                                    was damaged.
                                        damaged.

       WHEREFORE, Plaintiff,
       WHEREFORE, Plaintiff, DIANILDA
                             DIANILDA POLANCO
                                      POLANCO demands judgment against
                                              demands judgment against the
                                                                       the

defendants, jointly,
defendants, jointly, severally,
                     severally, and/or
                                and/or in
                                       in the
                                          the alternative
                                              alternative together
                                                          together with
                                                                   with costs,
                                                                        costs, disbursements
                                                                               disbursements of
                                                                                             of suit
                                                                                                suit

and interest,
and           and such
    interest, and such other
                       other relief
                             relief so
                                    so deemed
                                       deemed just
                                              just by
                                                   by the
                                                      the Court.
                                                          Court.

                                            SECOND COUNT
                                            SECOND COUNT

       1.
       1.      Plaintiff, DIANILDA
               Plaintiff, DIANILDA POLANCO,
                                   POLANCO, repeats,
                                            repeats, reiterates
                                                     reiterates and
                                                                and realleges each and
                                                                    realleges each and every
                                                                                       every

allegation of
allegation of the
              the Factual
                  Factual Background
                          Background and
                                     and First
                                         First Count
                                               Count as
                                                     as if
                                                        if the
                                                           the same
                                                               same were
                                                                    were more
                                                                         more fully set forth
                                                                              fully set forth

herein at
herein at length.
          length.

       2.
       2.      On or
               On or about
                     about September 28, 2019,
                           September 28, 2019, the
                                               the Defendants,
                                                   Defendants, QUEBEC
                                                               QUEBEC INC.,
                                                                      INC., and
                                                                            and

AUTOBUS FLEUR
AUTOBUS       DE LYS
        FLEUR DE LYS INC., JOHN DOES
                     INC., JOHN DOES I-X, (said names
                                     I-X, (said names being
                                                      being fictitious,
                                                            fictitious, true
                                                                        true names
                                                                             names

presently unknown),
presently unknown), ABC
                    ABC CORPORATION I-X (said
                        CORPORATION I-X (said names
                                              names being
                                                    being fictitious,
                                                          fictitious, true
                                                                      true names
                                                                           names

presently unknown),
presently unknown), and
                    and XYZ
                        XYZ EMPLOYER
                            EMPLOYER I-X (said names
                                     I-X (said names being
                                                     being fictitious,
                                                           fictitious, true
                                                                       true names
                                                                            names

presently unknown),
presently unknown), were
                    were the
                         the owners
                             owners of
                                    of the
                                       the aforesaid
                                           aforesaid common
                                                     common carrier,
                                                            carrier, which
                                                                     which they
                                                                           they granted and
                                                                                granted and

entrusted the
entrusted the operation
              operation to
                        to Defendant,
                           Defendant, JEAN-FRANCOIS LABRANCHE.
                                      JEAN-FRANCOIS LABRANCHE.

       3.
       3.      Upon information
               Upon             and belief
                    information and belief and
                                           and at
                                               at all
                                                  all times
                                                      times hereinafter
                                                            hereinafter mentioned,
                                                                        mentioned, and
                                                                                   and more
                                                                                       more

particularly on
particularly on or
                or about
                   about September 28, 2019,
                         September 28, 2019, the
                                             the Defendants,
                                                 Defendants, QUEBEC
                                                             QUEBEC INC.,
                                                                    INC., and AUTOBUS
                                                                          and AUTOBUS

FLEUR DE
FLEUR DE LYS
         LYS INC., JOHN DOES
             INC., JOHN DOES I-X, (said names
                             I-X, (said names being
                                              being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently

unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), XYZ
unknown), XYZ EMPLOYER
              EMPLOYER I-X (said names
                       I-X (said names being
                                       being fictitious, true names
                                             fictitious, true names presently
                                                                    presently unknown),
                                                                              unknown),

and JEAN-FRANCOIS
and JEAN-FRANCOIS LABRANCHE
                  LABRANCHE were
                            were doing
                                 doing business
                                       business within
                                                within the
                                                       the State of New
                                                           State of New Jersey.
                                                                        Jersey.

       4.
       4.      Upon information
               Upon information and
                                and belief,
                                    belief, at
                                            at the
                                               the times
                                                   times relevant
                                                         relevant hereto,
                                                                  hereto, the
                                                                          the Defendant,
                                                                              Defendant, JEAN-
                                                                                         JEAN-

FRANCOIS LABRANCHE,
FRANCOIS LABRANCHE, was
                    was acting
                        acting and
                               and operating
                                   operating the
                                             the bus
                                                 bus as
                                                     as an
                                                        an agent,
                                                           agent, servant,
                                                                  servant, permissive
                                                                           permissive




                                                  6
     ESX-L-003254-21 04/23/2021
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 7 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 13 of 52 PageID: 13




user and/or
user and/or employee
            employee of
                     of the
                        the Defendants,
                            Defendants, QUEBEC
                                        QUEBEC INC.,
                                               INC., and AUTOBUS FLEUR
                                                     and AUTOBUS FLEUR DE
                                                                       DE LYS
                                                                          LYS

INC., JOHN
INC., JOHN DOES
           DOES I-X,
                I-X, (said
                     (said names
                           names being
                                 being fictitious,
                                       fictitious, true
                                                   true names
                                                        names presently
                                                              presently unknown), ABC
                                                                        unknown), ABC

CORPORATION I-X
CORPORATION     (said names
            I-X (said names being
                            being fictitious, true names
                                  fictitious, true names presently
                                                         presently unknown),
                                                                   unknown), and
                                                                             and XYZ
                                                                                 XYZ

EMPLOYER I-X
EMPLOYER     (said names
         I-X (said names being
                         being fictitious, true names
                               fictitious, true names presently
                                                      presently unknown),
                                                                unknown), respectively.
                                                                          respectively.

       5.
       5.      Upon information
               Upon             and belief,
                    information and belief, at
                                            at the
                                               the time
                                                   time and
                                                        and place
                                                            place aforesaid,
                                                                  aforesaid, the
                                                                             the Defendants,
                                                                                 Defendants,

QUEBEC INC.,
QUEBEC INC., and AUTOBUS FLEUR
             and AUTOBUS       DE LYS
                         FLEUR DE LYS INC., JOHN DOES
                                      INC., JOHN DOES I-X, (said names
                                                      I-X, (said names being
                                                                       being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), ABC
                                           ABC CORPORATION
                                               CORPORATION I-X (said names
                                                           I-X (said names being
                                                                           being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), and
                                           and XYZ
                                               XYZ EMPLOYER
                                                   EMPLOYER I-X
                                                            I-X (said
                                                                (said names
                                                                      names being
                                                                            being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), through
                                           through its
                                                   its agent,
                                                       agent, servant,
                                                              servant, permissive
                                                                       permissive user
                                                                                  user and/or
                                                                                       and/or

employee through
employee through the
                 the course
                     course of
                            of employment and/or entrustment
                               employment and/or             by Defendants,
                                                 entrustment by Defendants, are
                                                                            are liable to the
                                                                                liable to the

Plaintiff, DIANILDA
Plaintiff, DIANILDA POLANCO
                    POLANCO for
                            for the
                                the negligent
                                    negligent and
                                              and reckless
                                                  reckless acts
                                                           acts stated
                                                                stated above
                                                                       above under
                                                                             under the
                                                                                   the

Doctrine of
Doctrine of Respondeat
            Respondeat Superior,
                       Superior, Permissive
                                 Permissive Use
                                            Use and/or
                                                and/or Negligent
                                                       Negligent Entrustment.
                                                                 Entrustment.

       6.
       6.      As aa result
               As    result of
                            of the
                               the negligence
                                   negligence of
                                              of the
                                                 the Defendants
                                                     Defendants QUEBEC INC., and
                                                                QUEBEC INC.,     AUTOBUS
                                                                             and AUTOBUS

FLEUR DE
FLEUR DE LYS
         LYS INC., JOHN DOES
             INC., JOHN DOES I-X, (said names
                             I-X, (said names being
                                              being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently

unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), XYZ
unknown), XYZ EMPLOYER
              EMPLOYER I-X (said names
                       I-X (said names being
                                       being fictitious, true names
                                             fictitious, true names presently
                                                                    presently unknown),
                                                                              unknown),

and JEAN-FRANCOIS
and JEAN-FRANCOIS LABRANCHE,
                  LABRANCHE, as
                             as hereinabove
                                hereinabove set
                                            set forth, the Plaintiff,
                                                forth, the Plaintiff, DIANILDA
                                                                      DIANILDA

POLANCO, was
POLANCO, was caused
             caused to
                    to sustain
                       sustain severe
                               severe and
                                      and serious
                                          serious injuries to her
                                                  injuries to her head,
                                                                  head, body,
                                                                        body, neck,
                                                                              neck, back,
                                                                                    back, limbs
                                                                                          limbs

and nervous
and nervous system,
            system, which
                    which further caused her
                          further caused her to
                                             to suffer
                                                suffer severe
                                                       severe and
                                                              and excruciating
                                                                  excruciating pain,
                                                                               pain, as
                                                                                     as well
                                                                                        well as,
                                                                                             as,

extreme mental
extreme mental anguish,
               anguish, respectively. Upon information
                        respectively. Upon information and
                                                       and belief,
                                                           belief, said
                                                                   said injuries,
                                                                        injuries, or
                                                                                  or some
                                                                                     some of
                                                                                          of them,
                                                                                             them,

and the
and the disabling
        disabling effects
                  effects resulting
                          resulting therefrom,
                                    therefrom, are
                                               are permanent
                                                   permanent in nature. As
                                                             in nature. As aa further result of
                                                                              further result of said
                                                                                                said

injuries, the
injuries, the Plaintiff,
              Plaintiff, DIANILDA
                         DIANILDA POLANCO,
                                  POLANCO, was
                                           was required
                                               required to
                                                        to expend sums of
                                                           expend sums of money
                                                                          money for
                                                                                for

medical care
medical care and
             and attention,
                 attention, which
                            which was
                                  was administered
                                      administered in an attempt
                                                   in an attempt to
                                                                 to cure and/or alleviate
                                                                    cure and/or alleviate said
                                                                                          said




                                                 77
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 8 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 14 of 52 PageID: 14




injuries and
injuries and the
             the disabling
                 disabling effects
                           effects resulting
                                   resulting therefrom,
                                             therefrom, and
                                                        and Plaintiff,
                                                            Plaintiff, DIANILDA
                                                                       DIANILDA POLANCO,
                                                                                POLANCO, in
                                                                                         in

the future
the future will
           will be
                be required
                   required to
                            to submit
                               submit to
                                      to further medical attention.
                                         further medical attention. As
                                                                    As aa further
                                                                          further result of said
                                                                                  result of said injuries,
                                                                                                 injuries,

the Plaintiff
the Plaintiff has
              has been
                  been unable
                       unable to
                              to perform
                                 perform her
                                         her usual
                                             usual daily
                                                   daily tasks
                                                         tasks and
                                                               and have
                                                                   have been
                                                                        been prevented
                                                                             prevented from
                                                                                       from

participating in
participating in activities
                 activities enjoyed
                            enjoyed by
                                    by others
                                       others like situated in
                                              like situated in life, all of
                                                               life, all of which
                                                                            which have
                                                                                  have prevented
                                                                                       prevented her
                                                                                                 her

from enjoying
from          the normal
     enjoying the normal fruits of her
                         fruits of her existence,
                                       existence, both
                                                  both socially
                                                       socially and
                                                                and economically, and the
                                                                    economically, and the Plaintiff
                                                                                          Plaintiff

was otherwise
was otherwise damaged.
              damaged.

                WHEREFORE, Plaintiff,
                WHEREFORE, Plaintiff, DIANILDA
                                      DIANILDA POLANCO,
                                               POLANCO, demands
                                                        demands judgment
                                                                judgment against
                                                                         against

the defendants
the defendants together
               together with
                        with costs,
                             costs, disbursements
                                    disbursements of
                                                  of suit
                                                     suit and
                                                          and interest,
                                                              interest, and
                                                                        and such
                                                                            such other
                                                                                 other damages and
                                                                                       damages and

may seem
may seem just
         just and
              and proper
                  proper to
                         to the
                            the Court.
                                Court.

                                               THIRD COUNT
                                               THIRD COUNT

         1.
         1.     Plaintiff DIANILDA
                Plaintiff DIANILDA POLANCO,
                                   POLANCO, repeats, reiterates and
                                            repeats, reiterates and realleges
                                                                    realleges each
                                                                              each and
                                                                                   and every
                                                                                       every

allegation of
allegation    the Factual
           of the Factual Background,
                          Background, First
                                      First Count,
                                            Count, and
                                                   and Second Count as
                                                       Second Count as if
                                                                       if the
                                                                          the same
                                                                              same were
                                                                                   were more
                                                                                        more

fully set
fully set forth
          forth herein
                herein at
                       at length.
                          length.

        2.
        2.      On or
                On or about
                      about September 28, 2019,
                            September 28, 2019, the
                                                the defendants,
                                                    defendants, knew or should
                                                                knew or should have
                                                                               have known
                                                                                    known that
                                                                                          that

Defendant JEAN-FRANCOIS
Defendant JEAN-FRANCOIS LABRANCHE
                        LABRANCHE and/or
                                  and/or JOHN
                                         JOHN DOES
                                              DOES I-X, (said names
                                                   I-X, (said names being
                                                                    being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), had
                                           had in the past
                                               in the past negligently
                                                           negligently and
                                                                       and carelessly
                                                                           carelessly operated the
                                                                                      operated the

above referenced
above referenced common
                 common carrier/commercial
                        carrier/commercial bus
                                           bus and/or
                                               and/or other
                                                      other commercial
                                                            commercial or
                                                                       or personal
                                                                          personal motor
                                                                                   motor

vehicles.
vehicles.

         4.
         4.     On or
                On or about
                      about September 28, 2019,
                            September 28, 2019, the
                                                the Defendant,
                                                    Defendant, JEAN-FRANCOIS
                                                               JEAN-FRANCOIS

LABRANCHE and/or
LABRANCHE and/or JOHN
                 JOHN DOES
                      DOES I-X,
                           I-X, (said
                                (said names
                                      names being
                                            being fictitious,
                                                  fictitious, true
                                                              true names
                                                                   names presently
                                                                         presently

unknown), operated
unknown), operated the
                   the above-described
                       above-described commercial
                                       commercial bus
                                                  bus in such aa careless,
                                                      in such    careless, reckless, grossly
                                                                           reckless, grossly

negligent and/or
negligent and/or negligent
                 negligent manner
                           manner that
                                  that he
                                       he crashed
                                          crashed into
                                                  into the
                                                       the front
                                                           front of
                                                                 of the
                                                                    the automobile
                                                                        automobile occupied
                                                                                   occupied by
                                                                                            by




                                                    8
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 9 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 15 of 52 PageID: 15




Plaintiff DIANILDA
Plaintiff DIANILDA POLANCO, which caused
                   POLANCO, which caused the
                                         the plaintiff
                                             plaintiff to
                                                       to sustain
                                                          sustain injuries
                                                                  injuries and
                                                                           and other
                                                                               other damages
                                                                                     damages

hereinafter alleged.
hereinafter alleged.

          5.
          5.   Upon information
               Upon information and
                                and belief
                                    belief and
                                           and at
                                               at all
                                                  all times
                                                      times hereinafter
                                                            hereinafter mentioned,
                                                                        mentioned, the
                                                                                   the defendants,
                                                                                       defendants,

any or
any or all
       all of
           of them,
              them, acted
                    acted with
                          with the
                               the negligence,
                                   negligence, carelessness,
                                               carelessness, gross
                                                             gross negligence
                                                                   negligence and/or
                                                                              and/or recklessness
                                                                                     recklessness

regarding the
regarding the safety
              safety of
                     of the
                        the general
                            general public
                                    public at
                                           at large,
                                              large, and
                                                     and the
                                                         the Plaintiff,
                                                             Plaintiff, DIANILDA
                                                                        DIANILDA POLANCO,
                                                                                 POLANCO,

more particularly,
more particularly, in enabling, permitting
                   in enabling, permitting and/or
                                           and/or entrusting
                                                  entrusting the
                                                             the defendant,
                                                                 defendant, JEAN-FRANCOIS
                                                                            JEAN-FRANCOIS

LABRANCHE and/or
LABRANCHE and/or JOHN
                 JOHN DOES
                      DOES I-X, (said names
                           I-X, (said names being
                                            being fictitious,
                                                  fictitious, true
                                                              true names
                                                                   names presently
                                                                         presently

unknown), to
unknown), to obtain
             obtain the
                    the use
                        use of
                            of the
                               the commercial
                                   commercial bus,
                                              bus, an
                                                   an inherently dangerous instrumentality,
                                                      inherently dangerous instrumentality,

without
without     reasonably and adequately
            reasonably and adequately investigating
                                      investigating the
                                                    the            defendant,
                                                                   defendant,   JEAN-FRANCOIS
                                                                                JEAN-FRANCOIS

LABRANCHE and/or
LABRANCHE and/or JOHN
                 JOHN DOES
                      DOES I-X, (said names
                           I-X, (said names being
                                            being fictitious,
                                                  fictitious, true
                                                              true names
                                                                   names presently
                                                                         presently

unknown), driving
unknown),         records and/or
          driving records and/or history.
                                 history.

       6.
       6.       As aa direct
                As    direct and
                             and proximate
                                 proximate result
                                           result of
                                                  of the
                                                     the negligence,
                                                         negligence, carelessness and reckless
                                                                     carelessness and reckless

disregard of
disregard of the
             the defendants,
                 defendants, in permitting, entrusting
                             in permitting,            and/or enabling
                                            entrusting and/or          the defendant,
                                                              enabling the defendant, JEAN-
                                                                                      JEAN-

FRANCOIS LABRANCHE and/or
FRANCOIS LABRANCHE and/or JOHN
                          JOHN DOES
                               DOES I-X,
                                    I-X, (said
                                         (said names
                                               names being
                                                     being fictitious,
                                                           fictitious, true
                                                                       true names
                                                                            names

presently unknown),
presently unknown), to
                    to possess
                       possess and
                               and operate
                                   operate said
                                           said commercial
                                                commercial bus
                                                           bus in
                                                               in aa negligent
                                                                     negligent manner
                                                                               manner as
                                                                                      as

described above,
described above, the
                 the said
                     said plaintiff,
                          plaintiff, was
                                     was caused
                                         caused to
                                                to sustain
                                                   sustain and
                                                           and suffer
                                                               suffer severe
                                                                      severe and
                                                                             and serious
                                                                                 serious injuries
                                                                                         injuries to
                                                                                                  to

her head,
her head, neck,
          neck, back,
                back, body,
                      body, limbs
                            limbs and
                                  and nervous
                                      nervous system,
                                              system, which
                                                      which further
                                                            further caused
                                                                    caused her
                                                                           her to
                                                                               to suffer
                                                                                  suffer severe
                                                                                         severe

and excruciating
and excruciating pain,
                 pain, as
                       as well
                          well as
                               as extreme mental anguish.
                                  extreme mental anguish. Upon
                                                          Upon information
                                                               information and
                                                                           and belief,
                                                                               belief, said
                                                                                       said

injuries, or
injuries, or some
             some of
                  of them,
                     them, and
                           and the
                               the disabling
                                   disabling effects
                                             effects resulting therefrom, are
                                                     resulting therefrom, are permanent
                                                                              permanent in
                                                                                        in nature.
                                                                                           nature.

As aa further
As    further result
              result of
                     of said
                        said injuries,
                             injuries, the
                                       the plaintiff
                                           plaintiff has
                                                     has incurred
                                                         incurred expenses for the
                                                                  expenses for the treatment
                                                                                   treatment of
                                                                                             of said
                                                                                                said

injuries and
injuries and will
             will in
                  in the
                     the future be required
                         future be required to
                                            to incur
                                               incur additional
                                                     additional medical
                                                                medical expenses
                                                                        expenses in
                                                                                 in an
                                                                                    an attempt
                                                                                       attempt to
                                                                                               to

seek cure
seek cure and/or
          and/or alleviate
                 alleviate said
                           said injuries and the
                                injuries and the disabling
                                                 disabling effects
                                                           effects resulting therefrom. The
                                                                   resulting therefrom.     Plaintiff,
                                                                                        The Plaintiff,

DIANILDA POLANCO,
DIANILDA          has been
         POLANCO, has been unable
                           unable to
                                  to perform
                                     perform her
                                             her usual
                                                 usual daily tasks and
                                                       daily tasks and has
                                                                       has been
                                                                           been prevented
                                                                                prevented




                                                  9
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 10 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 16 of 52 PageID: 16




from participating
from participating in
                   in activities
                      activities enjoyed
                                 enjoyed by
                                         by others
                                            others like situated in
                                                   like situated in life, all of
                                                                    life, all of which
                                                                                 which has
                                                                                       has prevented
                                                                                           prevented

her from
her from enjoying the normal
         enjoying the normal fruits of her
                             fruits of her existence,
                                           existence, both
                                                      both socially
                                                           socially and
                                                                    and economically
                                                                        economically and
                                                                                     and the
                                                                                         the

Plaintiff was
Plaintiff was otherwise
              otherwise damaged.
                        damaged.

       WHEREFORE, Plaintiff,
       WHEREFORE, Plaintiff, DIANILDA
                             DIANILDA POLANCO,
                                      POLANCO, demands
                                               demands judgment
                                                       judgment against
                                                                against the
                                                                        the

defendants, jointly,
defendants, jointly, severally
                     severally and/or
                               and/or in
                                      in the
                                         the alternative
                                             alternative together
                                                         together with
                                                                  with costs,
                                                                       costs, disbursements
                                                                              disbursements of
                                                                                            of suit
                                                                                               suit

and interest
and          and other
    interest and other such
                       such relief the Court
                            relief the Court shall
                                             shall deem just.
                                                   deem just.

                                              FOURTH COUNT
                                              FOURTH COUNT

       1.
       1.      Plaintiff, DIANILDA
               Plaintiff, DIANILDA POLANCO
                                   POLANCO repeats, reiterates and
                                           repeats, reiterates and realleges
                                                                   realleges each
                                                                             each and
                                                                                  and every
                                                                                      every

allegation of
allegation of the
              the Factual
                  Factual Background,
                          Background, First
                                      First Count,
                                            Count, Second Count, and
                                                   Second Count, and Third Count as
                                                                     Third Count as if the same
                                                                                    if the same

were more
were more fully
          fully set
                set forth
                    forth herein
                          herein at
                                 at length.
                                    length.

       2.
       2.      The defendants,
               The defendants, any
                               any or
                                   or all
                                      all of
                                          of them,
                                             them, maintained
                                                   maintained the
                                                              the subject
                                                                  subject commercial bus and
                                                                          commercial bus and its
                                                                                             its

component parts,
component parts, in such aa careless
                 in such    careless and
                                     and reckless manner so
                                         reckless manner so as
                                                            as to
                                                               to cause
                                                                  cause aa violent
                                                                           violent crash
                                                                                   crash resulting
                                                                                         resulting in
                                                                                                   in

severe and
severe and serious
           serious injuries
                   injuries to
                            to Plaintiff,
                               Plaintiff, DIANILDA
                                          DIANILDA POLANCO.
                                                   POLANCO.

       3.
       3.      Due to
               Due to the
                      the negligent,
                          negligent, careless,
                                     careless, and
                                               and reckless
                                                   reckless maintenance
                                                            maintenance of
                                                                        of the
                                                                           the commercial
                                                                               commercial vehicle,
                                                                                          vehicle,

by the
by the defendants,
       defendants, the
                   the plaintiff,
                       plaintiff, DIANILDA
                                  DIANILDA POLANCO,
                                           POLANCO, has
                                                    has been
                                                        been caused to suffer
                                                             caused to suffer permanent
                                                                              permanent

injuries and
injuries and other
             other damages as herein
                   damages as herein set
                                     set forth.
                                         forth.

               WHEREFORE, the
               WHEREFORE, the plaintiff,
                              plaintiff, demands
                                         demands judgment
                                                 judgment against
                                                          against the
                                                                  the defendants,
                                                                      defendants, jointly,
                                                                                  jointly,

severally, and
severally, and in
               in the
                  the alternative
                      alternative together
                                  together with
                                           with costs,
                                                costs, disbursements
                                                       disbursements of
                                                                     of suit
                                                                        suit and
                                                                             and interest
                                                                                 interest and
                                                                                          and other
                                                                                              other

such relief
such relief the
            the Court
                Court shall
                      shall deem
                            deem just
                                 just

                                              FIFTH COUNT
                                              FIFTH COUNT

       1.
       1.      Plaintiff, ELBA
               Plaintiff,      A. ARRENDELL,
                          ELBA A. ARRENDELL, repeats,
                                             repeats, reiterates
                                                      reiterates and
                                                                 and realleges each and
                                                                     realleges each and every
                                                                                        every

allegation of
allegation of the
              the Factual
                  Factual Background,
                          Background, First
                                      First Count,
                                            Count, Second Count, Third
                                                   Second Count, Third Count,
                                                                       Count, and
                                                                              and Fourth
                                                                                  Fourth Count
                                                                                         Count

as if
as if the
      the same
          same were
               were more
                    more fully
                         fully set
                               set forth
                                   forth herein
                                         herein at
                                                at length.
                                                   length.




                                                  10
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 11 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 17 of 52 PageID: 17




        2.
        2.      On or
                On or about
                      about September 28, 2019,
                            September 28, 2019, and
                                                and at
                                                    at all
                                                       all times
                                                           times described above, the
                                                                 described above, the co-plaintiff,
                                                                                      co-plaintiff,

ELBA A.
ELBA A. ARRENDELL,
        ARRENDELL, was
                   was the
                       the restrained passenger in
                           restrained passenger in aa motor
                                                      motor vehicle
                                                            vehicle operated
                                                                    operated by
                                                                             by co-
                                                                                co-

plaintiff, DIANILDA
plaintiff, DIANILDA POLANCO
                    POLANCO as
                            as more
                               more fully described in
                                    fully described    the paragraphs
                                                    in the paragraphs of
                                                                      of the
                                                                         the First
                                                                             First and
                                                                                   and

Second Counts of
Second Counts of this
                 this Complaint.
                      Complaint.

        3.
        3.      At the
                At the time
                       time and
                            and place
                                place aforesaid,
                                      aforesaid, all
                                                 all of
                                                     of the
                                                        the Defendants
                                                            Defendants above
                                                                       above named,
                                                                             named, owed
                                                                                    owed aa duty
                                                                                            duty to
                                                                                                 to

vehicular traffic
vehicular traffic and
                  and the
                      the general
                          general public
                                  public making
                                         making use
                                                use of
                                                    of the
                                                       the above-described
                                                           above-described street
                                                                           street and
                                                                                  and more
                                                                                      more

particularly to
particularly to the
                the Plaintiff,
                    Plaintiff, ELBA
                               ELBA A.
                                    A. ARRENDELL,
                                       ARRENDELL, through
                                                  through their
                                                          their agents,
                                                                agents, servants
                                                                        servants and
                                                                                 and

employees maintaining
employees maintaining and
                      and operating
                          operating said
                                    said commercial
                                         commercial bus,
                                                    bus, to
                                                         to operate
                                                            operate and
                                                                    and control
                                                                        control their
                                                                                their common
                                                                                      common

carrier bus
carrier bus in
            in aa reasonably
                  reasonably safe
                             safe and
                                  and careful manner, and
                                      careful manner, and further
                                                          further to
                                                                  to make
                                                                     make observation
                                                                          observation of
                                                                                      of other
                                                                                         other

vehicles on
vehicles on the
            the street
                street and
                       and maintain
                           maintain control
                                    control of
                                            of the
                                               the commercial
                                                   commercial bus,
                                                              bus, its
                                                                   its instrumentalities
                                                                       instrumentalities and
                                                                                         and parts,
                                                                                             parts,

at all
at all times.
       times.

        4.
        4.      At the
                At the time
                       time and
                            and place
                                place aforesaid
                                      aforesaid the
                                                the defendants,
                                                    defendants, did
                                                                did breach
                                                                    breach the
                                                                           the requisite duty of
                                                                               requisite duty    due
                                                                                              of due

care and
care and applicable
         applicable statutory
                    statutory sections
                              sections of
                                       of the
                                          the New
                                              New Jersey Motor Vehicle
                                                  Jersey Motor Vehicle and
                                                                       and Traffic
                                                                           Traffic Laws and the
                                                                                   Laws and the

statutory provisions
statutory provisions and
                     and regulatory
                         regulatory provisions
                                    provisions of
                                               of the
                                                  the Federal
                                                      Federal Motor
                                                              Motor Carrier
                                                                    Carrier Safety Act in
                                                                            Safety Act in

maintaining and
maintaining and operating
                operating the
                          the above-described
                              above-described commercial
                                              commercial vehicle
                                                         vehicle in
                                                                 in such
                                                                    such aa negligent,
                                                                            negligent, grossly
                                                                                       grossly

negligent, careless
negligent, careless and
                    and reckless
                        reckless manner,
                                 manner, in
                                         in that
                                            that by
                                                 by and
                                                    and through
                                                        through its agent, servant
                                                                its agent,         and/or employee,
                                                                           servant and/or employee,

the defendants,
the defendants, JEAN-FRANCOIS
                JEAN-FRANCOIS LABRANCHE,
                              LABRANCHE, QUEBEC INC., and
                                         QUEBEC INC.,     AUTOBUS FLEUR
                                                      and AUTOBUS FLEUR

DE LYS
DE LYS INC., JOHN DOES
       INC., JOHN DOES I-X, (said names
                       I-X, (said names being
                                        being fictitious, true names
                                              fictitious, true names presently
                                                                     presently unknown),
                                                                               unknown),

ABC CORPORATION
ABC CORPORATION I-X (said names
                I-X (said       being fictitious,
                          names being             true names
                                      fictitious, true names presently
                                                             presently unknown), and
                                                                       unknown), and

XYZ EMPLOYER
XYZ EMPLOYER I-X (said names
             I-X (said names being
                             being fictitious,
                                   fictitious, true
                                               true names
                                                    names presently
                                                          presently unknown),
                                                                    unknown), failed
                                                                              failed to
                                                                                     to

observe the
observe the plaintiffs'
            plaintiffs’ automobile
                        automobile and
                                   and caused and permitted
                                       caused and permitted the
                                                            the afore-described
                                                                afore-described commercial
                                                                                commercial bus
                                                                                           bus

of the
of the defendants
       defendants to
                  to crash
                     crash into
                           into the
                                the stopped
                                    stopped automobile
                                            automobile occupied
                                                       occupied by
                                                                by the
                                                                   the Plaintiff,
                                                                       Plaintiff, ELBA
                                                                                  ELBA A.
                                                                                       A.

ARRENDELL causing
ARRENDELL causing her
                  her to
                      to sustain
                         sustain and
                                 and suffer
                                     suffer severe
                                            severe and
                                                   and permanent
                                                       permanent injuries and other
                                                                 injuries and other damages
                                                                                    damages




                                                 11
       ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 12 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 18 of 52 PageID: 18




hereafter alleged,
hereafter alleged, all
                   all of
                       of which
                          which was
                                was aa foreseeable
                                       foreseeable harm
                                                   harm and
                                                        and loss
                                                            loss caused by the
                                                                 caused by the aforesaid
                                                                               aforesaid negligence,
                                                                                         negligence,

gross and
gross and reckless
          reckless conduct complained of
                   conduct complained of and
                                         and committed
                                             committed by
                                                       by the
                                                          the defendants
                                                              defendants as
                                                                         as above
                                                                            above referred.
                                                                                  referred.

         5.
         5.    Upon information
               Upon             and belief,
                    information and belief, Defendant,
                                            Defendant, QUEBEC
                                                       QUEBEC INC.,
                                                              INC., and AUTOBUS
                                                                    and AUTOBUS

FLEUR DE
FLEUR DE LYS
         LYS INC., JOHN DOES
             INC., JOHN DOES I-X, (said names
                             I-X, (said names being
                                              being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently

unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), and
unknown), and XYZ
              XYZ EMPLOYER I-X (said
                  EMPLOYER I-X (said names
                                     names being
                                           being fictitious, true names
                                                 fictitious, true names presently
                                                                        presently

unknown), are
unknown), are transportation
              transportation brokers
                             brokers which
                                     which arranged
                                           arranged for
                                                    for the
                                                        the transportation
                                                            transportation of
                                                                           of the
                                                                              the passengers
                                                                                  passengers being
                                                                                             being

transported at
transported at the
               the time
                   time and
                        and place
                            place aforesaid
                                  aforesaid and
                                            and owed
                                                owed aa duty
                                                        duty to
                                                             to assure
                                                                assure that
                                                                       that the
                                                                            the commercial
                                                                                commercial bus
                                                                                           bus for
                                                                                               for

transport was
transport was reasonably
              reasonably safe
                         safe and
                              and the
                                  the operator
                                      operator competent for the
                                               competent for the operation
                                                                 operation of
                                                                           of said
                                                                              said commercial
                                                                                   commercial

bus.
bus.

         6.
         6.    Said Defendant brokers,
               Said Defendant brokers, QUEBEC
                                       QUEBEC INC.,
                                              INC., and AUTOBUS FLEUR
                                                    and AUTOBUS       DE LYS
                                                                FLEUR DE LYS

INC., JOHN
INC., JOHN DOES
           DOES I-X,
                I-X, (said
                     (said names
                           names being
                                 being fictitious,
                                       fictitious, true
                                                   true names
                                                        names presently
                                                              presently unknown),
                                                                        unknown), ABC
                                                                                  ABC

CORPORATION I-X
CORPORATION     (said names
            I-X (said names being
                            being fictitious, true names
                                  fictitious, true names presently
                                                         presently unknown),
                                                                   unknown), and
                                                                             and XYZ
                                                                                 XYZ

EMPLOYER I-X
EMPLOYER     (said names
         I-X (said names being
                         being fictitious,
                               fictitious, true
                                           true names
                                                names presently
                                                      presently unknown),
                                                                unknown), were
                                                                          were negligent
                                                                               negligent in
                                                                                         in

engaging the
engaging the subject
             subject commercial
                     commercial bus
                                bus and
                                    and the
                                        the negligent
                                            negligent and
                                                      and incompetent
                                                          incompetent operator,
                                                                      operator, JEAN-
                                                                                JEAN-

FRANCOIS LABRANCHE.
FRANCOIS LABRANCHE.

         7.
         7.    As aa result
               As    result of
                            of the
                               the negligence,
                                   negligence, gross
                                               gross negligence
                                                     negligence and
                                                                and reckless
                                                                    reckless conduct
                                                                             conduct of
                                                                                     of the
                                                                                        the

respective defendants,
respective             as hereinabove
           defendants, as hereinabove set
                                      set forth, the Plaintiff,
                                          forth, the Plaintiff, ELBA A. ARRENDELL,
                                                                ELBA A. ARRENDELL, was
                                                                                   was

caused to
caused to sustain
          sustain severe
                  severe and
                         and serious
                             serious injuries
                                     injuries to
                                              to her
                                                 her head,
                                                     head, neck,
                                                           neck, back,
                                                                 back, body,
                                                                       body, limbs and nervous
                                                                             limbs and nervous

system, which
system, which further
              further caused
                      caused her
                             her to
                                 to suffer
                                    suffer severe
                                           severe and
                                                  and excruciating
                                                      excruciating pain,
                                                                   pain, as
                                                                         as well
                                                                            well as,
                                                                                 as, extreme
                                                                                     extreme mental
                                                                                             mental

anguish, pre-impact
anguish, pre-impact terror
                    terror and
                           and the
                               the extreme
                                   extreme shock,
                                           shock, horror
                                                  horror and
                                                         and mental
                                                             mental anguish
                                                                    anguish of
                                                                            of witnessing
                                                                               witnessing from
                                                                                          from

the occupant
the occupant compartment
             compartment of
                         of her
                            her automobile,
                                automobile, the
                                            the impending
                                                impending violent
                                                          violent collision and resulting
                                                                  collision and           trauma
                                                                                resulting trauma

in great
in great fear
         fear of
              of her
                 her son's
                     son’s girlfriend
                           girlfriend also
                                      also about
                                           about to
                                                 to suffer
                                                    suffer severe
                                                           severe and
                                                                  and serious
                                                                      serious physical
                                                                              physical injuries
                                                                                       injuries and
                                                                                                and




                                                12
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 13 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 19 of 52 PageID: 19




perhaps death.
perhaps        Upon information
        death. Upon information and
                                and belief,
                                    belief, said
                                            said injuries
                                                 injuries suffered
                                                          suffered by
                                                                   by Plaintiff,
                                                                      Plaintiff, ELBA A.
                                                                                 ELBA A.

ARRENDELL, or
ARRENDELL, or some
              some of
                   of them,
                      them, and
                            and the
                                the disabling effects resulting
                                    disabling effects resulting therefrom,
                                                                therefrom, are
                                                                           are permanent
                                                                               permanent in
                                                                                         in

nature. As
nature. As aa further
              further result
                      result of
                             of said
                                said injuries, the Plaintiff,
                                     injuries, the Plaintiff, ELBA A. ARRENDELL,
                                                              ELBA A. ARRENDELL, was
                                                                                 was required
                                                                                     required

to expend
to expend sums
          sums of
               of money
                  money for
                        for medical
                            medical care
                                    care and
                                         and attention,
                                             attention, which
                                                        which were
                                                              were administered
                                                                   administered to
                                                                                to her
                                                                                   her in an
                                                                                       in an

attempt to
attempt to cure
           cure and/or
                and/or alleviate
                       alleviate said
                                 said injuries and the
                                      injuries and the disabling
                                                       disabling effects resulting therefrom,
                                                                 effects resulting therefrom, and
                                                                                              and

Plaintiff, ELBA
Plaintiff,      A. ARRENDELL,
           ELBA A. ARRENDELL, in
                              in the
                                 the future
                                     future will
                                            will be
                                                 be required to submit
                                                    required to submit to
                                                                       to further medical
                                                                          further medical

attention. As
attention. As aa further result of
                 further result of said
                                   said injuries,
                                        injuries, Plaintiff,
                                                  Plaintiff, has
                                                             has been
                                                                 been unable
                                                                      unable to
                                                                             to perform
                                                                                perform her
                                                                                        her usual
                                                                                            usual daily
                                                                                                  daily

work, tasks
work, tasks and
            and has
                has been
                    been prevented
                         prevented from
                                   from participating
                                        participating in
                                                      in activities
                                                         activities enjoyed
                                                                    enjoyed by
                                                                            by others
                                                                               others like
                                                                                      like situated
                                                                                           situated

in life,
in       all of
   life, all of which
                which has
                      has prevented
                          prevented her
                                    her from enjoying the
                                        from enjoying the normal
                                                          normal fruits of her
                                                                 fruits of her existence,
                                                                               existence, both
                                                                                          both socially
                                                                                               socially

and economically,
and               and the
    economically, and the plaintiff
                          plaintiff was
                                    was damaged.
                                        damaged.

       Wherefore, Plaintiff,
       Wherefore, Plaintiff, ELBA
                             ELBA A.
                                  A. ARRENDELL,
                                     ARRENDELL, demands
                                                demands judgment
                                                        judgment against
                                                                 against the
                                                                         the defendants,
                                                                             defendants,

jointly, severally,
jointly, severally, and/or
                    and/or in
                           in the
                              the alternative
                                  alternative together
                                              together with
                                                       with costs,
                                                            costs, disbursements of suit
                                                                   disbursements of suit and
                                                                                         and interest,
                                                                                             interest,

and such
and such other
         other relief
               relief so
                      so deemed
                         deemed just
                                just by
                                     by the
                                        the Court.
                                            Court.

                                              SIXTH COUNT
                                              SIXTH COUNT

       1.
       1.      Plaintiff, ELBA
               Plaintiff,      A. ARRENDELL,
                          ELBA A. ARRENDELL, repeats,
                                             repeats, reiterates
                                                      reiterates and
                                                                 and realleges each and
                                                                     realleges each and every
                                                                                        every

allegation of
allegation of the
              the Factual
                  Factual Background,
                          Background, First
                                      First Count,
                                            Count, Second Count, Third
                                                   Second Count, Third Count,
                                                                       Count, Fourth
                                                                              Fourth Count,
                                                                                     Count, and
                                                                                            and

Fifth Count
Fifth Count as
            as if the same
               if the same were
                           were more
                                more fully set forth
                                     fully set       herein at
                                               forth herein at length.
                                                               length.

       2.
       2.      On or
               On or about
                     about September 28, 2019,
                           September 28, 2019, the
                                               the Defendants,
                                                   Defendants, QUEBEC
                                                               QUEBEC INC.,
                                                                      INC., and
                                                                            and

AUTOBUS FLEUR
AUTOBUS       DE LYS
        FLEUR DE LYS INC., JOHN DOES
                     INC., JOHN DOES I-X, (said names
                                     I-X, (said names being
                                                      being fictitious,
                                                            fictitious, true
                                                                        true names
                                                                             names

presently unknown),
presently unknown), ABC
                    ABC CORPORATION I-X (said
                        CORPORATION I-X (said names
                                              names being
                                                    being fictitious,
                                                          fictitious, true
                                                                      true names
                                                                           names

presently unknown),
presently unknown), and
                    and XYZ
                        XYZ EMPLOYER
                            EMPLOYER I-X (said names
                                     I-X (said names being
                                                     being fictitious,
                                                           fictitious, true
                                                                       true names
                                                                            names

presently unknown),
presently unknown), were
                    were the
                         the owners
                             owners of
                                    of the
                                       the aforesaid
                                           aforesaid commercial
                                                     commercial bus,
                                                                bus, which
                                                                     which they
                                                                           they granted
                                                                                granted and
                                                                                        and

entrusted the
entrusted the operation
              operation to
                        to Defendant,
                           Defendant, JEAN-FRANCOIS LABRANCHE.
                                      JEAN-FRANCOIS LABRANCHE.




                                                  13
                                                  13
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 14 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 20 of 52 PageID: 20




       3.
       3.       Upon information
                Upon             and belief
                     information and belief and
                                            and at
                                                at all
                                                   all times
                                                       times hereinafter
                                                             hereinafter mentioned,
                                                                         mentioned, and
                                                                                    and more
                                                                                        more

particularly on
particularly on or
                or about
                   about September 28, 2019,
                         September 28, 2019, the
                                             the Defendants,
                                                 Defendants, QUEBEC
                                                             QUEBEC INC.,
                                                                    INC., and AUTOBUS
                                                                          and AUTOBUS

FLEUR DE
FLEUR DE LYS
         LYS INC., JOHN DOES
             INC., JOHN DOES I-X, (said names
                             I-X, (said names being
                                              being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently

unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), XYZ
unknown), XYZ EMPLOYER
              EMPLOYER I-X (said names
                       I-X (said names being
                                       being fictitious, true names
                                             fictitious, true names presently
                                                                    presently unknown),
                                                                              unknown),

and JEAN-FRANCOIS
and JEAN-FRANCOIS LABRANCHE
                  LABRANCHE were
                            were doing
                                 doing business
                                       business within
                                                within the
                                                       the State of New
                                                           State of New Jersey.
                                                                        Jersey.

       4.
       4.       Upon information
                Upon information and
                                 and belief,
                                     belief, at
                                             at the
                                                the times
                                                    times relevant
                                                          relevant hereto,
                                                                   hereto, the
                                                                           the Defendant,
                                                                               Defendant, JEAN-
                                                                                          JEAN-

FRANCOIS LABRANCHE,
FRANCOIS LABRANCHE, was
                    was acting
                        acting and
                               and operating
                                   operating the
                                             the commercial
                                                 commercial bus
                                                            bus as
                                                                as an
                                                                   an agent,
                                                                      agent, servant,
                                                                             servant,

permissive user
permissive user and/or
                and/or employee
                       employee of
                                of the
                                   the Defendants,
                                       Defendants, QUEBEC
                                                   QUEBEC INC.,
                                                          INC., and AUTOBUS FLEUR
                                                                and AUTOBUS FLEUR

DE LYS
DE LYS INC., JOHN DOES
       INC., JOHN DOES I-X, (said names
                       I-X, (said names being
                                        being fictitious, true names
                                              fictitious, true names presently
                                                                     presently unknown),
                                                                               unknown),

ABC CORPORATION
ABC CORPORATION I-X (said names
                I-X (said       being fictitious,
                          names being             true names
                                      fictitious, true names presently
                                                             presently unknown), and
                                                                       unknown), and

XYZ EMPLOYER
XYZ EMPLOYER I-X
             I-X (said
                 (said names
                       names being
                             being fictitious, true names
                                   fictitious, true names presently
                                                          presently unknown),
                                                                    unknown),

respectively.
respectively.

       5.
       5.       Upon information
                Upon             and belief,
                     information and belief, at
                                             at the
                                                the time
                                                    time and
                                                         and place
                                                             place aforesaid,
                                                                   aforesaid, the
                                                                              the Defendants,
                                                                                  Defendants,

QUEBEC INC.,
QUEBEC INC., and AUTOBUS FLEUR
             and AUTOBUS       DE LYS
                         FLEUR DE LYS INC., JOHN DOES
                                      INC., JOHN DOES I-X, (said names
                                                      I-X, (said names being
                                                                       being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), ABC
                                           ABC CORPORATION
                                               CORPORATION I-X (said names
                                                           I-X (said names being
                                                                           being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), and
                                           and XYZ
                                               XYZ EMPLOYER
                                                   EMPLOYER I-X
                                                            I-X (said
                                                                (said names
                                                                      names being
                                                                            being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), through
                                           through its
                                                   its agent,
                                                       agent, servant,
                                                              servant, permissive
                                                                       permissive user
                                                                                  user and/or
                                                                                       and/or

employee through
employee through the
                 the course
                     course of
                            of employment and/or entrustment
                               employment and/or             by Defendants,
                                                 entrustment by Defendants, are
                                                                            are liable to the
                                                                                liable to the

Plaintiff, ELBA
Plaintiff,      A. ARRENDELL
           ELBA A. ARRENDELL for
                             for the
                                 the negligent
                                     negligent and
                                               and reckless
                                                   reckless acts
                                                            acts stated
                                                                 stated above
                                                                        above under
                                                                              under the
                                                                                    the

Doctrine of
Doctrine of Respondeat
            Respondeat Superior,
                       Superior, Permissive
                                 Permissive Use
                                            Use and/or
                                                and/or Negligent
                                                       Negligent Entrustment.
                                                                 Entrustment.

       6.
       6.       As aa result
                As    result of
                             of the
                                the negligence
                                    negligence of
                                               of the
                                                  the Defendants
                                                      Defendants QUEBEC INC., and
                                                                 QUEBEC INC.,     AUTOBUS
                                                                              and AUTOBUS

FLEUR DE
FLEUR DE LYS
         LYS INC., JOHN DOES
             INC., JOHN DOES I-X, (said names
                             I-X, (said names being
                                              being fictitious, true names
                                                    fictitious, true names presently
                                                                           presently




                                               14
                                               14
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 15 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 21 of 52 PageID: 21




unknown), ABC
unknown), ABC CORPORATION
              CORPORATION I-X (said names
                          I-X (said names being
                                          being fictitious, true names
                                                fictitious, true names presently
                                                                       presently

unknown), XYZ
unknown), XYZ EMPLOYER
              EMPLOYER I-X (said names
                       I-X (said names being
                                       being fictitious, true names
                                             fictitious, true names presently
                                                                    presently unknown),
                                                                              unknown),

and JEAN-FRANCOIS
and JEAN-FRANCOIS LABRANCHE,
                  LABRANCHE, as
                             as hereinabove
                                hereinabove set
                                            set forth, the Plaintiff,
                                                forth, the Plaintiff, ELBA
                                                                      ELBA A.
                                                                           A.

ARRENDELL was
ARRENDELL was caused
              caused to
                     to sustain
                        sustain severe
                                severe and
                                       and serious
                                           serious injuries
                                                   injuries to
                                                            to her
                                                               her head, body, neck,
                                                                   head, body, neck, back,
                                                                                     back,

limbs and
limbs and nervous
          nervous system,
                  system, which
                          which further
                                further caused her to
                                        caused her to suffer
                                                      suffer severe
                                                             severe and
                                                                    and excruciating pain, as
                                                                        excruciating pain, as well
                                                                                              well

as, extreme
as,         mental anguish,
    extreme mental anguish, respectively.
                            respectively. Upon
                                          Upon information
                                               information and
                                                           and belief,
                                                               belief, said
                                                                       said injuries,
                                                                            injuries, or
                                                                                      or some
                                                                                         some of
                                                                                              of

them, and
them, and the
          the disabling
              disabling effects
                        effects resulting
                                resulting therefrom,
                                          therefrom, are
                                                     are permanent
                                                         permanent in
                                                                   in nature.
                                                                      nature. As
                                                                              As aa further
                                                                                    further result
                                                                                            result of
                                                                                                   of

said injuries,
said injuries, the
               the Plaintiff,
                   Plaintiff, ELBA A. ARRENDELL,
                              ELBA A. ARRENDELL, was
                                                 was required
                                                     required to
                                                              to expend
                                                                 expend sums
                                                                        sums of
                                                                             of money
                                                                                money for
                                                                                      for

medical care
medical care and
             and attention,
                 attention, which
                            which was
                                  was administered
                                      administered in an attempt
                                                   in an attempt to
                                                                 to cure
                                                                    cure and/or
                                                                         and/or alleviate
                                                                                alleviate said
                                                                                          said

injuries and
injuries and the
             the disabling
                 disabling effects
                           effects resulting therefrom, and
                                   resulting therefrom, and Plaintiff,
                                                            Plaintiff, ELBA
                                                                       ELBA A.
                                                                            A. ARRENDELL,
                                                                               ARRENDELL, in
                                                                                          in

the future
the future will
           will be
                be required
                   required to
                            to submit
                               submit to
                                      to further medical attention.
                                         further medical attention. As
                                                                    As aa further
                                                                          further result of said
                                                                                  result of said injuries,
                                                                                                 injuries,

the Plaintiff
the Plaintiff has
              has been
                  been unable
                       unable to
                              to perform
                                 perform her
                                         her usual
                                             usual daily
                                                   daily tasks
                                                         tasks and
                                                               and have
                                                                   have been
                                                                        been prevented
                                                                             prevented from
                                                                                       from

participating in
participating in activities
                 activities enjoyed
                            enjoyed by
                                    by others
                                       others like situated in
                                              like situated in life, all of
                                                               life, all of which
                                                                            which have
                                                                                  have prevented
                                                                                       prevented her
                                                                                                 her

from enjoying
from          the normal
     enjoying the normal fruits of her
                         fruits of her existence,
                                       existence, both
                                                  both socially
                                                       socially and
                                                                and economically, and the
                                                                    economically, and the Plaintiff
                                                                                          Plaintiff

was otherwise
was otherwise damaged.
              damaged.

                WHEREFORE, Plaintiff,
                WHEREFORE, Plaintiff, ELBA
                                      ELBA A.
                                           A. ARRENDELL,
                                              ARRENDELL, demands
                                                         demands judgment
                                                                 judgment against
                                                                          against

the defendants
the defendants together
               together with
                        with costs,
                             costs, disbursements
                                    disbursements of
                                                  of suit
                                                     suit and
                                                          and interest,
                                                              interest, and
                                                                        and such
                                                                            such other
                                                                                 other damages and
                                                                                       damages and

may seem
may seem just
         just and
              and proper
                  proper to
                         to the
                            the Court.
                                Court.

                                             SEVENTH COUNT
                                             SEVENTH COUNT

        1.
        1.      Plaintiff ELBA
                Plaintiff      A. ARRENDELL,
                          ELBA A. ARRENDELL, repeats, reiterates and
                                             repeats, reiterates and realleges
                                                                     realleges each and every
                                                                               each and every

allegation of
allegation of the
              the Factual
                  Factual Background,
                          Background, First
                                      First Count,
                                            Count, Second Count, Third
                                                   Second Count,       Count, Fourth
                                                                 Third Count, Fourth Count,
                                                                                     Count, Fifth
                                                                                            Fifth

Count, and
Count, and Sixth Count as
           Sixth Count as if
                          if the
                             the same
                                 same were
                                      were more
                                           more fully set forth
                                                fully set forth herein at length.
                                                                herein at length.




                                                   15
                                                   15
    ESX-L-003254-21 04/23/2021
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 16 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 22 of 52 PageID: 22




          2.
          2.    On or
                On or about
                      about September 28, 2019,
                            September 28, 2019, the
                                                the defendants,
                                                    defendants, knew or should
                                                                knew or should have
                                                                               have known
                                                                                    known that
                                                                                          that

Defendant JEAN-FRANCOIS
Defendant JEAN-FRANCOIS LABRANCHE
                        LABRANCHE and/or JOHN DOES
                                  and/or JOHN DOES I-X, (said names
                                                   I-X, (said names being
                                                                    being

fictitious, true
fictitious, true names
                 names presently
                       presently unknown),
                                 unknown), had
                                           had in the past
                                               in the past negligently
                                                           negligently and
                                                                       and carelessly
                                                                           carelessly operated the
                                                                                      operated the

above referenced
above referenced commercial bus and/or
                 commercial bus and/or other
                                       other commercial
                                             commercial or
                                                        or personal
                                                           personal motor
                                                                    motor vehicles.
                                                                          vehicles.

       3.
       3.       On or
                On or about
                      about September 28, 2019,
                            September 28, 2019, the
                                                the Defendant,
                                                    Defendant, JEAN-FRANCOIS
                                                               JEAN-FRANCOIS

LABRANCHE and/or
LABRANCHE and/or JOHN
                 JOHN DOES
                      DOES I-X,
                           I-X, (said
                                (said names
                                      names being
                                            being fictitious,
                                                  fictitious, true
                                                              true names
                                                                   names presently
                                                                         presently

unknown), operated
unknown), operated the
                   the above-described
                       above-described commercial
                                       commercial bus
                                                  bus in such aa careless,
                                                      in such    careless, reckless, grossly
                                                                           reckless, grossly

negligent and/or
negligent and/or negligent
                 negligent manner
                           manner that
                                  that he
                                       he crashed
                                          crashed into
                                                  into the
                                                       the front
                                                           front of
                                                                 of the
                                                                    the automobile
                                                                        automobile occupied
                                                                                   occupied by
                                                                                            by

Plaintiff ELBA
Plaintiff ELBA A.
               A. ARRENDELL,
                  ARRENDELL, which
                             which caused
                                   caused the
                                          the plaintiff
                                              plaintiff to
                                                        to sustain injuries and
                                                           sustain injuries and other
                                                                                other

damages hereinafter
damages hereinafter alleged.
                    alleged.

       4.
       4.      Upon information
               Upon information and
                                and belief
                                    belief and
                                           and at
                                               at all
                                                  all times
                                                      times hereinafter
                                                            hereinafter mentioned,
                                                                        mentioned, the
                                                                                   the defendants,
                                                                                       defendants,

any or
any or all
       all of them, acted
           of them,       with the
                    acted with the negligence,
                                   negligence, carelessness, gross negligence
                                               carelessness, gross negligence and/or
                                                                              and/or recklessness
                                                                                     recklessness

regarding the
regarding the safety of the
              safety of the general
                            general public
                                    public at
                                           at large,
                                              large, and
                                                     and the
                                                         the Plaintiff,
                                                             Plaintiff, ELBA A. ARRENDELL,
                                                                        ELBA A. ARRENDELL,

more particularly,
more particularly, in
                   in enabling,
                      enabling, permitting
                                permitting and/or entrusting the
                                           and/or entrusting the defendant,
                                                                 defendant, JEAN-FRANCOIS
                                                                            JEAN-FRANCOIS

LABRANCHE and/or
LABRANCHE        JOHN DOES
          and/or JOHN DOES I-X, (said names
                           I-X, (said names being
                                            being fictitious,
                                                  fictitious, true
                                                              true names
                                                                   names presently
                                                                         presently

unknown), to
unknown), to obtain
             obtain the
                    the use
                        use of
                            of the
                               the commercial
                                   commercial bus,
                                              bus, an
                                                   an inherently
                                                      inherently dangerous instrumentality,
                                                                 dangerous instrumentality,

without
without     reasonably and adequately
            reasonably and adequately investigating
                                      investigating the
                                                    the         defendant,
                                                                defendant,   JEAN-FRANCOIS
                                                                             JEAN-FRANCOIS

LABRANCHE and/or
LABRANCHE        JOHN DOES
          and/or JOHN DOES I-X, (said names
                           I-X, (said names being
                                            being fictitious,
                                                  fictitious, true
                                                              true names
                                                                   names presently
                                                                         presently

unknown), driving
unknown),         records and/or
          driving records and/or history.
                                 history.

       5.
       5.       As aa direct
                As    direct and
                             and proximate
                                 proximate result
                                           result of
                                                  of the
                                                     the negligence,
                                                         negligence, carelessness and reckless
                                                                     carelessness and reckless

disregard of
disregard of the
             the defendants,
                 defendants, in permitting, entrusting
                             in permitting,            and/or enabling
                                            entrusting and/or          the defendant,
                                                              enabling the defendant, JEAN-
                                                                                      JEAN-

FRANCOIS LABRANCHE
FRANCOIS LABRANCHE and/or
                   and/or JOHN
                          JOHN DOES
                               DOES I-X,
                                    I-X, (said
                                         (said names
                                               names being
                                                     being fictitious,
                                                           fictitious, true
                                                                       true names
                                                                            names

presently unknown),
presently unknown), to
                    to possess
                       possess and
                               and operate
                                   operate said commercial bus
                                           said commercial bus in
                                                               in aa negligent
                                                                     negligent manner
                                                                               manner as
                                                                                      as




                                               16
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 17 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 23 of 52 PageID: 23




described above,
described above, the
                 the said
                     said plaintiff,
                          plaintiff, was
                                     was caused
                                         caused to
                                                to sustain and suffer
                                                   sustain and suffer severe
                                                                      severe and
                                                                             and serious
                                                                                 serious injuries
                                                                                         injuries to
                                                                                                  to

her head,
her head, neck,
          neck, back,
                back, body,
                      body, limbs
                            limbs and
                                  and nervous
                                      nervous system,
                                              system, which
                                                      which further
                                                            further caused
                                                                    caused her
                                                                           her to
                                                                               to suffer
                                                                                  suffer severe
                                                                                         severe

and excruciating
and excruciating pain,
                 pain, as
                       as well
                          well as
                               as extreme mental anguish.
                                  extreme mental anguish. Upon
                                                          Upon information
                                                               information and
                                                                           and belief,
                                                                               belief, said
                                                                                       said

injuries, or
injuries, or some
             some of
                  of them,
                     them, and
                           and the
                               the disabling
                                   disabling effects
                                             effects resulting therefrom, are
                                                     resulting therefrom, are permanent
                                                                              permanent in
                                                                                        in nature.
                                                                                           nature.

As aa further
As    further result
              result of
                     of said
                        said injuries,
                             injuries, the
                                       the plaintiff
                                           plaintiff has
                                                     has incurred
                                                         incurred expenses for the
                                                                  expenses for the treatment
                                                                                   treatment of
                                                                                             of said
                                                                                                said

injuries and
injuries and will
             will in
                  in the
                     the future be required
                         future be required to
                                            to incur
                                               incur additional
                                                     additional medical
                                                                medical expenses
                                                                        expenses in
                                                                                 in an
                                                                                    an attempt
                                                                                       attempt to
                                                                                               to

seek cure
seek      and/or alleviate
     cure and/or alleviate said
                           said injuries and the
                                injuries and the disabling effects resulting
                                                 disabling effects resulting therefrom.
                                                                             therefrom. The
                                                                                        The plaintiff,
                                                                                            plaintiff,

ELBA A.
ELBA A. ARRENDELL,
        ARRENDELL, has
                   has been
                       been unable
                            unable to
                                   to perform
                                      perform her
                                              her usual
                                                  usual daily tasks and
                                                        daily tasks and has
                                                                        has been
                                                                            been prevented
                                                                                 prevented

from participating
from participating in
                   in activities
                      activities enjoyed
                                 enjoyed by
                                         by others
                                            others like situated in
                                                   like situated in life, all of
                                                                    life, all of which
                                                                                 which has
                                                                                       has prevented
                                                                                           prevented

her from
her from enjoying the normal
         enjoying the normal fruits of her
                             fruits of her existence,
                                           existence, both
                                                      both socially
                                                           socially and
                                                                    and economically
                                                                        economically and
                                                                                     and the
                                                                                         the

Plaintiff was
Plaintiff was otherwise
              otherwise damaged.
                        damaged.

       WHEREFORE, Plaintiff,
       WHEREFORE, Plaintiff, ELBA A. ARRENDELL,
                             ELBA A. ARRENDELL, demands
                                                demands judgment
                                                        judgment against
                                                                 against the
                                                                         the

defendants, jointly,
defendants, jointly, severally
                     severally and/or
                               and/or in
                                      in the
                                         the alternative
                                             alternative together
                                                         together with
                                                                  with costs,
                                                                       costs, disbursements
                                                                              disbursements of
                                                                                            of suit
                                                                                               suit

and interest
and          and other
    interest and other such
                       such relief the Court
                            relief the Court shall
                                             shall deem just.
                                                   deem just.

                                            EIGHTH COUNT
                                            EIGHTH COUNT

       1.
       1.      Plaintiff, ELBA
               Plaintiff,      A. ARRENDELL
                          ELBA A. ARRENDELL repeats, reiterates and
                                            repeats, reiterates and realleges
                                                                    realleges each and every
                                                                              each and every

allegation of
allegation of the
              the Factual
                  Factual Background,
                          Background, First
                                      First Count,
                                            Count, Second Count, Third
                                                   Second Count,       Count, Fourth
                                                                 Third Count, Fourth Count,
                                                                                     Count, Fifth
                                                                                            Fifth

Count, Sixth
Count,       Count, and
       Sixth Count, and Seventh Count as
                        Seventh Count as if
                                         if the
                                            the same
                                                same were
                                                     were more
                                                          more fully set forth
                                                               fully set       herein at
                                                                         forth herein at length.
                                                                                         length.

       2.
       2.      The defendants,
               The defendants, any
                               any or
                                   or all
                                      all of
                                          of them,
                                             them, maintained
                                                   maintained the
                                                              the subject
                                                                  subject commercial bus and
                                                                          commercial bus and its
                                                                                             its

component parts,
component parts, in such aa careless
                 in such    careless and
                                     and reckless manner so
                                         reckless manner so as
                                                            as to
                                                               to cause
                                                                  cause aa violent
                                                                           violent crash
                                                                                   crash resulting
                                                                                         resulting in
                                                                                                   in

severe and
severe and serious
           serious injuries
                   injuries to
                            to Plaintiff,
                               Plaintiff, ELBA
                                          ELBA A.
                                               A. ARRENDELL.
                                                  ARRENDELL.




                                                 17
                                                 17
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 18 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 24 of 52 PageID: 24




       3.
       3.      Due to
               Due to the
                      the negligent,
                          negligent, careless,
                                     careless, and
                                               and reckless
                                                   reckless maintenance
                                                            maintenance of
                                                                        of the
                                                                           the commercial
                                                                               commercial vehicle,
                                                                                          vehicle,

by the
by the defendants,
       defendants, the
                   the plaintiff,
                       plaintiff, ELBA
                                  ELBA A.
                                       A. ARRENDELL,
                                          ARRENDELL, has been caused
                                                     has been caused to
                                                                     to suffer
                                                                        suffer permanent
                                                                               permanent

injuries and
injuries and other
             other damages as herein
                   damages as herein set
                                     set forth.
                                         forth.

               WHEREFORE, Plaintiff,
               WHEREFORE, Plaintiff, ELBA
                                     ELBA A.
                                          A. ARRENDELL,
                                             ARRENDELL, demands
                                                        demands judgment
                                                                judgment against
                                                                         against

the defendants,
the defendants, jointly,
                jointly, severally,
                         severally, and
                                    and in
                                        in the
                                           the alternative
                                               alternative together
                                                           together with
                                                                    with costs,
                                                                         costs, disbursements
                                                                                disbursements of
                                                                                              of suit
                                                                                                 suit

and interest
and          and other
    interest and other such
                       such relief the Court
                            relief the Court shall
                                             shall deem just
                                                   deem just

                                              MAGGIANO, DiGIROLAMO
                                              MAGGIANO,       DiGIROLAMO &      & LIZZI
                                                                                  LIZZI
                                              Attorneys for
                                              Attorneys for Plaintiffs
                                                            Plaintiffs
                                              Dianilda Polanco
                                              Dianilda  Polanco and    Elba A.
                                                                 and Elba   A. Arrendell
                                                                               Arrendell

                                      By:
                                      By:     /s/
                                              /3/Michael    Maggiano
                                                  Mi.'chael/Magg•Como-
                                              Michael Maggiano
                                              Michael   Maggiano

Dated: April
Dated: April 23,
             23, 2021
                 2021


                                        JURY DEMAND
                                        JURY DEMAND

       Pursuant to
       Pursuant to R.
                   R. 1:8-2(b),
                      1:8-2(b), Plaintiff
                                Plaintiff hereby
                                          hereby demand
                                                 demand aa Trial by Jury
                                                           Trial by      on all
                                                                    Jury on all the
                                                                                the issues
                                                                                    issues raised
                                                                                           raised in
                                                                                                  in

the within
the within Pleadings.
           Pleadings.

                            DESIGNATION OF
                            DESIGNATION OF TRIAL
                                           TRIAL COUNSEL
                                                 COUNSEL

       Pursuant to
       Pursuant to our
                   our R.
                       R. 4:25-4,
                          4:25-4, Michael
                                  Michael Maggiano,
                                          Maggiano, Esq. is designated
                                                    Esq. is designated as
                                                                       as Trial Counsel.
                                                                          Trial Counsel.




                                                  18
                                                  18
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 19 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 25 of 52 PageID: 25




                                       CERTIFICATION
                                       CERTIFICATION

       II hereby
          hereby certify
                 certify that
                         that the
                              the matter
                                  matter in
                                         in controversy
                                            controversy is
                                                        is not
                                                           not the
                                                               the subject
                                                                   subject of
                                                                           of any
                                                                              any other
                                                                                  other action
                                                                                        action pending
                                                                                               pending
in any
in any Court
       Court or
             or of
                of aa pending
                      pending arbitration
                              arbitration proceeding,
                                          proceeding, nor
                                                      nor is
                                                          is any
                                                             any such
                                                                 such action
                                                                      action or
                                                                             or proceeding
                                                                                proceeding presently
                                                                                           presently
contemplated.
contemplated.

                                              MAGGIANO, DiGIROLAMO
                                              MAGGIANO,       DiGIROLAMO &      & LIZZI
                                                                                  LIZZI
                                              Attorneys for
                                              Attorneys for Plaintiffs
                                                            Plaintiffs
                                              Dianilda Polanco
                                              Dianilda  Polanco and    Elba A.
                                                                 and Elba   A. Arrendell
                                                                               Arrendell

                                      By:
                                      By:     /s/
                                              /3/ Michael   Maggiano
                                                  Mi."chael/Magg•Como-
                                              Michael Maggiano
                                              Michael Maggiano

Dated: April
Dated: April 23,
             23, 2021
                 2021




                                                 19
                                                 19
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 20 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 26 of 52 PageID: 26




                            NOTICE TO
                            NOTICE TO TAKE
                                      TAKE ORAL
                                           ORAL DEPOSITIONS
                                                DEPOSITIONS

        PLEASE TAKE
        PLEASE     TAKE NOTICE
                           NOTICE thatthat in accordance with
                                           in accordance    with Rules
                                                                 Rules of
                                                                        of Civil
                                                                           Civil Practice
                                                                                 Practice and
                                                                                          and Procedure,
                                                                                                Procedure,
the testimony
the testimony of of the
                    the respective
                        respective persons
                                     persons and
                                              and parties
                                                    parties below
                                                             below and
                                                                     and any
                                                                          any persons
                                                                                persons having
                                                                                         having relevant
                                                                                                   relevant
knowledge in
knowledge       signing answers
             in signing answers toto interrogatories  on behalf
                                     interrogatories on   behalf ofof the
                                                                      the Defendants,
                                                                          Defendants, will
                                                                                        will be
                                                                                              be taken
                                                                                                  taken byby
deposition upon
deposition  upon oral
                  oral examination   before aa person
                       examination before      person selected
                                                       selected byby Plaintiff
                                                                     Plaintiff authorized
                                                                               authorized by
                                                                                           by the
                                                                                               the laws
                                                                                                    laws of
                                                                                                          of
the State
the       of New
    State of  New Jersey  to administer
                   Jersey to administer oaths
                                          oaths on
                                                on Wednesday,
                                                   Wednesday, October
                                                                   October 27,
                                                                             27, 2021,
                                                                                 2021, at
                                                                                        at 10:00
                                                                                           10:00 a.m.,
                                                                                                   a.m., atat
the offices
the offices of
            of MAGGIANO,
               MAGGIANO, DiGIROLAMO,
                               DiGIROLAMO, &        & LIZZI,
                                                       LIZZI, PC,PC, 201
                                                                      201 Columbia
                                                                           Columbia Avenue,
                                                                                      Avenue, Fort
                                                                                                 Fort Lee,
                                                                                                       Lee,
New Jersey
New          07024, with
     Jersey 07024,   with respect to all
                          respect to all matters
                                         matters relevant  to the
                                                 relevant to  the subject
                                                                  subject matter
                                                                          matter involved
                                                                                  involved in
                                                                                            in this
                                                                                               this action:
                                                                                                     action:

                1. JEAN-FRANCOIS
                1. JEAN-FRANCOIS LABRANCHE
                                 LABRANCHE

                2. QUEBEC
                2. QUEBEC INC.
                          INC. and AUTOBUS FLEUR
                               and AUTOBUS       DE LYS
                                           FLEUR DE LYS INC.
                                                        INC.

       In accordance
       In accordance with
                     with Rule
                          Rule 4:14-2
                               4:14-2 the
                                      the representative
                                          representative of
                                                         of QUEBEC
                                                            QUEBEC INC. INC. and   AUTOBUS
                                                                              and AUTOBUS
FLEUR DE
FLEUR    DE LYS
              LYS INC.,
                  INC., having
                        having the
                               the most
                                   most relevant
                                        relevant knowledge
                                                 knowledge ofof the
                                                                the facts
                                                                    facts presented
                                                                          presented herein
                                                                                    herein and
                                                                                           and
regarding the
regarding the employment of JEAN-FRANCOIS
              employment of                     LABRANCHE.
                            JEAN-FRANCOIS LABRANCHE.

       In accordance
       In  accordance with
                        with Rule
                              Rule 4:14-2,
                                      4:14-2, the
                                              the representative
                                                   representative of
                                                                   of JEAN-FRANCOIS
                                                                        JEAN-FRANCOIS
LABRANCHE, having
LABRANCHE,             the most
                having the most relevant
                                relevant knowledge
                                         knowledge regarding
                                                   regarding the
                                                             the business
                                                                 business operations
                                                                          operations of
                                                                                     of said
                                                                                        said
defendant.
defendant.


                                                  MAGGIANO, DiGIROLAMO
                                                  MAGGIANO,       DiGIROLAMO &      & LIZZI
                                                                                      LIZZI
                                                  Attorneys for
                                                  Attorneys for Plaintiffs
                                                                Plaintiffs
                                                  Dianilda Polanco
                                                  Dianilda  Polanco and    Elba A.
                                                                     and Elba   A. Arrendell
                                                                                   Arrendell

                                         By:
                                         By:      /s/ Michael Maggiano
                                                  ts/M6chae//Mazdagizuno-
                                                  Michael Maggiano
                                                  Michael Maggiano

Dated: April
Dated: April 23,
             23, 2021
                 2021




                                                     20
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 21 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 27 of 52 PageID: 27




                    DEMAND FOR
                    DEMAND     ANSWERS TO
                           FOR ANSWERS TO INTERROGATORIES
                                          INTERROGATORIES

        Pursuant to
        Pursuant   to R.
                       R. 4:17-1(b)(ii),
                           4:17-1(b)(ii), Plaintiff
                                           Plaintiff hereby
                                                      hereby demands
                                                               demands that,
                                                                          that, in
                                                                                in lieu   of service
                                                                                     lieu of  service ofof
interrogatories, Defendants,
interrogatories,  Defendants, JEAN-FRANCOIS
                                JEAN-FRANCOIS LABRANCHE LABRANCHE and            QUEBEC INC.
                                                                            and QUEBEC        INC. andand
AUTOBUS FLEUR
AUTOBUS       FLEUR DE DE LYS
                            LYS INC.,    each provide
                                 INC., each   provide answers
                                                       answers toto the
                                                                    the uniform
                                                                        uniform interrogatories  set forth
                                                                                interrogatories set  forth
in Form
in Form C C and
            and C
                C (1)
                  (1) of
                      of Appendix
                         Appendix II.
                                    II. Pursuant
                                        Pursuant to
                                                  to R.4:17-4(b),
                                                     R.4:17-4(b), Defendant
                                                                    Defendant shall
                                                                               shall serve
                                                                                     serve answers
                                                                                           answers upon
                                                                                                     upon
Plaintiff within
Plaintiff within sixty
                 sixty (60)
                       (60) days
                            days from   the date
                                 from the   date of
                                                 of receipt of this
                                                    receipt of this Demand.
                                                                     Demand.

        Pursuant to
        Pursuant to R.
                    R. 4:17-1(b)(i),
                       4:17-1(b)(i), Plaintiff
                                     Plaintiff reserves
                                               reserves the
                                                        the right
                                                            right to
                                                                  to propound
                                                                     propound supplemental
                                                                              supplemental
interrogatories.
interrogatories.


                                                MAGGIANO, DiGIROLAMO
                                                MAGGIANO,       DiGIROLAMO &      & LIZZI
                                                                                    LIZZI
                                                Attorneys for
                                                Attorneys for Plaintiffs
                                                              Plaintiffs
                                                Dianilda Polanco
                                                Dianilda  Polanco and    Elba A.
                                                                   and Elba   A. Arrendell
                                                                                 Arrendell

                                        By:
                                        By:     /s/
                                                /3/ Michael   Maggiano
                                                    Mi.'chael/Magg•Como-
                                                Michael Maggiano
                                                Michael   Maggiano

Dated: April
Dated: April 23,
             23, 2021
                 2021




                                                   21
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 22 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 28 of 52 PageID: 28




                 DEMAND FOR
                 DEMAND FOR DISCOVERY
                            DISCOVERY OF
                                      OF INSURANCE
                                         INSURANCE COVERAGE
                                                   COVERAGE

        Pursuant to
        Pursuant   to R.
                      R. 4:10-2(b)
                         4:10-2(b) demand
                                     demand is    hereby made
                                               is hereby  made that
                                                                that the
                                                                     the Defendants,
                                                                         Defendants, JEAN-FRANCOIS
                                                                                      JEAN-FRANCOIS
LABRANCHE respectively,
LABRANCHE           respectively, disclose
                                    disclose toto the
                                                    the undersigned
                                                        undersigned whether
                                                                       whether there
                                                                                 there are
                                                                                        are any
                                                                                             any insurance
                                                                                                  insurance
agreements or
agreements   or policies
                 policies under
                          under which
                                 which anyany person
                                               person of
                                                       of firm carrying on
                                                          firm carrying  on an
                                                                            an insurance
                                                                                insurance business
                                                                                           business may
                                                                                                    may be
                                                                                                         be
liable to
liable to satisfy
          satisfy part
                  part or
                       or all
                          all of
                              of aa judgment
                                    judgment which
                                                which may
                                                        may be
                                                             be entered
                                                                 entered in this action
                                                                         in this action or
                                                                                        or to
                                                                                            to indemnify
                                                                                               indemnify or
                                                                                                         or
reimburse for
reimburse       payments made
            for payments   made to to satisfy
                                      satisfy the
                                              the judgment.
                                                   judgment.

       This request
       This request applies
                     applies also
                             also to
                                  to information
                                     information regarding
                                                 regarding excess,
                                                           excess, umbrella
                                                                   umbrella or
                                                                            or other
                                                                               other supplemental
                                                                                     supplemental
insurance policies
insurance policies available
                   available to
                             to each  defendant.
                                each defendant.

       As to
       As  to each   policy available
               each policy   available whether
                                         whether primary,
                                                   primary, excess,
                                                             excess, umbrella
                                                                       umbrella or
                                                                                 or otherwise
                                                                                    otherwise supplemental
                                                                                                 supplemental
coverage, please
coverage,  please provide
                    provide the
                              the following     information under
                                   following information       under oath
                                                                        oath or
                                                                              or certification,
                                                                                 certification, in
                                                                                                 in the
                                                                                                    the space
                                                                                                          space
provided: (If
provided: (If additional
              additional space
                          space is  required, kindly
                                 is required,  kindly attach
                                                       attach aa rider to this
                                                                 rider to this demand)
                                                                               demand) (a)
                                                                                         (a) number
                                                                                             number (b)   name
                                                                                                      (b) name
and address
and address of
             of insurer
                 insurer or
                         or issuer
                            issuer (c)
                                     (c) inception   and expiration
                                         inception and    expiration dates
                                                                       dates (d)
                                                                             (d) names
                                                                                 names and
                                                                                         and addresses
                                                                                              addresses ofof all
                                                                                                             all
persons insured
persons            thereunder (e)
        insured thereunder      (e) personal
                                      personal injury
                                                 injury limits   (f) property
                                                         limits (f)  property damage
                                                                                damage limits
                                                                                           limits (g)
                                                                                                  (g) medical
                                                                                                       medical
payment limits
payment  limits (h)
                 (h) name
                     name and
                            and address
                                address of of person
                                              person who
                                                       who has
                                                            has custody    and possession
                                                                 custody and    possession thereof
                                                                                             thereof (i)
                                                                                                     (i) where
                                                                                                         where
and when
and when each    policy or
          each policy   or agreement
                           agreement can can be
                                              be inspected   and copied.
                                                  inspected and    copied.


                                                   MAGGIANO, DiGIROLAMO
                                                   MAGGIANO,       DiGIROLAMO &      & LIZZI
                                                                                       LIZZI
                                                   Attorneys for
                                                   Attorneys for Plaintiffs
                                                                 Plaintiffs
                                                   Dianilda Polanco
                                                   Dianilda  Polanco and    Elba A.
                                                                      and Elba   A. Arrendell
                                                                                    Arrendell

                                           By:
                                           By:     /s/
                                                   /3/ Michael
                                                       Mi.'chael.. Maggiano
                                                                   Magcjizuno-
                                                   Michael Maggiano
                                                   Michael   Maggiano

Dated: April
Dated: April 23,
             23, 2021
                 2021




                                                      22
    ESX-L-003254-21 04/23/2021
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 23 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 29 of 52 PageID: 29




MAGGIANO, DiGIROLAMO
MAGGIANO,        DiGIROLAMO &       & LIZZI,
                                       LIZZI, P.C.
                                               P.C.
Michael Maggiano,
Michael  Maggiano, Esq.    (ID: 014581974)
                      Esq. (ID: 014581974)
201 Columbia
201  Columbia Avenue
               Avenue
Fort Lee,
Fort      New Jersey
     Lee, New           07024
                Jersey 07024
(201) 585-9111
(201) 585-9111
Attorneys for
Attorneys for Plaintiffs
              Plaintiffs
Dianilda Polanco
Dianilda  Polanco and    Elba A.
                     and Elba   A. Arrendell
                                   Arrendell
DIANILDA POLANCO
DIANILDA      POLANCO and         ELBA A.
                             and ELBA     A.         SUPERIOR COURT
                                                   : SUPERIOR COURT OF OF NEW
                                                                           NEW JERSEY
                                                                               JERSEY
ARRENDELL
ARRENDELL                                          : LAW
                                                     LAW DIVISION:
                                                         DIVISION: ESSEX
                                                                   ESSEX    COUNTY
                                                                            COUNTY
                         Plaintiff(s),
                         Plaintiff(s),             :
                                                   :       DOCKET NO.:
                                                           DOCKET  NO.: ESX-L-   -21
                                                                         ESX-L- -21
vs.                                                :
vs.                                                              Civil Action
                                                                 Civil Action
                                                   :
                                                   :
QUEBEC INC.,
QUEBEC      INC., AUTOBUS
                      AUTOBUS FLEUR FLEUR DE   DE :
LYS
LYS          INC.,
             INC.,           JEAN-FRANCOIS :
                             JEAN-FRANCOIS
LABRANCHE, JOHN
LABRANCHE,          JOHN DOES DOES I-X,I-X, (said
                                             (said :
names   being fictitious,
names being                true names
               fictitious, true  names presently
                                         presently :      STATEMENT
                                                          STATEMENT OF OF DAMAGES
                                                                           DAMAGES
unknown),   ABC CORPORATION
unknown), ABC      CORPORATION I-X           (said :
                                         I-X (said
names   being fictitious,
names being                true names
               fictitious, true          presently :
                                 names presently
unknown),   and XYZ
unknown), and    XYZ EMPLOYER
                        EMPLOYER I-X         (said :
                                         I-X (said
names being fictitious, true names presently :
names   being  fictitious, true  names   presently
unknown),
unknown),                                          :
                                                   :
                                                   :
                                                   :
                         Defendant(s).
                         Defendant(s).             :
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :

        Pursuant to
        Pursuant to Rule
                    Rule 4:5-2,
                         4:5-2, the
                                the following
                                    following is  the amount
                                               is the amount of
                                                             of damages
                                                                damages claimed
                                                                        claimed in the above-
                                                                                in the above-
entitled action.
entitled action.
                  $500,000.00 for
                  $500,000.00      Plaintiff DIANILDA
                               for Plaintiff DIANILDA POLANCO.       $500,000.00 for
                                                         POLANCO. $500,000.00     for Plaintiff
                                                                                      Plaintiff

ELBA A.
ELBA A. ARRENDELL.
        ARRENDELL.

                                           MAGGIANO, DiGIROLAMO
                                           MAGGIANO,       DiGIROLAMO &      & LIZZI
                                                                               LIZZI
                                           Attorneys for
                                           Attorneys for Plaintiffs
                                                         Plaintiffs
                                           Dianilda Polanco
                                           Dianilda  Polanco and    Elba A.
                                                              and Elba   A. Arrendell
                                                                            Arrendell

                                    By:
                                    By:    /s/ Michael Maggiano
                                           ts/M6chaelMagglzuno-
                                           Michael Maggiano
                                           Michael Maggiano

Dated: April
Dated: April 23,
             23, 2021
                 2021




                                              23
                                              23
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 24 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 30 of 52 PageID: 30




                        DEMAND FOR
                        DEMAND FOR PRODUCTION
                                   PRODUCTION OF
                                              OF DOCUMENTS
                                                 DOCUMENTS


        PLEASE TAKE
        PLEASE     TAKE NOTICE
                           NOTICE that
                                     that in
                                          in accordance
                                             accordance with
                                                         with the
                                                               the R.
                                                                   R. 4:18-1
                                                                       4:18-1 of
                                                                              of the
                                                                                 the Rules
                                                                                     Rules Governing
                                                                                           Governing
the Courts
the Courts of
            of the
               the State of New
                   State of  New Jersey,  Plaintiffs hereby
                                 Jersey, Plaintiffs  hereby requests
                                                            requests that
                                                                      that Defendants
                                                                           Defendants produce
                                                                                       produce within
                                                                                               within
thirty (30)
thirty (30) days
            days of
                  of receipt
                     receipt hereof,
                             hereof, copies
                                     copies of
                                             of the
                                                the documents
                                                    documents described
                                                                described herein  and deliver
                                                                           herein and deliver same
                                                                                              same to
                                                                                                   to
the offices
the offices of
            of Maggiano,
               Maggiano, DiGirolamo,
                           DiGirolamo, & & Lizzi,  201 Columbia
                                            Lizzi, 201 Columbia Avenue,
                                                                  Avenue, Fort
                                                                            Fort Lee,
                                                                                 Lee, NJ
                                                                                      NJ 07024.
                                                                                         07024.

                                 DEFINITIONS AND
                                 DEFINITIONS AND INSTRUCTIONS
                                                 INSTRUCTIONS

       A. These
       A.  These requests
                  requests are
                           are intended
                               intended to
                                        to be
                                           be continuing and you
                                              continuing and  you are
                                                                  are instructed
                                                                      instructed to
                                                                                 to make
                                                                                    make prompt,
                                                                                          prompt,
further and
further and supplemental
            supplemental production
                          production whenever
                                      whenever an
                                                an additional
                                                   additional document
                                                              document isis discovered
                                                                            discovered responsive
                                                                                       responsive
hereto.
hereto.

       B. If
       B.    If any
                 any document
                      document called
                                  called for
                                         for by
                                              by these
                                                 these requests
                                                        requests is     withheld on
                                                                    is withheld     on the
                                                                                         the ground
                                                                                              ground that
                                                                                                        that it
                                                                                                             it is
                                                                                                                 is
privileged, constitutes
privileged,   constitutes attorney
                           attorney work
                                    work product,
                                           product, or
                                                    or is for any
                                                       is for  any other
                                                                    other reason     exempt from
                                                                             reason exempt            discovery,
                                                                                               from discovery,
set forth
set forth the
           the ground
               ground oror grounds
                           grounds for
                                    for withholding
                                        withholding such
                                                     such document,
                                                           document, its  its present
                                                                              present location
                                                                                       location and
                                                                                                  and custodian
                                                                                                       custodian
and such
and  such additional
            additional information   as may
                        information as  may be
                                             be required
                                                required to
                                                          to enable
                                                              enable itit to
                                                                          to be
                                                                              be identified   and to
                                                                                  identified and   to enable
                                                                                                      enable the
                                                                                                               the
Court to adjudicate the propriety of the withholding, including but not limited to the type of
Court   to  adjudicate   the propriety  of the withholding,    including      but  not limited   to  the  type  of
documents, its
documents,     its date,
                   date, author(s),
                         author(s), addressee(s),
                                    addressee(s), if different it's
                                                  if different   it’s recipient(s),
                                                                      recipient(s), andand its
                                                                                            its general
                                                                                                general subject
                                                                                                          subject
matter.
matter.

       C. Documents
       C.   Documents produced
                         produced in  response to
                                   in response to these
                                                  these requests
                                                        requests shall
                                                                 shall be
                                                                       be produced
                                                                          produced in
                                                                                   in such
                                                                                      such aa manner
                                                                                              manner
so as
so as to
      to identify the specific
         identify the specific request
                               request to
                                       to which
                                          which they
                                                they relate.
                                                     relate.

       D. As
       D.    As used
                 used herein,
                        herein, the
                                 the term
                                     term "document"      means, by
                                           "document" means,       by way
                                                                        way ofof illustration   and not
                                                                                 illustration and    not by
                                                                                                          by way
                                                                                                              way of
                                                                                                                   of
limitation, the
limitation,  the following
                 following items,    whether printed
                              items, whether    printed or
                                                         or records
                                                            records oror reproduced
                                                                         reproduced by  by any
                                                                                            any other
                                                                                                  other mechanical
                                                                                                        mechanical
process, written
process,  written produced
                     produced by by hand,
                                     hand, produced
                                            produced or  or stored
                                                            stored inin aa computer,
                                                                            computer, regardless
                                                                                         regardless of of origin
                                                                                                            origin or
                                                                                                                   or
location:
location:      books, records,
               books,                communications, reports,
                          records, communications,                      correspondence, letters,
                                                            reports, correspondence,                      telegrams,
                                                                                               letters, telegrams,
memoranda, summaries
memoranda,      summaries or  or records  of telephone
                                 records of   telephone conversations,
                                                          conversations, summaries
                                                                             summaries or  or records
                                                                                              records of of personal
                                                                                                            personal
conversations or
conversations    or interviews,    applications, booklets,
                     interviews, applications,     booklets, brochures,
                                                               brochures, catalogues,       circulars, magazines,
                                                                             catalogues, circulars,      magazines,
pamphlets, periodicals,
pamphlets,    periodicals, bulletins,
                             bulletins, instructions,   minutes, other
                                        instructions, minutes,    other communications
                                                                          communications (including,
                                                                                                (including, but
                                                                                                              but not
                                                                                                                  not
limited to,
limited to, inter-  and intra-office
            inter- and  intra-office communications),
                                      communications), purchase
                                                            purchase orders,
                                                                        orders, bills
                                                                                 bills of
                                                                                       of lading,   bid tabulations,
                                                                                          lading, bid   tabulations,
questionnaires, surveys,
questionnaires,    surveys, contracts,    agreements, options
                              contracts, agreements,     options toto purchase,
                                                                       purchase, memoranda
                                                                                    memoranda of    of agreements,
                                                                                                       agreements,
licenses, books
licenses, books of  of account,
                       account, orders
                                   orders invoices,
                                           invoices, statements,
                                                       statements, bills,
                                                                      bills, checks,
                                                                              checks, vouchers,
                                                                                       vouchers, ledger
                                                                                                     ledger sheets,
                                                                                                              sheets,
accounts, journals,
accounts,  journals, canceled      checks, bank
                       canceled checks,     bank statements,
                                                   statements, bank
                                                                 bank passbooks,
                                                                        passbooks, confirmations,         statements
                                                                                      confirmations, statements
of accounts,
of accounts, analysis,
                analysis, diaries,
                            diaries, graphs,   notebooks, charts,
                                     graphs, notebooks,     charts, tables,
                                                                      tables, working
                                                                               working papers,
                                                                                          papers, plans,
                                                                                                     plans, indices,
                                                                                                             indices,
summaries or
summaries     or records
                  records of     meetings or
                             of meetings    or conferences,
                                                conferences, summaries
                                                                summaries or   or reports
                                                                                   reports ofof investigations
                                                                                                  investigations oror
negotiations,   opinions   or  reports of accountants    or consultants,    data  sheets,  data   processing
negotiations, opinions or reports of accountants or consultants, data sheets, data processing cards,           cards,
photographs, photographic
photographs,     photographic negatives,
                                  negatives, phono-records,
                                                phono-records, tape
                                                                  tape recordings,       discs, wire
                                                                          recordings, discs,      wire recordings,
                                                                                                         recordings,
transcripts of
transcripts  of recordings,
                recordings, drawings,
                               drawings, motion
                                          motion picture
                                                    picture film,
                                                            film, advertisements,
                                                                  advertisements, presspress releases,
                                                                                              releases, drafts,
                                                                                                          drafts, and
                                                                                                                  and
marginal comments
marginal  comments appearing
                         appearing onon any
                                         any such
                                               such documents,
                                                     documents, allall other
                                                                       other written
                                                                               written or
                                                                                        or printed
                                                                                            printed matter
                                                                                                      matter ofof any
                                                                                                                  any
kind or
kind  or any
         any other
               other and
                      and all
                            all other
                                other data
                                       data compilations
                                             compilations from
                                                             from which
                                                                    which information
                                                                             information can can bebe obtained
                                                                                                      obtained andand
translated if
translated  if necessary.
               necessary.




                                                         24
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 25 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 31 of 52 PageID: 31




      E. As
      E.   As used
               used herein,
                    herein, the
                             the term,
                                 term, "person"
                                       "person" means
                                                means an
                                                       an individual,
                                                          individual, firm,
                                                                      firm, partnership,
                                                                            partnership, corporation,
                                                                                         corporation,
proprietorship, association,
proprietorship, association, governmental
                              governmental body,
                                            body, or
                                                  or any
                                                     any other
                                                         other organization
                                                               organization or
                                                                             or entity.
                                                                                entity.

      F. As
      F.   As used
              used herein,
                    herein, any
                            any term
                                term in
                                     in the
                                        the singular
                                            singular shall
                                                     shall be
                                                           be deemed
                                                              deemed to
                                                                     to include the plural
                                                                        include the plural where
                                                                                           where
appropriate and
appropriate and vice
                vice versa.
                     versa.

      G. As
      G.   As used
               used herein,
                      herein, all
                               all terms
                                    terms including
                                           including "and"
                                                      "and" and
                                                              and "or"
                                                                   "or" shall
                                                                         shall be
                                                                               be construed
                                                                                   construed either
                                                                                             either
conjunctively or
conjunctively or disjunctively as required
                 disjunctively as required by
                                           by the
                                              the context
                                                  context to
                                                          to include
                                                             include the
                                                                     the response any document
                                                                         response any          that
                                                                                      document that
might be
might be deemed
         deemed nonresponsive
                  nonresponsive byby any
                                      any other
                                          other construction.
                                                construction.

      H. As
      H.  As used
             used herein,
                   herein, "communication"
                           "communication" means
                                             means any
                                                   any written
                                                       written or
                                                               or verbal
                                                                  verbal communication
                                                                         communication oror other
                                                                                            other
statement from
statement from one
                one person
                     person toto another,
                                 another, including,
                                          including, but
                                                     but not
                                                         not limited  to, any
                                                              limited to,  any letter,
                                                                               letter, interview,
                                                                                       interview,
conference, meeting
conference, meeting or
                    or telephone
                       telephone conversation.
                                  conversation.


                              DOCUMENTS TO
                              DOCUMENTS TO BE
                                           BE PRODUCED:
                                              PRODUCED:

         1.
         1.      All captions
                 All          and docket
                     captions and docket numbers
                                         numbers of
                                                 of every
                                                    every action
                                                          action these
                                                                 these Defendants
                                                                       Defendants have
                                                                                  have ever
                                                                                       ever been
                                                                                            been
aa party
   party to,
         to, including
             including pending
                       pending actions.
                               actions.

        2.
        2.     Any and
               Any and all
                       all written
                           written statements,
                                   statements, as
                                               as well
                                                  well as
                                                       as oral
                                                          oral statements
                                                               statements reduced
                                                                          reduced to
                                                                                  to writing,
                                                                                     writing, of
                                                                                              of
Plaintiff.
Plaintiff.

       3.
       3.     Any and
              Any and all
                      all written
                          written statements,
                                  statements, as
                                              as well
                                                 well as
                                                      as oral
                                                         oral statements
                                                              statements reduced
                                                                         reduced to
                                                                                 to writing,
                                                                                    writing, of
                                                                                             of
these Defendants.
these Defendants.

        4.
        4.      Any and
                Any   and all
                           all written
                               written statements,
                                       statements, as
                                                   as well
                                                      well as
                                                           as oral
                                                              oral statements
                                                                   statements reduced
                                                                              reduced to
                                                                                      to writing,
                                                                                         writing, of
                                                                                                  of any
                                                                                                     any
and all
and all other
        other parties
              parties to
                       to this
                          this action.
                               action.

        5.
        5.      Any and
                Any  and all
                          all written
                              written statements,
                                      statements, asas well
                                                       well as
                                                            as oral
                                                               oral statements
                                                                    statements reduced
                                                                               reduced to
                                                                                        to writing,
                                                                                           writing, of
                                                                                                    of
any/all agents,
any/all agents, servants
                 servants and
                           and employees
                                employees ofof this
                                                this Defendants,
                                                     Defendants, which
                                                                  which inin any
                                                                             any way
                                                                                 way involve
                                                                                      involve and/or
                                                                                                and/or
discuss the
discuss the Plaintiffs,
            Plaintiffs, and/or
                        and/or the
                               the subject
                                   subject incident.
                                           incident.

        6.
        6.     Any and
               Any  and all
                         all written
                             written statements
                                      statements or
                                                 or oral
                                                    oral statements
                                                         statements reduced
                                                                    reduced to
                                                                             to writing
                                                                                writing of
                                                                                         of any/all
                                                                                            any/all
witnesses to
witnesses  to any
              any aspects
                  aspects of
                          of the
                             the incident  complained of,
                                  incident complained  of, as
                                                           as well
                                                              well as
                                                                   as of
                                                                      of any
                                                                         any aspects
                                                                             aspects of
                                                                                      of Plaintiff
                                                                                         Plaintiff'ss
claims.
claims.

        7.
        7.     Any and
               Any and all
                       all Central
                           Central Index Bureau and/or
                                   Index Bureau and/or Index
                                                       Index System Reports regarding
                                                             System Reports           the
                                                                            regarding the
Plaintiffs.
Plaintiffs.

        8.
        8.       Copies of
                 Copies  of all
                            all videos,
                                videos, photographs,
                                        photographs, motion
                                                      motion pictures,
                                                             pictures, charts,
                                                                       charts, sketches,
                                                                               sketches, illustrations,
                                                                                          illustrations,
diagrams and/or
diagrams   and/or pictures
                   pictures relating to the
                            relating to the incident
                                            incident complained of, as
                                                     complained of, as well
                                                                       well as
                                                                            as any
                                                                               any and
                                                                                    and all
                                                                                         all aspects
                                                                                             aspects of
                                                                                                      of
Plaintiff's claim.
Plaintiffs  claim.

        9.
        9.     Copy of
               Copy of these
                       these Defendants
                             Defendants "filed"
                                        "filed" Answer.
                                                Answer.




                                                  25
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 26 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 32 of 52 PageID: 32




        10.
        10.     Copies of
                Copies of any
                          any and
                              and all
                                  all subpoenas
                                      subpoenas served
                                                served by
                                                       by these
                                                          these Defendants
                                                                Defendants in
                                                                           in this
                                                                              this matter.
                                                                                   matter.

       11.
       11.     Copies of
               Copies of all
                         all documents
                             documents and
                                        and any
                                             any other
                                                 other information
                                                        information obtained
                                                                    obtained through
                                                                             through subpoenas,
                                                                                     subpoenas,
and/or medical
and/or medical authorizations
               authorizations signed
                              signed by
                                     by the
                                        the Plaintiffs.
                                            Plaintiffs.

       12.
       12.    Copies of
              Copies  of all
                         all documents
                             documents and
                                        and any
                                            any other
                                                other information obtained from
                                                      information obtained       any of
                                                                           from any  of Plaintiff
                                                                                        Plaintiff'ss
medical providers,
medical providers, acquired
                   acquired byby way
                                 way of
                                     of subpoena(es)
                                         subpoena(es) and/or
                                                       and/or medical
                                                              medical authorization(s),
                                                                      authorization(s), or
                                                                                        or by
                                                                                           by any
                                                                                              any
other means.
other means.

        13.
        13.     Copies of
                Copies of all
                          all discovery
                              discovery propounded
                                        propounded upon all other
                                                   upon all other parties
                                                                  parties (other
                                                                          (other than
                                                                                 than the
                                                                                      the Plaintiffs).
                                                                                          Plaintiffs).

        14.
        14.     Copies of
                Copies of all
                          all discovery
                              discovery received
                                        received from all other
                                                 from all other parties
                                                                parties (other
                                                                        (other than
                                                                               than the
                                                                                    the Plaintiffs).
                                                                                        Plaintiffs).

        15.
        15.    Copies of
               Copies  of any
                          any and
                              and all
                                   all written
                                       written reports
                                               reports and/or
                                                       and/or oral
                                                               oral reports
                                                                    reports reduced   to writing,
                                                                             reduced to  writing, which
                                                                                                   which
in any
in any way
       way concerns
            concerns the
                     the subject
                         subject incident, and/or any/all
                                 incident, and/or any/all claims of the
                                                          claims of  the Plaintiffs,
                                                                         Plaintiffs, made
                                                                                     made to/by
                                                                                          to/by aa police
                                                                                                   police
official/department and/or
official/department and/or any
                           any governmental
                                governmental authority.
                                                authority.

        16.
        16.    Any and
               Any   and allall photographs,
                                photographs, charts,
                                             charts, drawings, motion pictures,
                                                     drawings, motion pictures, videos
                                                                                videos and/or
                                                                                       and/or
surveillance reports
surveillance reports of
                     of the
                        the  Plaintiffs.
                            Plaintiffs.

        17.
        17.     Copy of
                Copy of the
                        the Curriculum
                            Curriculum Vitae
                                       Vitae of
                                             of each proposed expert
                                                each proposed expert witness
                                                                     witness of
                                                                             of these
                                                                                these Defendants.
                                                                                      Defendants.

        18.
        18.     The name
                The name and
                           and address
                               address and
                                        and title
                                            title of
                                                  of each agent, servant
                                                     each agent, servant and/or
                                                                          and/or employee
                                                                                  employee ofof any
                                                                                                any and
                                                                                                    and
all of
all of Defendants'
       Defendants’ medical
                     medical experts   who were
                              experts who    were are
                                                    are present
                                                        present during
                                                                 during any/all
                                                                         any/all examinations
                                                                                  examinations and/or
                                                                                                 and/or
interviews or
interviews  or any
               any other
                   other aspects
                         aspects of
                                 of defense
                                    defense medical/psychiatric
                                            medical/psychiatric IME's
                                                                  IME's ofof the
                                                                             the Plaintiffs.
                                                                                 Plaintiffs.

        19.
        19.     Any and
                Any  and all
                          all intake sheets, patient
                              intake sheets, patient questionnaire
                                                     questionnaire forms or other
                                                                   forms or other documents
                                                                                  documents filled   out
                                                                                              filled out
and/or completed
and/or  completed oror drafted  pursuant to
                       drafted pursuant  to any
                                             any and
                                                 and all
                                                      all defense
                                                          defense examinations of the
                                                                  examinations of  the Plaintiffs,
                                                                                       Plaintiffs, taken
                                                                                                   taken
or to
or to be
      be taken
         taken in
               in this
                  this matter.
                       matter.

      20.
      20.      Clear and
               Clear and complete   copies of
                         complete copies    of any
                                               any and
                                                    and all
                                                          all reports
                                                              reports of any and
                                                                      of any and all
                                                                                 all defense experts,
                                                                                     defense experts,
whether or
whether or not
           not intended
               intended to
                        to be
                           be called
                              called at
                                     at the
                                        the time
                                            time of
                                                 of trial.
                                                    trial.

        21.
        21.     Pursuant to
                Pursuant to R.
                            R. 4:17-4(c),
                               4:17-4(c), copies
                                          copies of
                                                 of Answers
                                                    Answers to
                                                            to these
                                                               these Defendants'
                                                                     Defendants’ Interrogatories
                                                                                 Interrogatories by
                                                                                                 by
all other
all other parties.
          parties.

      22.
      22.     Any and
              Any and all
                      all correspondence,  as well
                          correspondence, as   well as
                                                    as oral
                                                        oral communications
                                                             communications reduced to writing,
                                                                            reduced to writing,
between these
between these Defendants'
              Defendants’ and
                          and any
                              any other
                                  other party
                                        party to
                                              to this
                                                 this action.
                                                      action.

        23.
        23.     Any and
                Any  and all
                         all written
                              written reports
                                      reports or
                                               or oral
                                                  oral reports
                                                        reports reduced
                                                                reduced to
                                                                         to writing
                                                                            writing that
                                                                                     that include
                                                                                          include whether
                                                                                                   whether
Defendant or
Defendant   or anyone
               anyone on
                       on behalf
                          behalf of
                                  of these
                                     these Defendants'
                                           Defendants’ havehave knowledge   of any
                                                                 knowledge of   any other
                                                                                     other personal
                                                                                           personal injury
                                                                                                     injury
claim(s) or
claim(s) or lawsuit(s) made by
            lawsuit(s) made   by the
                                 the Plaintiffs,
                                     Plaintiffs, either prior to
                                                 either prior to or
                                                                 or subsequent
                                                                    subsequent to
                                                                                to the
                                                                                   the date
                                                                                       date of
                                                                                            of the
                                                                                               the incident
                                                                                                   incident
complained of
complained   of and
                and attach
                    attach aa copy
                              copy of
                                   of all
                                      all written
                                          written documents    relating thereto
                                                  documents relating    thereto that
                                                                                that are
                                                                                     are in the possession
                                                                                         in the possession
of these
of these Defendants.
         Defendants.




                                                    26
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 27 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 33 of 52 PageID: 33




        24.
        24.     Any and
                Any  and all
                         all documents
                             documents regarding
                                        regarding or
                                                  or relating to any
                                                     relating to any other
                                                                     other injuries,
                                                                           injuries, illnesses, medical
                                                                                     illnesses, medical
conditions and/or
conditions  and/or psychiatric
                   psychiatric conditions
                                conditions sustained
                                           sustained by
                                                      by the
                                                          the Plaintiffs,
                                                              Plaintiffs, whether
                                                                          whether before
                                                                                   before oror after
                                                                                               after the
                                                                                                     the
date of
date of the
        the incident complained of.
            incident complained   of.

         25.
        25.    Any and
               Any   and all
                          all documents
                              documents in   your possession,
                                          in your possession, custody and/or control
                                                              custody and/or         that refer
                                                                             control that refer or
                                                                                                or
relate in
relate    any way
       in any way to
                  to reservation
                     reservation of
                                 of rights from these
                                    rights from these Defendants'
                                                      Defendants’ insurance company.
                                                                  insurance company.

        26.
        26.    Any and
               Any  and all
                         all documents,
                             documents, including
                                         including but
                                                    but not
                                                         not limited to, incident
                                                             limited to, incident reports,
                                                                                  reports, photographs,
                                                                                           photographs,
tape recordings,
tape recordings, films, videotapes, motion
                 films, videotapes,  motion pictures,
                                              pictures, diagrams
                                                        diagrams and/or
                                                                   and/or sketches
                                                                           sketches in your possession,
                                                                                    in your possession,
custody and/or
custody  and/or control
                control that
                         that refer
                              refer or
                                    or relate
                                       relate in
                                              in any
                                                 any way
                                                      way to
                                                           to circumstances
                                                               circumstances surrounding
                                                                               surrounding the
                                                                                             the subject
                                                                                                 subject
incident.
incident.

        27.
        27.      Any and
                 Any  and all
                          all documents,
                              documents, including    but not
                                           including but   not limited to, photographs,
                                                               limited to, photographs, videos,
                                                                                           videos, films,
                                                                                                   films,
diagrams and/or
diagrams   and/or sketches
                  sketches in your possession,
                           in your possession, custody
                                                custody and/or
                                                          and/or control
                                                                 control that
                                                                         that refer or relate
                                                                              refer or        in any
                                                                                       relate in any way
                                                                                                     way
to Plaintiffs
to Plaintiff's physical
               physical condition on or
                        condition on or after
                                        after the
                                              the date
                                                  date of
                                                       of the
                                                          the incident complained of.
                                                              incident complained    of.

       28.
       28.     Any and
               Any   and all
                         all written
                             written reports
                                      reports and/or
                                              and/or oral
                                                     oral reports
                                                           reports reduced
                                                                   reduced toto writing
                                                                                writing of
                                                                                        of the
                                                                                           the subject
                                                                                               subject
incident and/or
incident and/or circumstances
                circumstances relating
                               relating to
                                        to the
                                           the subject
                                               subject incident, made by
                                                       incident, made   by these
                                                                           these Defendants
                                                                                 Defendants and/or
                                                                                             and/or to
                                                                                                    to
these Defendants  and or by  any servant, agent and/or  employee   of these Defendants,  and/or
these Defendants and or by any servant, agent and/or employee of these Defendants, and/or to anyto any
servant, agent
servant, agent and/or
               and/or employee
                      employee ofof these
                                    these Defendants.
                                          Defendants.

       29.
       29.     Name and
               Name    and address
                            address of
                                     of each
                                        each agent,
                                              agent, servant
                                                      servant and/or
                                                               and/or employee
                                                                       employee ofof these
                                                                                     these Defendants
                                                                                           Defendants
and/or of
and/or of Defendants'
          Defendants’ insurance
                        insurance company
                                   company and/or
                                             and/or insurance
                                                     insurance broker
                                                                 broker and/or
                                                                        and/or insurance
                                                                               insurance agent,
                                                                                          agent, spoke
                                                                                                 spoke
with Defendants
with Defendants at
                 at any
                    any time
                          time since
                               since the
                                     the moment
                                         moment of of the
                                                       the incident
                                                           incident complained
                                                                     complained of,
                                                                                 of, and
                                                                                     and the
                                                                                         the dates and
                                                                                             dates and
time of
time of said
        said conversations,
             conversations, and
                              and whether
                                   whether or
                                            or not
                                               not said
                                                    said conversation(s)
                                                          conversation(s) were
                                                                           were in
                                                                                in person
                                                                                    person or
                                                                                           or over
                                                                                               over the
                                                                                                    the
telephone, and
telephone, and who
               who initiated
                     initiated the
                               the call or contact,
                                   call or          and how
                                           contact, and   how this
                                                               this person
                                                                    person received
                                                                           received notice
                                                                                     notice of
                                                                                            of the
                                                                                               the said
                                                                                                   said
incident.
incident.

        30.
        30.     True copies
                True copies of
                            of any
                               any and
                                   and all
                                       all investigative
                                           investigative reports
                                                         reports pertaining
                                                                 pertaining to
                                                                            to the
                                                                               the subject
                                                                                   subject incident.
                                                                                           incident.

        31.
        31.     Any and
                Any   and all
                          all incident
                              incident and/or
                                       and/or accident,
                                              accident, and/or
                                                         and/or injury reports, filed,
                                                                injury reports,        made or
                                                                                filed, made    or drafted
                                                                                                  drafted
by or
by or on
       on behalf
          behalf of
                 of these
                    these Defendants,
                          Defendants, and/or
                                       and/or received  by these
                                              received by  these Defendants,
                                                                 Defendants, as
                                                                              as aa result of the
                                                                                    result of the date
                                                                                                  date of
                                                                                                       of
loss, incident
loss, incident complained   of.
               complained of.

        32.
        32.    Any and
               Any   and all
                         all records, reports, and/or
                             records, reports, and/or other
                                                      other documents
                                                            documents upon
                                                                      upon which
                                                                           which this
                                                                                 this Defendants
                                                                                      Defendants
will rely
will      upon at
     rely upon at the
                  the time
                      time of
                           of trial.
                              trial.

     33.
     33.     Any and
             Any   and all
                         all photographs,
                              photographs, and/or
                                             and/or videotapes
                                                      videotapes depicting
                                                                 depicting these
                                                                           these Defendants'
                                                                                 Defendants’
commercial bus on and since the incident of date of loss.
commercial bus on and since the incident of date of loss.

        34.
        34.     Any and
                Any   and all
                          all photographs,
                              photographs, and/or
                                           and/or videotapes
                                                  videotapes depicting
                                                             depicting any
                                                                       any other
                                                                           other vehicles
                                                                                 vehicles involved
                                                                                          involved
in the
in the subject
       subject collision
               collision September  28, 2019.
                         September 28,  2019.

       35.
       35.       Any and
                 Any   and all
                            all photographs,
                                photographs, and/or
                                              and/or videotapes
                                                     videotapes depicting
                                                                depicting damage to any
                                                                          damage to any tangible
                                                                                        tangible
property as
property as aa result
               result of the collision
                      of the collision of
                                       of September 28, 2019.
                                          September 28, 2019.




                                                   27
                                                   27
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 28 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 34 of 52 PageID: 34




       36.
       36.     Any and
              Any   and all
                          all photographs,
                               photographs, videotapes,
                                            videotapes, sketches,
                                                        sketches, drawings, blueprints, and/or
                                                                  drawings, blueprints, and/or
diagrams of
diagrams of the
            the subject
                subject collision
                        collision scene.
                                  scene.

        37.
        37.      Any and
                Any  and all
                         all photographs,
                              photographs, and/or
                                           and/or videotapes
                                                  videotapes depicting
                                                             depicting the
                                                                       the Plaintiffs
                                                                           Plaintiff's vehicle
                                                                                       vehicle since
                                                                                               since
the collision
the collision of
              of September   28, 2019.
                 September 28,   2019.

        38.
        38.     Any and
                Any    and all
                           all invoices,
                               invoices, estimates    and/or repair
                                           estimates and/or  repair bills
                                                                    bills setting
                                                                          setting forth the damages
                                                                                  forth the damages and
                                                                                                    and
repairs to
repairs to Plaintiffs
           Plaintiff's vehicle
                       vehicle as
                               as aa result of the
                                     result of the subject
                                                   subject auto
                                                           auto accident.
                                                                accident.

       39.
       39.     Copy of
               Copy of front
                       front and
                             and back
                                 back of
                                      of Defendant's
                                         Defendant’s Driver's
                                                     Driver's License(s).
                                                              License(s).

       40.
       40.      Copy of
                Copy  of these
                         these defendants’  automobile insurance
                                defendants' automobile insurance policies,
                                                                  policies, including personal and
                                                                            including personal and
business motor
business  motor vehicle
                 vehicle policies,
                         policies, as
                                   as well
                                      well as
                                           as any
                                              any excess
                                                  excess insurance
                                                         insurance policies
                                                                   policies and
                                                                             and umbrella
                                                                                 umbrella policies,
                                                                                          policies,
relevant to
relevant to the
            the subject
                subject collision.
                        collision.

        41.
        41.    Copies of
               Copies  of any
                          any and
                              and all
                                  all written
                                      written reports
                                              reports and/or
                                                      and/or oral
                                                             oral reports
                                                                  reports reduced
                                                                          reduced to
                                                                                  to writing
                                                                                     writing of
                                                                                             of the
                                                                                                the
subject incident,
subject incident, made
                  made to/by
                       to/by the
                             the police
                                 police department  and/or any
                                        department and/or  any governmental
                                                               governmental authority.
                                                                              authority.

        42.
        42.    Names and
               Names    and current
                            current addresses
                                    addresses of
                                              of all
                                                 all occupants
                                                     occupants to
                                                               to these
                                                                  these Defendants'
                                                                        Defendants’ vehicle
                                                                                    vehicle at
                                                                                            at the
                                                                                               the
time of
time of the
        the subject
            subject collision.
                    collision.

        43.
        43.     Name and
                Name   and address
                            address of
                                    of the
                                       the individual(s) who last
                                           individual(s) who  last inspected these Defendants'
                                                                   inspected these Defendants’ vehicle
                                                                                                vehicle
prior to
prior to the
         the subject
             subject collision,
                     collision, whether
                                whether by
                                         by aa governmental
                                               governmental authority
                                                              authority or
                                                                        or by
                                                                           by an
                                                                               an agent,
                                                                                  agent, servant
                                                                                         servant and/or
                                                                                                 and/or
employee of
employee   of this
              this Defendant
                   Defendant (e.g.,
                              (e.g., daily inspections prior
                                     daily inspections prior to
                                                             to operation).
                                                                operation).

       44.
       44.     Pursuant to
               Pursuant  to Pfender
                            Pfender v.
                                     v. Torres,
                                        Torres, 336  N.J. Super.
                                                336 N.J.          379 (App.
                                                          Super. 379   (App. Div.
                                                                              Div. 2001),
                                                                                   2001), identify and
                                                                                          identify and
produce copies
produce  copies of
                of all
                   all written
                       written statements,
                                statements, transcribed
                                             transcribed statements,
                                                          statements, oral
                                                                        oral recordings,
                                                                             recordings, photographs,
                                                                                         photographs,
drawings, diagrams,
drawings,  diagrams, investigative   materials, forms,
                      investigative materials,          authorizations and/or
                                                forms, authorizations    and/or other
                                                                                 other documentation
                                                                                       documentation
provided by
provided by JEAN-FRANCOIS
            JEAN-FRANCOIS LABRANCHELABRANCHE to     to any
                                                       any liability
                                                           liability company
                                                                     company following
                                                                               following this
                                                                                         this incident.
                                                                                              incident.

       45.
       45.      All cellular
                All   cellular phone
                               phone records
                                      records for JEAN-FRANCOIS LABRANCHE
                                              for JEAN-FRANCOIS LABRANCHE and/or
                                                                           and/or any
                                                                                  any
phones registered
phones   registered to
                     to the
                        the business
                             business for the use
                                      for the use by
                                                  by JEAN-FRANCOIS
                                                     JEAN-FRANCOIS LABRANCHE
                                                                   LABRANCHE and
                                                                             and any
                                                                                  any
others living
others        in the
       living in the same
                      same household
                            household as
                                       as defendant.
                                          defendant.

    46.
    46. Itemized list
        Itemized          of medication(s)
                    list of    medication(s) used
                                               used byby Defendant,
                                                           Defendant, JEAN-FRANCOIS
                                                                        JEAN-FRANCOIS
LABRANCHE, on
LABRANCHE, on the
              the day
                  day of
                       of and
                          and prior
                              prior to
                                    to the
                                       the motor
                                           motor vehicle
                                                 vehicle accident
                                                         accident of
                                                                  of September 28, 2019.
                                                                     September 28, 2019.

      47.
      47.      Defendants’ motor
               Defendants' motor vehicle
                                 vehicle insurance
                                         insurance property
                                                   property damages
                                                            damages report of the
                                                                    report of the subject
                                                                                  subject
vehicle.
vehicle.

         48.
         48.     A copy
                 A copy of
                        of any
                           any and
                               and all
                                   all onboard monitoring device
                                       onboard monitoring  device data,
                                                                  data, including data from
                                                                        including data from GPS
                                                                                            GPS
satellite positioning
satellite positioning and
                      and messages
                          messages to/from
                                   to/from the
                                           the vehicle
                                               vehicle to
                                                       to the
                                                          the company.
                                                              company.

        49.
        49.    A copy
               A  copy of
                       of the
                          the ECM   (Electronic control
                              ECM (Electronic   control Module)
                                                        Module) data
                                                                data report
                                                                     report from the week
                                                                            from the week prior
                                                                                          prior to
                                                                                                to
the accident
the accident and
             and the
                 the date
                     date of
                          of the
                             the accident.
                                 accident.




                                                  28
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 29 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 35 of 52 PageID: 35




       50.
       50.     A copy
               A copy of
                       of any
                          any and
                              and all
                                   all records
                                       records related to the
                                               related to the installation,
                                                              installation, repair, maintenance, and/or
                                                                            repair, maintenance, and/or
upkeep of
upkeep of the
          the brakes,
              brakes, as
                      as well
                         well as
                              as the
                                 the braking
                                      braking system(s),
                                               system(s), for  the vehicle
                                                           for the vehicle involved  in the
                                                                            involved in the accident.
                                                                                            accident.

         51.
         51.      All inspection
                  All inspection reports, of the
                                 reports, of the subject
                                                 subject commercial
                                                         commercial vehicle
                                                                    vehicle of
                                                                            of Defendants
                                                                               Defendants conducted
                                                                                          conducted
as aa result
as    result of
             of the
                the collision
                    collision complained
                              complained of.
                                          of.

        52.
        52.      All bills
                 All bills for repairs and
                           for repairs and estimates
                                           estimates for  property damage
                                                      for property damage to
                                                                          to Defendants'
                                                                             Defendants’ commercial
                                                                                         commercial
vehicle as
vehicle as aa result
              result of the collision
                     of the collision complained
                                      complained of.
                                                  of.

         53.
         53.     (a)True, clear
                 (a)True,  clear and
                                  and complete
                                      complete copies
                                                copies ofof all
                                                            all reports
                                                                reports and
                                                                         and statements
                                                                             statements Defendant,
                                                                                          Defendant, JEAN-
                                                                                                      JEAN-
FRANCOIS LABRANCHE,
FRANCOIS        LABRANCHE, that     that was
                                         was required
                                              required toto prepare
                                                             prepare and
                                                                       and submit
                                                                            submit to
                                                                                    to any
                                                                                       any municipal,
                                                                                             municipal, state
                                                                                                         state
and/or federal
and/or  federal agency
                agency (including
                        (including ICCICC reports)  regarding the
                                           reports) regarding    the incident complained of.
                                                                     incident complained    of. (b)
                                                                                                (b) True
                                                                                                    True clear
                                                                                                         clear
and complete
and  complete copies
                copies of
                        of all
                            all statements
                                statements made
                                             made by
                                                   by Defendant,
                                                       Defendant, JEAN-FRANCOIS
                                                                      JEAN-FRANCOIS LABRANCHELABRANCHE
to his
to his employer    required in
       employer required     in the
                                 the usual
                                     usual course  of the
                                            course of  the business
                                                            business when
                                                                       when aa driver
                                                                                driver is
                                                                                       is in
                                                                                          in aa motor
                                                                                                motor vehicle
                                                                                                      vehicle
collision. (c)
collision.  (c) True  clear and
                True clear    and complete
                                    complete copies
                                               copies ofof all
                                                           all statements
                                                                statements made
                                                                             made byby Defendant,
                                                                                         Defendant, JEAN-
                                                                                                      JEAN-
FRANCOIS LABRANCHE
FRANCOIS        LABRANCHE to        to any
                                        any and
                                             and all
                                                  all insurance     carriers requesting
                                                      insurance carriers                   statements of
                                                                             requesting statements     of the
                                                                                                           the
incident complained
incident  complained of.
                       of.

         54.
         54.    The protocols
                The  protocols of
                                of Defendant,
                                   Defendant, JEAN-FRANCOIS
                                               JEAN-FRANCOIS LABRANCHE,
                                                             LABRANCHE, for the handling
                                                                        for the handling
of aa reported
of    reported accident
               accident by
                        by aa driver
                              driver from
                                     from the
                                          the road.
                                              road.

    55.
    55.   All the
          All the records
                  records kept  by the
                           kept by   the Custodian
                                          Custodian of
                                                    of Records
                                                        Records for
                                                                for Defendant,
                                                                    Defendant, JEAN-
                                                                               JEAN-
FRANCOIS LABRANCHE
FRANCOIS LABRANCHE regarding      the incident
                        regarding the          complained of.
                                      incident complained of.

       56.
       56.      All records
               All  records of
                            of inspection  of the
                                inspection of the Defendant,
                                                  Defendant, JEAN-FRANCOIS
                                                             JEAN-FRANCOIS LABRANCHELABRANCHE
involved in
involved    the subject
         in the subject collision
                        collision made
                                  made and
                                        and kept
                                            kept by
                                                  by Defendant
                                                     Defendant in the course
                                                               in the        of its
                                                                      course of its business.
                                                                                    business.

        57.
        57.   All company
              All           protocols and
                   company protocols  and directives   of Defendant,
                                            directives of Defendant, defendant
                                                                     defendant name
                                                                               name regarding
                                                                                    regarding the
                                                                                              the
reporting of
reporting of motor
             motor vehicle
                   vehicle accidents
                           accidents by
                                     by its
                                        its drivers. JEAN-FRANCOIS LABRANCHE.
                                            drivers. JEAN-FRANCOIS        LABRANCHE.

     58.
     58.    The Safety
            The        Check system
                Safety Check  system for
                                      for defendant,
                                          defendant, QUEBEC
                                                      QUEBEC INC.
                                                             INC. and AUTOBUS FLEUR
                                                                  and AUTOBUS FLEUR
DE LYS
DE LYS INC.
       INC. regarding
            regarding its placed in-service
                      its placed in-service vehicles.
                                            vehicles.

       59.
       59.     True copies
               True copies of
                           of all,
                              all, QUEBEC
                                   QUEBEC INC.  INC. and  AUTOBUS FLEUR
                                                      and AUTOBUS      FLEUR DE DE LYS
                                                                                    LYS INC.
                                                                                         INC. safety
                                                                                              safety
protocols and
protocols and videos
              videos provided
                     provided to
                               to its
                                   its drivers
                                       drivers for
                                               for review
                                                   review and
                                                          and study
                                                              study in
                                                                    in preparation
                                                                       preparation for employment.
                                                                                   for employment.

        60.
        60.     True copies
                True copies of
                            of the
                               the company's
                                   company’s driver
                                              driver safety
                                                     safety courses
                                                            courses and/or
                                                                    and/or programs
                                                                           programs required  of its
                                                                                     required of its
drivers to
drivers to be
            be completed
               completed on
                          on aa yearly
                                 yearly or
                                        or periodic
                                           periodic basis
                                                    basis to
                                                           to keep
                                                              keep current
                                                                    current with
                                                                            with all
                                                                                 all standards
                                                                                     standards and
                                                                                               and
regulations.
regulations.

      61.
      61.     All, QUEBEC
              All, QUEBEC INC.
                           INC. and   AUTOBUS FLEUR
                                  and AUTOBUS    FLEUR DE  DE LYS
                                                               LYS INC.
                                                                     INC. Standard Operating
                                                                          Standard Operating
Procedure and/Training
Procedure and/Training Manual
                       Manual regarding
                              regarding commercial
                                        commercial driver
                                                   driver safety
                                                          safety and
                                                                 and education.
                                                                     education.

       62.
       62.      (a) Defendant,
                (a) Defendant, QUEBEC
                               QUEBEC INC.
                                       INC. and  AUTOBUS FLEUR
                                             and AUTOBUS     FLEUR DE  DE LYS
                                                                           LYS INC.    Human
                                                                                INC. Human
Resources employee
Resources   employee file
                        file on
                             on Defendant,
                                Defendant, JEAN-FRANCOIS
                                           JEAN-FRANCOIS LABRANCHE
                                                                LABRANCHE employment
                                                                                 employment
application to
application to JEAN-FRANCOIS      LABRANCHE (c)
               JEAN-FRANCOIS LABRANCHE          (c) The
                                                    The health
                                                        health records and records
                                                               records and records of
                                                                                   of periodic
                                                                                      periodic




                                                     29
    ESX-L-003254-21
    ESX-L-003254-21 04/23/2021
                    04/23/2021 11:40:47 AM Pg 30 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 36 of 52 PageID: 36




physical examination
physical  examination ofof Defendant,
                           Defendant, JEAN-FRANCOIS
                                         JEAN-FRANCOIS LABRANCHE,
                                                                LABRANCHE, obtained        and kept
                                                                                 obtained and  kept by
                                                                                                     by
Defendant, JEAN-FRANCOIS
Defendant,   JEAN-FRANCOIS LABRANCHE LABRANCHE d)           Previous employer
                                                        d) Previous   employer checks;
                                                                                 checks; (e)
                                                                                          (e) Criminal
                                                                                              Criminal
background history
background    history and
                      and documents;
                           documents; (f)     Documents related
                                          (f) Documents            to the
                                                           related to the release
                                                                          release of
                                                                                  of Drug
                                                                                     Drug & & Alcohol
                                                                                               Alcohol
Screening;  (g) Copies
Screening; (g)  Copies of
                        of any
                           any and
                                 and all
                                     all payroll
                                         payroll records
                                                 records for JEAN-FRANCOIS LABRANCHE,
                                                         for JEAN-FRANCOIS        LABRANCHE, for    for
the month
the month before,
            before, the
                    the week
                         week of,
                                of, and  the month
                                    and the   month after
                                                     after the
                                                           the accident.
                                                               accident. (h)
                                                                         (h) A
                                                                             A copy
                                                                               copy of
                                                                                     of the
                                                                                        the Defendant
                                                                                             Defendant
driver’s drug
driver's drug and
               and alcohol
                   alcohol file
                            file including:
                                 including:

               i.
               i.      Pre-employment drug
                       Pre-employment   drug and
                                             and alcohol
                                                 alcohol screening
                                                         screening results and documents;
                                                                   results and  documents;
               ii.
               ii.     Copies of
                       Copies of pre-accident
                                 pre-accident drug
                                              drug &
                                                   & alcohol
                                                     alcohol screening
                                                             screening results  and documents;
                                                                       results and  documents;
               iii.
               iii.    Copies of
                       Copies of post-accident
                                 post-accident drug & alcohol
                                               drug & alcohol screening
                                                              screening results
                                                                         results and
                                                                                 and documents
                                                                                     documents

       63.
       63.    All Department
              All Department of Motor Vehicles
                             of Motor Vehicles abstracts
                                               abstracts that
                                                         that Defendant,
                                                              Defendant, QUEBEC
                                                                          QUEBEC INC. INC. and
                                                                                           and
AUTOBUS FLEUR
AUTOBUS      FLEUR DEDE LYS
                         LYS INC.,  obtained regarding
                              INC., obtained  regarding the
                                                         the driving
                                                              driving record
                                                                      record of  Co-Defendant,
                                                                              of Co-Defendant,
JEAN-FRANCOIS LABRANCHE
JEAN-FRANCOIS       LABRANCHE and and aa copy
                                         copy of  his commercial
                                               of his commercial driver's
                                                                   driver’s license
                                                                            license (CDL)
                                                                                    (CDL) with
                                                                                          with
the proper
the proper endorsements.
           endorsements.

        64.
        64.     True copies
                True copies of
                            of the,
                               the, JEAN-FRANCOIS
                                    JEAN-FRANCOIS LABRANCHE
                                                         LABRANCHE Policies
                                                                      Policies and
                                                                               and Procedures
                                                                                   Procedures
setting forth commercial
setting forth            vehicle driver
              commercial vehicle driver qualifications
                                        qualifications and
                                                       and standards.
                                                           standards.

    65.
    65.   True clear
          True clear copies
                     copies of
                            of all results of
                               all results of periodic
                                              periodic drug
                                                       drug testing
                                                            testing of
                                                                    of Defendant,
                                                                       Defendant, JEAN-
                                                                                  JEAN-
FRANCOIS LABRANCHE.
FRANCOIS LABRANCHE.

        66.
        66.   All health
              All  health records
                          records ofof defendant,
                                       defendant, JEAN-FRANCOIS
                                                  JEAN-FRANCOIS LABRANCHE
                                                                     LABRANCHE including
                                                                               including
health exam
health exam reports
            reports and
                    and certifications required for
                        certifications required for continued
                                                    continued employment.
                                                              employment.

        67.
        67.     The cell
                The  cell phone
                          phone number
                                 number ofof the
                                             the Defendant,
                                                 Defendant, JEAN-FRANCOIS
                                                            JEAN-FRANCOIS LABRANCHE
                                                                                 LABRANCHE and   and
true copies
true copies of
            of his
               his cell
                   cell phone
                        phone records
                               records for
                                       for the
                                           the day
                                               day and
                                                   and evening
                                                       evening of
                                                               of the
                                                                  the incident
                                                                      incident complained of showing
                                                                               complained of showing
the time
the time and
         and length  of all
              length of  all incoming
                             incoming and
                                       and outgoing
                                            outgoing calls.
                                                     calls.

    68.
    68.   True clear
          True clear copies
                     copies of
                            of any  and all
                               any and   all statements made by
                                             statements made    by Plaintiffs,
                                                                   Plaintiffs, DIANILDA
                                                                               DIANILDA
POLANCO and
POLANCO and ELBA   ARRENDELL, to
            ELBA ARRENDELL,        to any party regarding
                                      any party regarding the
                                                          the incident
                                                              incident complained
                                                                       complained of.
                                                                                  of.

        69.  Complete and
        69. Complete        clearly readable
                        and clearly  readable copies
                                              copies of  the "Driver
                                                      of the         Qualification File"
                                                             "Driver Qualification  File" maintained
                                                                                          maintained
by any
by      of the
    any of the Defendants
               Defendants on
                           on JEAN-FRANCOIS
                               JEAN-FRANCOIS LABRANCHELABRANCHE along        with any
                                                                       along with       other
                                                                                   any other
documents contained
documents    contained therein,
                       therein, in
                                in their
                                   their precise
                                         precise state
                                                 state of existence on
                                                       of existence on the
                                                                       the date
                                                                           date of
                                                                                of the
                                                                                   the accident
                                                                                       accident (date
                                                                                                (date
of loss):
of loss):
        a.
        a.     Any pre-employment
               Any pre-employment questionnaires
                                  questionnaires or
                                                 or other
                                                    other documents
                                                          documents secured
                                                                    secured from
                                                                            from

               JEAN-FRANCOIS LABRANCHE
               JEAN-FRANCOIS LABRANCHE prior
                                       prior to
                                             to employment.
                                                employment.

       b.
       b.      Any and
               Any and all
                       all completed applications for
                           completed applications for employment
                                                      employment secured both before
                                                                 secured both before and/or
                                                                                     and/or

                after the
                after the actual
                          actual date
                                 date of contract or
                                      of contract or employment of JEAN-FRANCIS
                                                     employment of JEAN-FRANCIS

               LABRANCHE.
               LABRANCHE.




                                                  30
                                                  30
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 31 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 37 of 52 PageID: 37




      c.
      c.    All medical
            All medical examinations,
                        examinations, drug
                                      drug tests
                                           tests and
                                                 and certification of medical
                                                     certification of medical examinations
                                                                              examinations

            inclusive of
            inclusive    expired and
                      of expired and non-expired
                                     non-expired documents
                                                 documents relative
                                                           relative to
                                                                    to JEAN-FRANCOIS
                                                                       JEAN-FRANCOIS

            LABRANCHE.
            LABRANCHE.

      d.
      d.    All of
            All of JEAN-FRANCOIS
                   JEAN-FRANCOIS LABRANCHE
                                 LABRANCHE annual
                                           annual violation
                                                  violation statements
                                                            statements which
                                                                       which

            should include
            should include one
                           one for
                               for each
                                   each twelve
                                        twelve months
                                               months of
                                                      of contract or employment
                                                         contract or            with the
                                                                     employment with the

            Defendant motor
            Defendant motor carrier
                            carrier in this case.
                                    in this case.

      e.
      e.    All actual
            All actual driver's motor carrier
                       driver's motor carrier road
                                              road tests
                                                   tests administered
                                                         administered to
                                                                      to JEAN-FRANCOIS
                                                                         JEAN-FRANCOIS

            LABRANCHE.
            LABRANCHE.

      f.
      f.    All actual
            All actual driver's
                       driver's motor
                                motor carrier
                                      carrier written
                                              written tests
                                                      tests administered
                                                            administered to
                                                                         to JEAN-FRANCOIS
                                                                            JEAN-FRANCOIS

            LABRANCHE.
            LABRANCHE.

      g.
      g.    All road
            All      and written
                road and written test
                                 test certificates
                                      certificates issued by QUEBEC
                                                   issued by QUEBEC INC. and AUTOBUS
                                                                    INC. and AUTOBUS

            FLEUR DE LYS
            FLEUR DE LYS INC., or any
                         INC., or any other
                                      other motor
                                            motor carrier
                                                  carrier or
                                                          or organization
                                                             organization to
                                                                          to JEAN-
                                                                             JEAN-

            FRANCOIS LABRANCHE regardless
            FRANCOIS LABRANCHE regardless of
                                          of the
                                             the date
                                                 date issued
                                                      issued or
                                                             or the
                                                                the originator
                                                                    originator of
                                                                               of such
                                                                                  such

            certificates.
            certificates.

      h.
      h.    All past
            All past employment inquiries sent
                     employment inquiries sent to
                                               to or
                                                  or secured
                                                     secured from
                                                             from former employers along
                                                                  former employers along with
                                                                                         with

            all responses
            all           received from
                responses received      former employers
                                   from former employers inclusive
                                                         inclusive of
                                                                   of all
                                                                      all U.
                                                                          U. S. mail, personal
                                                                             S. mail, personal

            contact or
            contact or telephone
                       telephone inquiries and results
                                 inquiries and results directed
                                                       directed to
                                                                to or
                                                                   or received by QUEBEC
                                                                      received by QUEBEC INC.
                                                                                         INC.

            and AUTOBUS FLEUR
            and AUTOBUS       DE LYS
                        FLEUR DE LYS INC. from past
                                     INC. from past employers of JEAN-
                                                    employers of JEAN-

            FRANCOIS LABRANCHE.
            FRANCOIS LABRANCHE.

      i.
      i.    All inquiries
            All inquiries to
                          to and
                             and answers
                                 answers received
                                         received from
                                                  from any
                                                       any organization
                                                           organization in
                                                                        in reference
                                                                           reference to
                                                                                     to the
                                                                                        the

            driver's license
            driver's license record of traffic
                             record of traffic violations
                                               violations and
                                                          and accidents
                                                              accidents directed
                                                                        directed to
                                                                                 to and/or
                                                                                    and/or received
                                                                                           received

            by any
            by any of
                   of the
                      the Defendants,
                          Defendants, or
                                      or other
                                         other organizations
                                               organizations on
                                                             on behalf
                                                                behalf of
                                                                       of defendants,
                                                                          defendants, from state
                                                                                      from state

            or federal
            or federal governmental
                       governmental agencies
                                    agencies relative to JEAN-FRANCOIS
                                             relative to JEAN-FRANCOIS LABRANCHE
                                                                       LABRANCHE

             traffic and
             traffic and accident
                         accident record.
                                  record.




                                              31
                                              31
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 32 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 38 of 52 PageID: 38




      j.
      j.     Copies of
             Copies of all
                       all road or written
                           road or written test
                                           test cards,
                                                cards, medical
                                                       medical cards,
                                                               cards, motor
                                                                      motor carrier
                                                                            carrier certification
                                                                                    certification of
                                                                                                  of

             driver qualification
             driver qualification cards and any
                                  cards and any other
                                                other motor
                                                      motor carrier transportation related
                                                            carrier transportation related cards
                                                                                           cards

             in the
             in the possession
                    possession of
                               of any
                                  any of
                                      of the
                                         the Defendants
                                             Defendants regardless of card
                                                        regardless of card issuance
                                                                           issuance date
                                                                                    date or
                                                                                         or origin.
                                                                                            origin.

             This specifically
             This specifically includes
                               includes cards,
                                        cards, as
                                               as previously
                                                  previously described
                                                             described herein,
                                                                       herein, issued
                                                                               issued by
                                                                                      by other
                                                                                         other

             motor carriers
             motor carriers to
                            to JEAN-FRANCOIS
                               JEAN-FRANCOIS LABRANCHE
                                             LABRANCHE or
                                                       or his
                                                          his co-drivers
                                                              co-drivers presently
                                                                         presently

             in their
             in their personal
                      personal possession.
                               possession.

      k.
      k.     All annual
             All annual reviews,
                        reviews, file reviews or
                                 file reviews or file summaries and
                                                 file summaries and related documents found
                                                                    related documents       in
                                                                                      found in

             the driver
             the driver qualification
                        qualification file of JEAN-FRANCOIS
                                      file of JEAN-FRANCOIS LABRANCHE.
                                                            LABRANCHE.

      1.l.   All documents
             All documents relative
                           relative to
                                    to any
                                       any drug
                                           drug testing
                                                testing of
                                                        of JEAN-FRANCOIS
                                                           JEAN-FRANCOIS LABRANCHE
                                                                         LABRANCHE

             and;
             and;

      m.
      m.     Any and
             Any and all
                     all other
                         other contents
                               contents of
                                        of JEAN-FRANCOIS
                                           JEAN-FRANCOIS LABRANCHE
                                                         LABRANCHE driver
                                                                   driver

             qualification file,
             qualification       regardless of
                           file, regardless of subject,
                                               subject, form, purpose, originator,
                                                        form, purpose, originator, receiver,
                                                                                   receiver, title
                                                                                             title or
                                                                                                   or

             description.
             description.

      70. Complete
      70. Complete and
                   and clearly readable copies
                       clearly readable copies of
                                               of any
                                                  any and
                                                      and all
                                                          all other
                                                              other documents
                                                                    documents added
                                                                              added to
                                                                                    to JEAN-
                                                                                       JEAN-

FRANCOIS LABRANCHE "Driver
FRANCOIS LABRANCHE "Driver Qualification
                           Qualification File"
                                         File" September 28, 2019
                                               September 28, 2019 to
                                                                  to the
                                                                     the present
                                                                         present date,
                                                                                 date,

as presently
as presently maintained
             maintained by
                        by QUEBEC
                           QUEBEC INC.
                                  INC. and AUTOBUS FLEUR
                                       and AUTOBUS       DE LYS
                                                   FLEUR DE LYS INC.
                                                                INC.

      71.
      71.    Complete and
             Complete and clearly
                          clearly readable
                                  readable copies
                                           copies of
                                                  of the
                                                     the "Driver
                                                         "Driver Personnel
                                                                 Personnel File"
                                                                           File" and/or
                                                                                 and/or any
                                                                                        any

otherwise titled
otherwise titled files on JEAN-FRANCOIS
                 files on JEAN-FRANCOIS LABRANCHE
                                        LABRANCHE or
                                                  or in
                                                     in reference
                                                        reference to
                                                                  to JEAN-
                                                                     JEAN-

FRANCOIS LABRANCHE
FRANCOIS LABRANCHE services,
                   services, from
                             from initial
                                  initial contract
                                          contract or
                                                   or employment
                                                      employment with
                                                                 with JEAN-
                                                                      JEAN-

FRANCOIS LABRANCHE
FRANCOIS LABRANCHE or
                   or its
                      its agents
                          agents to
                                 to the
                                    the present
                                        present date.
                                                date.

      a.
      a.     Applications for
             Applications for employment,
                              employment, owner/operator
                                          owner/operator or
                                                         or other
                                                            other types
                                                                  types of
                                                                        of contracts,
                                                                           contracts,

             agreements, payroll
             agreements, payroll or
                                 or money
                                    money advanced
                                          advanced records,
                                                   records, attendance
                                                            attendance records,
                                                                       records, computer
                                                                                computer

             generated documents
             generated documents and
                                 and any
                                     any other
                                         other summary
                                               summary type
                                                       type document
                                                            document regardless
                                                                     regardless of
                                                                                of subject,
                                                                                   subject,

             description or
             description or form
                            form relative
                                 relative to
                                          to JEAN-FRANCOIS
                                             JEAN-FRANCOIS LABRANCHE
                                                           LABRANCHE or
                                                                     or the
                                                                        the services
                                                                            services

             performed by
             performed by JEAN-FRANCOIS
                          JEAN-FRANCOIS LABRANCHE.
                                        LABRANCHE.




                                               32
                                               32
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 33 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 39 of 52 PageID: 39




      b.
      b.    Hiring,
            Hiring,   suspension,
                      suspension,    termination,
                                     termination,   warning
                                                    warning     notices,
                                                                notices,   complaints,
                                                                           complaints,    letters,
                                                                                          letters,

            memorandums and
            memorandums and any
                            any other
                                other similar
                                      similar type
                                              type documents
                                                   documents relative
                                                             relative to
                                                                      to JEAN-
                                                                         JEAN-

            FRANCOIS LABRANCHE.
            FRANCOIS LABRANCHE.

      c.
      c.    Prior industrial,
            Prior industrial, vehicular,
                              vehicular, cargo,
                                         cargo, hazardous
                                                hazardous materials
                                                          materials incidents, health or
                                                                    incidents, health or accident
                                                                                         accident

            reports, or
            reports, or other
                        other types
                              types of
                                    of injury, sickness, accidents
                                       injury, sickness, accidents or
                                                                   or loss
                                                                      loss reports
                                                                           reports or records
                                                                                   or records

            inclusive of
            inclusive of cargo shortage or
                         cargo shortage or damage
                                           damage reports, along with
                                                  reports, along with all
                                                                      all related
                                                                          related documents to
                                                                                  documents to

            each such
            each such sickness,
                      sickness, incident or accident
                                incident or accident that
                                                     that relate to JEAN-FRANCOIS
                                                          relate to JEAN-FRANCOIS

            LABRANCHE.
            LABRANCHE.




                                             33
    ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 34 of 34 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 40 of 52 PageID: 40




    LITIGATION HOLD
    LITIGATION HOLD NOTICE
                    NOTICE OF
                           OF PRESERVATION
                              PRESERVATION OF
                                           OF CELL
                                              CELL PHONE DATA
                                                   PHONE DATA

DEFENDANT, JEAN-FRANCOIS
DEFENDANT,   JEAN-FRANCOIS LABRANCHE
                           LABRANCHE IS IS HEREBY
                                           HEREBY PUT-ON
                                                   PUT-ON NOTICE
                                                           NOTICE TO
                                                                   TO
REQUEST IN
REQUEST   IN WRITING
             WRITING AND
                     AND DO
                         DO ALL
                            ALL THINGS
                                THINGS NECESSARY
                                         NECESSARY TO
                                                    TO REQUIRE
                                                       REQUIRE THAT
                                                                 THAT
ANY AND
ANY    AND ALL
           ALL CELLULAR
                CELLULAR PHONE
                          PHONE PROVIDERS
                                  PROVIDERS PRESERVE   ALL RECORDS
                                             PRESERVE ALL   RECORDS
SHOWING TEXT
SHOWING   TEXT DATA,
               DATA, MESSAGING
                     MESSAGING AND
                               AND CELL  PHONE USAGE
                                    CELL PHONE        ON ANY
                                                USAGE ON ANY AND
                                                             AND ALL
                                                                  ALL
CELLULAR PHONES
CELLULAR   PHONES USED,
                  USED, OWNED,
                        OWNED, OR
                               OR ASSIGNED
                                  ASSIGNED TO
                                            TO DEFENDANT
                                               DEFENDANT ON
                                                          ON September
                                                             September
28, 2019.
28, 2019.

DEFENDANT IS
DEFENDANT     FURTHER NOTIFIED
           IS FURTHER NOTIFIED TO PRESERVE ALL
                               TO PRESERVE ALL CELLULAR
                                                CELLULAR PHONES,
                                                          PHONES, HARD
                                                                  HARD
DRIVES OF
DRIVES OF SAID CELLULAR PHONES
          SAID CELLULAR  PHONES OWNED,
                                OWNED, LEASED,  ASSIGNED TO
                                        LEASED, ASSIGNED     OR USED
                                                          TO OR USED BY
                                                                     BY
DEFENDANT ON
DEFENDANT  ON THE
               THE DATE
                   DATE OF
                        OF THE
                           THE COLLISION
                               COLLISION COMPLAINED
                                         COMPLAINED OF
                                                     OF IN
                                                        IN THE
                                                           THE WITHIN
                                                               WITHIN
COMPLAINT.
COMPLAINT.




                                      34
                                      34
        ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 1 of 2 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 41 of 52 PageID: 41




                        Civil Case Information
                        Civil Case Information Statement
                                               Statement
 Case Details: ESSEX
 Case Details: ESSEX |I Civil
                        Civil Part Docket# L-003254-21
                              Part Docket# L-003254-21

Case Caption:
Case Caption: POLANCO DIANILDA VS LABRANCHE                      Case Type:
                                                                 Case Type: AUTO
                                                                            AUTO NEGLIGENCE-PERSONAL INJURY (NON-
JEAN-FRAN                                                        VERBAL THRESHOLD)
Case Initiation
Case Initiation Date:
                Date: 04/23/2021                                 Document Type:
                                                                 Document       Complaint with
                                                                          Type: Complaint with Jury
                                                                                               Jury Demand
                                                                                                    Demand
Attorney Name: MICHAEL J MAGGIANO
Aftorney                                                         Jury Demand:
                                                                 Jury Demand: YES
                                                                              YES - 12 JURORS
Firm Name: MAGGIANO DIGIROLAMO & LIZZI PC                        Is this
                                                                 Is this a
                                                                         a professional malpractice case?
                                                                           professional malpractice       NO
                                                                                                    case? NO
Address: 201 COLUMBIA AVE
Address:                                                         Related cases
                                                                 Related cases pending:
                                                                               pending: NO
FORT LEE NJ 07024                                                If yes,
                                                                 If yes, list
                                                                         list docket numbers:
                                                                              docket numbers:
Phone: 2015859111                                                Do you
                                                                 Do you anticipate adding any
                                                                        anticipate adding any parties (arising out
                                                                                              parties (arising out of
                                                                                                                   of same
                                                                                                                      same
Name of Party: PLAINTIFF : Polanco, Dianilda                     transaction or
                                                                 transaction or occurrence)? NO
                                                                                occurrence)? NO
        Defendant’s Primary
Name of Defendant's Primary Insurance
                            Insurance Company
                                      Company
(if known): None                                                 Are sexual
                                                                 Are sexual abuse
                                                                            abuse claims
                                                                                  claims alleged
                                                                                         alleged by: Dianilda Polanco? NO
                                                                                                 by: Dianilda


                                                                 Are sexual
                                                                 Are sexual abuse
                                                                            abuse claims
                                                                                  claims alleged
                                                                                         alleged by: Elba A Arrendell? NO



      THE INFORMATION
      THE INFORMATION PROVIDED
                      PROVIDED ON
                               ON THIS
                                  THIS FORM
                                       FORM CANNOT
                                            CANNOT BE
                                                   BE INTRODUCED
                                                      INTRODUCED INTO
                                                                 INTO EVIDENCE
                                                                      EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties
Do parties have
           have aa current,
                   current, past,
                            past, or
                                  or recurrent
                                     recurrent relationship?
                                               relationship? NO
                                                             NO
 If yes, is
 If yes, is that
            that relationship:
                 relationship:
Does the
Does the statute
         statute governing
                 governing this
                           this case provide for
                                case provide for payment
                                                 payment of
                                                         of fees
                                                            fees by
                                                                 by the
                                                                    the losing
                                                                        losing party?
                                                                               party? NO
                                                                                      NO
Use this
Use this space to alert
         space to       the court
                  alert the       to any
                            court to any special case characteristics
                                         special case characteristics that
                                                                      that may
                                                                           may warrant individual
                                                                               warrant individual
management or
management    or accelerated
                 accelerated disposition:
                              disposition:



Do you
Do you or
       or your
           your client  need any
                 client need any disability  accommodations? NO
                                  disability accommodations? NO
       If  yes, please
        If yes, please identify
                        identify the
                                 the requested
                                     requested accommodation:
                                                accommodation:


Will an
Will    interpreter be
     an interpreter   be needed?
                         needed? YES
                                 YES
         If yes, for
         If yes, for what language:
                     what language:
         SPANISH,
         SPANISH,

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




II certify
   certify that
           that confidential
                confidential personal
                             personal identifiers
                                      identifiers have
                                                  have been redacted from
                                                       been redacted   from documents
                                                                            documents now
                                                                                       now submitted  to the
                                                                                           submitted to  the
court, and
court,   and will  be redacted
              will be redacted from
                               from all documents submitted
                                    all documents             in the
                                                    submitted in the future
                                                                     future in
                                                                            in accordance
                                                                               accordance with
                                                                                          with Rule
                                                                                               Rule 1:38-7(b)
                                                                                                    1:38-7(b)

04/23/2021
04/23/2021                                                                                      /s/ MICHAEL
                                                                                                /s/         J MAGGIANO
                                                                                                    MICHAEL J MAGGIANO
Dated
Dated                                                                                                            Signed
                                                                                                                 Signed
     ESX-L-003254-21 04/23/2021 11:40:47 AM Pg 2 of 2 Trans ID: LCV20211040475
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 42 of 52 PageID: 42
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 43 of 52 PageID: 43




                   EXHIBIT B
                   EXHIBIT B
       ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 1
                                                1 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 44 of 52 PageID: 44




WILSON ELSER
WILSON      ELSER MOSKOWITZ
                    MOSKOWITZ EDELMAN
                                    EDELMAN &     & DICKER,
                                                    DICKER, LLPLLP
Andrew J.
Andrew      Heck, Esq.
         J. Heck,      (11802012)
                  Esq. (11802012)
Kathryn B.
Kathryn  B. Moynihan,
            Moynihan, Esq.
                        Esq. (277752018)
                             (277752018)
200 Campus
200  Campus Drive
              Drive
Florham Park,
Florham  Park, New
                New Jersey 07932
                    Jersey 07932
T. (973) 624-0800
T. (973) 624-0800
F. (973)
F. (973) 624-0808
         624-0808
Attorneys for
Attorneys  for Defendants,
               Defendants, Autobus
                           Autobus Fleur
                                   Fleur de
                                         de Lys,
                                            Lys, Inc. and Jean-Francois
                                                 Inc. and Jean-Francois Labranche
                                                                        Labranche

                                               :: SUPERIOR   COURT OF
                                                    SUPERIOR COURT    OF NEW
                                                                         NEW JERSEY
                                                                              JERSEY
DIANILDA POLANCO
DIANILDA    POLANCO and   and ELBA
                               ELBA A. A.      :: LAW   DIVISION: ESSEX
                                                    LAW DIVISION:          COUNTY
                                                                  ESSEX COUNTY
ARRENDELL,
ARRENDELL,                                     :: DOCKET
                                                    DOCKET NO:
                                                            NO: ESX-L-3254-21
                                                                ESX-L-3254-21
                                                :
             Plaintiff,                         :               Civil Action
       v.
       v.                                       :
                                                :          VIA ECOURT FILING
QUEBEC INC.,
QUEBEC    INC., AUTOBUS
                AUTOBUS FLEUR  FLEUR DE DE LYS
                                           LYS ::
INC.,
INC., JEAN-FRANCOIS
      JEAN-FRANCOIS LABRANCHE,                  :.
A.B.C. CORP.,
A.B.C. CORP., (fictitious
               (fictitious corporations)
                           corporations) &&     :.•
X.Y.Z. EMPLOYER
X.Y.Z. EMPLOYER 1-10  1-10 (fictitious
                            (fictitious names)
                                        names) ::
                                                :
                                                :
             Defendants.
             Defendants.                        :
                                                :
       NOTICE OF
       NOTICE    OF FILING
                       FILING OF  OF REMOVAL
                                      REMOVAL TO
                                               TO UNITED    STATES DISTRICT
                                                     UNITED STATES    DISTRICT COURT
                                                                                COURT

        PLEASE TAKE
        PLEASE TAKE NOTICE,
                    NOTICE, that
                            that pursuant
                                 pursuant to
                                          to 28
                                             28 U.S.C.
                                                U.S.C. §
                                                       § 1446(a),
                                                         1446(a), Defendants,
                                                                  Defendants, Autobus
                                                                              Autobus

Fleur de
Fleur de Lys, Inc. and
         Lys, Inc. and Jean Francois-Labranche (hereinafter
                       Jean Francois-Labranche (hereinafter "Defendants"),
                                                            “Defendants”), by
                                                                           by and
                                                                              and through
                                                                                  through the
                                                                                          the

undersigned attorneys,
undersigned attorneys, Wilson
                       Wilson Elser Moskowitz Edelman
                              Elser Moskowitz         & Dicker,
                                              Edelman & Dicker, LLP, on this
                                                                LLP, on this date
                                                                             date have
                                                                                  have filed
                                                                                       filed

aa Notice
   Notice of
          of Removal
             Removal of
                     of aa Civil
                           Civil Action
                                 Action from
                                        from the
                                             the Superior Court of
                                                 Superior Court of New
                                                                   New Jersey,
                                                                       Jersey, Law Division,
                                                                               Law Division,

Essex County, Docket
Essex County, Docket No.
                     No. ESX-L-3254-21,
                         ESX-L-3254-21, to
                                        to the
                                           the United
                                               United States District Court
                                                      States District Court for the District
                                                                            for the District of
                                                                                             of

New Jersey,
New         together with
    Jersey, together with all
                          all process,
                              process, pleadings,
                                       pleadings, and
                                                  and Orders,
                                                      Orders, as
                                                              as required by 28
                                                                 required by 28 U.S.C.
                                                                                U.S.C. §
                                                                                       § 1446(a),
                                                                                         1446(a),

copies of
copies of which
          which are
                are attached
                    attached hereto
                             hereto and
                                    and made
                                        made part
                                             part hereof.
                                                  hereof.

        PLEASE TAKE
        PLEASE      FURTHER NOTICE,
               TAKE FURTHER NOTICE, that
                                    that Defendants,
                                         Defendants, Autobus
                                                     Autobus Fleur
                                                             Fleur de
                                                                   de Lys, Inc. and
                                                                      Lys, Inc. and

Jean Francois-Labranche, hereby
Jean Francois-Labranche, hereby file this Notice
                                file this Notice and
                                                 and Petition
                                                     Petition with
                                                              with the
                                                                   the Essex County Clerk
                                                                       Essex County Clerk of
                                                                                          of the
                                                                                             the

Superior Court of
Superior Court of New
                  New Jersey,
                      Jersey, Law Division, in
                              Law Division, in accordance
                                               accordance with
                                                          with 28
                                                               28 U.S.C.
                                                                  U.S.C. §
                                                                         § 1446.
                                                                           1446.




253491754v.1
       ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 2 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 45 of 52 PageID: 45




                     WILSON, ELSER,
                     WILSON,    ELSER, MOSKOWITZ,         EDELMAN &
                                         MOSKOWITZ, EDELMAN            & DICKER
                                                                           DICKER LLP
                                                                                    LLP
                     Attorneys for
                     Attorneys for Defendants,
                                   Defendants, Autobus
                                               Autobus Fleur
                                                       Fleur de
                                                             de Lys,
                                                                Lys, Inc. and Jean-Francois
                                                                     Inc. and Jean-Francois
                     Labranche
                     Labranche

                     By: /s/
                     By:     Andrew J.
                         /s/ Andrew    Heck
                                    J. Heck
                             Andrew J.
                             Andrew    Heck. (AH9361)
                                    J. Heck.
                             Andrew.Heck@wilsonelser.com
                             Andrew.Heck@wilsonelser.com

               Dated: May
               Dated: May 21,
                          21, 2021
                              2021




253491754v.1
      ESX-L-003254-21
      ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 3 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 46 of 52 PageID: 46




                                 CERTIFICATE OF
                                 CERTIFICATE OF SERVICE
                                                SERVICE

        II hereby
           hereby certify that on
                  certify that on behalf
                                  behalf of
                                         of Defendants,
                                            Defendants, Autobus
                                                        Autobus Fleur
                                                                Fleur de
                                                                      de Lys,
                                                                         Lys, Inc.
                                                                              Inc. and
                                                                                   and Jean-Francois
                                                                                       Jean-Francois

Labranche,
Labranche, II caused
              caused the
                     the within
                         within Notice
                                Notice of
                                       of Filing
                                          Filing of
                                                 of Removal
                                                    Removal to
                                                            to be
                                                               be served
                                                                  served via
                                                                         via Electronic
                                                                             Electronic Filing,
                                                                                        Filing,

upon:
upon:

        Clerk
        Clerk
        New Jersey
        New  Jersey Superior Court
                    Superior Court
        465 Dr.
        465 Dr. Martin
                Martin Luther King Jr.
                       Luther King     Boulevard
                                   Jr. Boulevard
        Newark, New
        Newark,  New Jersey  07102
                      Jersey 07102

        Michael Maggiano,
        Michael  Maggiano, Esq.
                            Esq.
        Maggiano, DiGirolamo
        Maggiano,  DiGirolamo &  & Lizzi, P.C.
                                   Lizzi, P.C.
             Columbia Avenue
        201 Columbia   Avenue
        Fort Lee,
        Fort      New Jersey
             Lee, New         07024
                       Jersey 07024
        Attorneys for
        Attorneys  for Plaintiff
                       Plaintiff


        II further certify that
           further certify that the
                                the foregoing
                                    foregoing statements
                                              statements made
                                                         made by
                                                              by me
                                                                 me are
                                                                    are true.
                                                                        true. II am
                                                                                 am aware
                                                                                    aware that
                                                                                          that if
                                                                                               if any
                                                                                                  any

of the
of the foregoing
       foregoing statements
                 statements made
                            made by
                                 by me
                                    me are
                                       are willfully
                                           willfully false,
                                                     false, II am
                                                               am subject
                                                                  subject to
                                                                          to punishment.
                                                                             punishment.

                       WILSON, ELSER,
                       WILSON,    ELSER, MOSKOWITZ,         EDELMAN &
                                           MOSKOWITZ, EDELMAN            & DICKER
                                                                             DICKER LLP
                                                                                      LLP
                       Attorneys for Defendants, Autobus Fleur de Lys, Inc. and Jean-Francois
                       Attorneys for Defendants, Autobus Fleur de Lys, Inc. and Jean-Francois
                       Labranche
                       Labranche

                       By: /s/
                       By: /s/ Andrew
                               Andrew J. Heck
                                      J. Heck
                               Andrew J.
                               Andrew    Heck. (AH9361)
                                      J. Heck. (AH9361)
                               Andrew.Heck@wilsonelser.com
                               Andrew.Heck@wilsonelser.com

               Dated: May
               Dated: May 21,
                          21, 2021
                              2021




253491754v.1
     ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 4 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 47 of 52 PageID: 47




                   EXHIBIT A
                   EXHIBIT A
       ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 5 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 48 of 52 PageID: 48




WILSON ELSER
WILSON      ELSER MOSKOWITZ
                    MOSKOWITZ EDELMAN
                                    EDELMAN &     & DICKER,
                                                    DICKER, LLPLLP
Andrew J.
Andrew      Heck, Esq.
         J. Heck,      (11802012)
                  Esq. (11802012)
Kathryn B.
Kathryn  B. Moynihan,
            Moynihan, Esq.
                        Esq. (277752018)
                             (277752018)
200 Campus
200  Campus Drive
              Drive
Florham Park,
Florham  Park, New
                New Jersey 07932
                    Jersey 07932
T. (973) 624-0800
T. (973) 624-0800
F. (973)
F. (973) 624-0808
         624-0808
Attorneys for
Attorneys  for Defendants,
               Defendants, Autobus
                           Autobus Fleur
                                   Fleur de
                                         de Lys,
                                            Lys, Inc. and Jean-Francois
                                                 Inc. and Jean-Francois Labranche
                                                                        Labranche


                             UNITED STATES
                             UNITED        DISTRICT COURT
                                    STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                         NEWARK
                                         NEWARK


                                                :: Civil
                                                     Civil Action
                                                           Action No.
                                                                  No.
DIANILDA POLANCO and ELBA A.                    :: Hon. ___________
ARRENDELL,
ARRENDELL,                                       :
                                                 :                  Civil Action
                                                                    Civil Action
               Plaintiff,
               Plaintiff,                        :
        v.
        v.                                      :: NOTICE
                                                      NOTICE OF  OF REMOVAL
                                                                    REMOVAL OF   OF A
                                                                                    A CIVIL
                                                                                      CIVIL
                                                 :                    ACTION
                                                                      ACTION
QUEBEC INC.,
QUEBEC   INC., AUTOBUS FLEUR DE LYS             :
INC.,
INC., JEAN-FRANCOIS
      JEAN-FRANCOIS LABRANCHE,
                          LABRANCHE,             :.
       CORP., (fictitious
A.B.C. CORP., (fictitious corporations)
                          corporations) &&       :.•
X.Y.Z. EMPLOYER
X.Y.Z. EMPLOYER 1-10 1-10 (fictitious
                           (fictitious names)
                                       names)   ::
                                                 :
                                                 :
               Defendants.
               Defendants.                       :
                                                 :

TO:
TO:     THE
        THE JUDGES OF THE
            JUDGES OF     UNITED STATES
                      THE UNITED        DISTRICT COURT
                                 STATES DISTRICT COURT FOR
                                                       FOR THE DISTRICT
                                                           THE DISTRICT

OF NEW
OF NEW JERSEY:
       JERSEY:

        PLEASE TAKE
        PLEASE TAKE NOTICE,
                    NOTICE, that
                            that pursuant
                                 pursuant to
                                          to 28
                                             28 U.S.C.
                                                U.S.C. §
                                                       § 1446(a),
                                                         1446(a), Defendants,
                                                                  Defendants, Autobus
                                                                              Autobus

Fleur de
Fleur de Lys, Inc. and
         Lys, Inc. and Jean-Francois
                       Jean-Francois Labranche (hereinafter "Defendants"),
                                     Labranche (hereinafter “Defendants”), by
                                                                           by and
                                                                              and through
                                                                                  through the
                                                                                          the

undersigned attorneys,
undersigned attorneys, Wilson
                       Wilson Elser Moskowitz Edelman
                              Elser Moskowitz         & Dicker,
                                              Edelman & Dicker, LLP, on this
                                                                LLP, on this date
                                                                             date have
                                                                                  have filed
                                                                                       filed

this Notice
this Notice of
            of Removal
               Removal of
                       of aa Civil
                             Civil Action
                                   Action from
                                          from the
                                               the Superior Court of
                                                   Superior Court of New
                                                                     New Jersey,
                                                                         Jersey, Law Division,
                                                                                 Law Division,

Essex County, Docket
Essex County, Docket No.
                     No. ESX-L-3254-21,
                         ESX-L-3254-21, to
                                        to the
                                           the United
                                               United States District Court
                                                      States District Court for the District
                                                                            for the District of
                                                                                             of




253496362v.1
253496362v.1
       ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 6 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 49 of 52 PageID: 49




New Jersey,
New         together with
    Jersey, together with all
                          all process,
                              process, pleadings,
                                       pleadings, and
                                                  and Orders,
                                                      Orders, as
                                                              as required by 28
                                                                 required by 28 U.S.C.
                                                                                U.S.C. §
                                                                                       § 1446(a),
                                                                                         1446(a),

copies of
copies of which
          which are
                are attached
                    attached hereto
                             hereto and
                                    and made
                                        made part
                                             part hereof,
                                                  hereof, respectfully shows:
                                                          respectfully shows:

1.
1.      Plaintiffs, Dianilda
        Plaintiffs, Dianilda Polanco
                             Polanco and
                                     and Elba A. Arrendell
                                         Elba A. Arrendell (hereinafter,
                                                           (hereinafter, "Plaintiffs"),
                                                                         “Plaintiffs”), filed
                                                                                        filed aa

Complaint on
Complaint on April
             April 23,
                   23, 2021,
                       2021, (the
                             (the "Complaint"),
                                  “Complaint”), commencing
                                                commencing aa personal
                                                              personal injury action in
                                                                       injury action    the
                                                                                     in the

Superior Court of
Superior Court of New
                  New Jersey,
                      Jersey, Law Division, Essex
                              Law Division,       County, Docket
                                            Essex County, Docket No.
                                                                 No. ESX-L-3254-21,
                                                                     ESX-L-3254-21, entitled
                                                                                    entitled

Polanco, et
Polanco, et al.,
            al., v.
                 v. Quebec,
                    Quebec, Inc.,
                            Inc., et al., (the
                                  et al., (the "Action").
                                               “Action”). A
                                                          A true
                                                            true and
                                                                 and correct
                                                                     correct copy
                                                                             copy of
                                                                                  of Plaintiffs'
                                                                                     Plaintiffs’

Complaint is
Complaint    annexed hereto
          is annexed hereto as
                            as Exhibit A.
                               Exhibit A.

2.
2.      The Complaint names
        The Complaint names Defendants,
                            Defendants, Autobus
                                        Autobus Fleur
                                                Fleur de
                                                      de Lys, Inc. and
                                                         Lys, Inc. and Jean-Francois
                                                                       Jean-Francois

Labranche (hereinafter "Defendants")
Labranche (hereinafter “Defendants”) in
                                     in addition
                                        addition Quebec,
                                                 Quebec, Inc.
                                                         Inc. See
                                                              See Ex. A.
                                                                  Ex. A.

3.
3.      The Action is
        The Action is alleged
                      alleged to
                              to arise
                                 arise out
                                       out of
                                           of aa September 28, 2019
                                                 September 28, 2019 motor
                                                                    motor vehicle
                                                                          vehicle accident
                                                                                  accident involving
                                                                                           involving

Plaintiffs and
Plaintiffs and Defendant
               Defendant Jean-Francois
                         Jean-Francois Labranche, acting as
                                       Labranche, acting as an
                                                            an employee
                                                               employee of
                                                                        of Defendant
                                                                           Defendant Autobus
                                                                                     Autobus

Fleur de
Fleur de Lys, Inc., that
         Lys, Inc., that caused Plaintiffs to
                         caused Plaintiffs to sustain
                                              sustain "severe
                                                      “severe and
                                                              and serious
                                                                  serious injuries"
                                                                          injuries” as
                                                                                    as well
                                                                                       well as
                                                                                            as "extreme
                                                                                               “extreme

mental anguish."
mental anguish.” See
                 See Ex. A.
                     Ex. A.

4.
4.      According to
        According to the
                     the Complaint,
                         Complaint, Plaintiff
                                    Plaintiff Dianilda
                                              Dianilda Polanco
                                                       Polanco is
                                                               is aa resident of the
                                                                     resident of the State of New
                                                                                     State of New

York and
York and Plaintiff
         Plaintiff Elba A. Arrendell
                   Elba A. Arrendell is
                                     is aa resident
                                           resident of
                                                    of the
                                                       the State of Florida.
                                                           State of Florida. See
                                                                             See Ex. A.
                                                                                 Ex. A.

5.
5.      Defendant, Autobus
        Defendant, Autobus Fleur
                           Fleur de
                                 de Lys,
                                    Lys, Inc., is aa Canadian
                                         Inc., is    Canadian corporation with aa principal
                                                              corporation with    principal place
                                                                                            place of
                                                                                                  of

business in
business    Levis, Quebec.
         in Levis, Quebec.

6.
6.      Defendant, Jean-Francois
        Defendant, Jean-Francois Labranche, is an
                                 Labranche, is an individual and aa Canadian
                                                  individual and    Canadian citizen.
                                                                             citizen.

7.
7.      Upon information
        Upon             and belief,
             information and belief, Defendant,
                                     Defendant, Quebec,
                                                Quebec, Inc.,
                                                        Inc., is
                                                              is not
                                                                 not aa real
                                                                        real company
                                                                             company or,
                                                                                     or, if
                                                                                         if so,
                                                                                            so, has
                                                                                                has

no role
no role in
        in this
           this lawsuit;
                lawsuit; however,
                         however, to
                                  to the
                                     the extent that is
                                         extent that is incorrect, Plaintiff’s Complaint
                                                        incorrect, Plaintiff's Complaint alleges
                                                                                         alleges it
                                                                                                 it is
                                                                                                    is aa

Canadian corporation
Canadian corporation based
                     based also
                           also in
                                in Levis, Quebec. See
                                   Levis, Quebec. See Ex. A.
                                                      Ex. A.




253496362v.1
253496362v.1
       ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 7 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 50 of 52 PageID: 50




8.
8.      For purposes
        For purposes of
                     of diversity
                        diversity jurisdiction,
                                  jurisdiction, aa corporate party is
                                                   corporate party is aa citizen
                                                                         citizen of
                                                                                 of both
                                                                                    both its state of
                                                                                         its state of

incorporation and
incorporation and the
                  the state
                      state in which its
                            in which     principal place
                                     its principal place of
                                                         of business
                                                            business is located. Hertz
                                                                     is located. Hertz Corp.
                                                                                       Corp. v.
                                                                                             v.

Friend, 559
Friend,     U.S. 77
        559 U.S.    (2010).
                 77 (2010).

9.
9.      Pursuant to
        Pursuant to 28
                    28 U.S.C.
                       U.S.C. §1446(b),
                              §1446(b), Notice
                                        Notice of
                                               of Removal
                                                  Removal "shall
                                                          “shall be
                                                                 be filed
                                                                    filed within
                                                                          within thirty
                                                                                 thirty days
                                                                                        days after
                                                                                             after

the receipt
the receipt by
            by the
               the defendant, through service
                   defendant, through service or
                                              or otherwise,
                                                 otherwise, of
                                                            of aa copy
                                                                  copy of
                                                                       of the
                                                                          the initial pleading setting
                                                                              initial pleading setting

forth the claim
forth the       for relief
          claim for relief upon
                           upon which
                                which such
                                      such action
                                           action or
                                                  or proceeding
                                                     proceeding is based .. .. .. ."
                                                                is based          .”

10.
10.     Defendants have
        Defendants have yet
                        yet to
                            to be
                               be property
                                  property served.
                                           served.

11.
11.     Plaintiff’s Complaint
        Plaintiff's Complaint was
                              was filed on April
                                  filed on April 23,
                                                 23, 2021,
                                                     2021, less
                                                           less than
                                                                than thirty
                                                                     thirty days
                                                                            days prior
                                                                                 prior to
                                                                                       to this
                                                                                          this filing.
                                                                                               filing.

12.
12.     Accordingly, this
        Accordingly, this Notice
                          Notice of
                                 of Removal
                                    Removal is
                                            is timely
                                               timely filed
                                                      filed regardless of status
                                                            regardless of status of
                                                                                 of service.
                                                                                    service.

13.
13.     Plaintiffs allege
        Plaintiffs allege that
                          that they
                               they each have sustained
                                    each have sustained personal
                                                        personal injuries
                                                                 injuries to
                                                                          to their
                                                                             their head,
                                                                                   head, body,
                                                                                         body, neck,
                                                                                               neck,

back, limbs,
back,        and nervous
      limbs, and nervous system,
                         system, some
                                 some of
                                      of which
                                         which are
                                               are permanent
                                                   permanent in nature. See
                                                             in nature. See Ex. A.
                                                                            Ex. A.

14.
14.     Accordingly, upon
        Accordingly, upon information and belief,
                          information and belief, Defendants
                                                  Defendants respectfully
                                                             respectfully submits
                                                                          submits that
                                                                                  that the
                                                                                       the amount
                                                                                           amount

in controversy
in controversy in
               in this
                  this matter
                       matter is reasonably believed
                              is reasonably believed to
                                                     to be
                                                        be in
                                                           in excess
                                                              excess of
                                                                     of $75,000.
                                                                        $75,000.

15.
15.     This action is
        This action    one in
                    is one in which
                              which this
                                    this Court
                                         Court has
                                               has original
                                                   original jurisdiction
                                                            jurisdiction under
                                                                         under the
                                                                               the provisions
                                                                                   provisions of
                                                                                              of 28
                                                                                                 28

U.S.C. §
U.S.C. § 1332(a)
         1332(a) in
                 in that
                    that the
                         the matter
                             matter in
                                    in controversy
                                       controversy is
                                                   is between
                                                      between citizens
                                                              citizens of
                                                                       of different
                                                                          different states
                                                                                    states and
                                                                                           and

involves alleged
involves alleged damages
                 damages in
                         in excess
                            excess of
                                   of $75,000.
                                      $75,000.

16.
16.     Defendants have
        Defendants have also
                        also filed
                             filed copies
                                   copies of
                                          of this
                                             this Notice
                                                  Notice with
                                                         with the
                                                              the Clerk
                                                                  Clerk of
                                                                        of the
                                                                           the Superior Court of
                                                                               Superior Court of

New Jersey,
New Jersey, Law Division, Essex
            Law Division,       County, to
                          Essex County, to perfect
                                           perfect the
                                                   the removal
                                                       removal of
                                                               of this
                                                                  this action
                                                                       action to
                                                                              to the
                                                                                 the United
                                                                                     United States
                                                                                            States

District Court
District Court pursuant
               pursuant to
                        to 28
                           28 U.S.C.
                              U.S.C. §
                                     § 1441
                                       1441 and
                                            and U.S.C.
                                                U.S.C. §
                                                       § 1446(b).
                                                         1446(b). A
                                                                  A true
                                                                    true and
                                                                         and exact copy of
                                                                             exact copy of the
                                                                                           the

Notice of
Notice of Filing,
          Filing, without
                  without exhibits,
                          exhibits, filed with the
                                    filed with the Superior Court of
                                                   Superior Court of New
                                                                     New Jersey
                                                                         Jersey is annexed hereto
                                                                                is annexed hereto

as Exhibit
as Exhibit B.
           B.




253496362v.1
253496362v.1
       ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 8 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 51 of 52 PageID: 51




        WHEREFORE, Defendants
        WHEREFORE, Defendants pray
                              pray that
                                   that given
                                        given that
                                              that the
                                                   the statutory
                                                       statutory requirements
                                                                 requirements having
                                                                              having been
                                                                                     been

met, that
met, that the
          the above-captioned
              above-captioned action
                              action now
                                     now pending
                                         pending in
                                                 in Superior Court of
                                                    Superior Court of New
                                                                      New Jersey,
                                                                          Jersey, Law Division,
                                                                                  Law Division,

Essex County, be
Essex County, be removed therefrom to
                 removed therefrom to this
                                      this Court.
                                           Court.


                     WILSON, ELSER,
                     WILSON,    ELSER, MOSKOWITZ,         EDELMAN &
                                         MOSKOWITZ, EDELMAN            & DICKER
                                                                           DICKER LLP
                                                                                    LLP
                     Attorneys for
                     Attorneys for Defendants,
                                   Defendants, Autobus
                                               Autobus Fleur
                                                       Fleur de
                                                             de Lys,
                                                                Lys, Inc. and Jean-Francois
                                                                     Inc. and Jean-Francois
                     Labranche
                     Labranche

                     By: /s/
                     By:     Andrew J.
                         /s/ Andrew    Heck
                                    J. Heck
                             Andrew J.
                             Andrew    Heck. (AH9361)
                                    J. Heck. (AH9361)
                             Andrew.Heck@wilsonelser.com
                             Andrew.Heck@wilsonelser.com

               Dated: May 21, 2021




253496362v.1
253496362v.1
      ESX-L-003254-21 05/21/2021 3:05:33 PM Pg 9 of 9 Trans ID: LCV20211265673
Case 2:21-cv-11633-SRC-MAH Document 1 Filed 05/21/21 Page 52 of 52 PageID: 52




                                  CERTIFICATE OF
                                  CERTIFICATE OF SERVICE
                                                 SERVICE

        II hereby
           hereby certify that on
                  certify that on behalf
                                  behalf of
                                         of Defendants,
                                            Defendants, Autobus
                                                        Autobus Fleur
                                                                Fleur de
                                                                      de Lys,
                                                                         Lys, Inc.
                                                                              Inc. and
                                                                                   and Jean-Francois
                                                                                       Jean-Francois

Labranche,
Labranche, II caused
              caused the
                     the within
                         within Notice
                                Notice of
                                       of Removal
                                          Removal to
                                                  to be
                                                     be filed with the
                                                        filed with the United
                                                                       United States District Court
                                                                              States District Court

on this
on this date.
        date.

        Clerk, United
        Clerk, United States  District Court
                       States District Court
        District of
        District of New
                    New Jersey
                         Jersey
        Martin Luther
        Martin          King Building
                Luther King  Building && U.S.
                                         U.S. Courthouse
                                              Courthouse
        50 Walnut Street
        50 Walnut   Street
        Newark, New
        Newark,   New Jersey  07102
                       Jersey 07102

        II further certify that
           further certify that aa copy
                                   copy was
                                        was sent
                                            sent via
                                                 via Electronic Filing to:
                                                     Electronic Filing to:

        Clerk
        Clerk
        New Jersey
        New  Jersey Superior Court
                    Superior Court
        465 Dr.
        465 Dr. Martin
                Martin Luther King Jr.
                       Luther King     Boulevard
                                   Jr. Boulevard
        Newark, New
        Newark,  New Jersey  07102
                      Jersey 07102

                 Maggiano, Esq.
        Michael Maggiano,   Esq.
        Maggiano, DiGirolamo
        Maggiano,  DiGirolamo &  & Lizzi, P.C.
                                   Lizzi, P.C.
             Columbia Avenue
        201 Columbia   Avenue
        Fort Lee,
        Fort      New Jersey
             Lee, New         07024
                       Jersey 07024
        Attorneys for
        Attorneys  for Plaintiff


        II further certify that
           further certify that the
                                the foregoing
                                    foregoing statements
                                              statements made
                                                         made by
                                                              by me
                                                                 me are
                                                                    are true.
                                                                        true. II am
                                                                                 am aware
                                                                                    aware that
                                                                                          that if any
                                                                                               if any

of the
of the foregoing
       foregoing statements
                 statements made
                            made by
                                 by me
                                    me are
                                       are willfully
                                           willfully false,
                                                     false, II am
                                                               am subject
                                                                  subject to
                                                                          to punishment.
                                                                             punishment.

                        WILSON, ELSER,
                        WILSON,    ELSER, MOSKOWITZ,         EDELMAN &
                                            MOSKOWITZ, EDELMAN            & DICKER
                                                                              DICKER LLP
                                                                                       LLP
                        Attorneys for
                        Attorneys for Defendants,
                                      Defendants, Autobus
                                                  Autobus Fleur
                                                          Fleur de
                                                                de Lys,
                                                                   Lys, Inc. and Jean-Francois
                                                                        Inc. and Jean-Francois
                        Labranche
                        Labranche

                        By: /s/
                        By:     Andrew J.
                            /s/ Andrew    Heck
                                       J. Heck
                                Andrew J.
                                Andrew    Heck. (AH9361)
                                       J. Heck. (AH9361)
                                Andrew.Heck@wilsonelser.com
                                Andrew.Heck@wilsonelser.com

                Dated: May
                Dated: May 21,
                           21, 2021
                               2021




253496362v.1
253496362v.1
